 

FS Investment Corporation 8-K [fsic-8k_031617.htm] 

 

Exhibit 10.1

 



EXECUTION VERSION

 

AMENDMENT NO. 2 TO SENIOR
SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 2 (this “Amendment”) with respect to the Senior Secured
Revolving Credit Agreement, dated as of April 3, 2014 (as amended by that
certain Amendment No. 1 and Waiver to Senior Secured Revolving Credit Agreement,
dated as of May 6, 2016, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), is made as of
March 16, 2017, among FS INVESTMENT CORPORATION, a Maryland corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Credit Agreement as lenders (the “Lenders”), ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and, solely for purposes of Section 2.8, IC AMERICAN
ENERGY INVESTMENTS, INC., a Delaware corporation (“IC American Energy”), FSIC
INVESTMENTS, INC., a Delaware corporation (“FSIC Investments”), IC Altus
Investments, LLC, a Delaware limited liability company (“IC Altus Investments”),
IC Arches Investments, LLC, a Delaware limited liability company (“IC Arches
Investments”), RACE STREET FUNDING LLC, a Delaware limited liability company
(“Race Street Funding”), and IC NORTHERN INVESTMENTS LLC, a Delaware limited
liability company (“IC Northern Investments” and, together with IC American
Energy, FSIC Investments, IC Altus Investments, IC Arches Investments and Race
Street Funding, the “Subsidiary Guarantors”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment;

 

WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain lenders under the Credit Agreement
identified in writing by the Administrative Agent to the Borrower (each an
“Exiting Lender”) with a corresponding termination of each such Exiting Lender’s
Commitment (the “Prepayment”); and

 

WHEREAS, concurrently with the Prepayment, each person identified as an
“Increasing Lender” on the signature pages hereto (each an “Increasing Lender”)
wishes to increase the aggregate amount of their commitments under the Credit
Agreement, and each person identified as a “New Lender” on the signature pages
hereto (each a “New Lender”) wishes to become a Lender under the Credit
Agreement.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 



 

 

 

2 

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

 

(a)   The Credit Agreement is hereby amended as described in the marked version
attached hereto as Exhibit A.

 

(b)   The Schedules to the Credit Agreement are hereby amended by deleting
Schedules 1.01(a), 1.01(b), 1.01(c), 1.01(d), 3.11(a), 3.11(b), 3.12(a), 3.12(b)
and 6.08 and replacing them with Schedules 1.01(a), 1.01(b), 1.01(c), 1.01(d),
3.11(a), 3.11(b), 3.12(a), 3.12(b) and 6.08 attached hereto as Exhibit B.

 

SECTION II MISCELLANEOUS

 

2.1.     Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Effective Date”) on which each of the following
conditions precedent have been satisfied (unless a condition shall have been
waived in accordance with Section 9.02 of the Credit Agreement):

 

(a)   Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(1)   Executed Counterparts. From each of the Lenders, the Administrative Agent
and the Obligors, either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(2)   Guarantee and Security Agreement. The Amendment No. 1 (“Amendment No. 1 to
Guarantee and Security Agreement”), dated as of the date hereof, with respect to
the Guarantee, Pledge and Security Agreement, dated as of April 3, 2014 (the
“Security Agreement”), among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, each holder (or a representative, agent or trustee
therefor) from time to time of any Secured Longer-Term Indebtedness, if any, and
the Collateral Agent, duly executed and delivered by each of the parties
thereto.

 

(3)   Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering this Amendment and such
other matters as the Administrative Agent may reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

 



 

 

 

3

 

(4)   Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing this Amendment and the other Loan Documents to which it is a party,
(x) resolutions of the board of directors or similar governing body of each
Obligor approving and authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Effective Date, certified as of the
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment, (y) a good standing certificate
from the applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Effective Date, and (z) such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, and
the authorization of this Amendment, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(5)   Officer’s Certificate. A certificate, dated the Effective Date and signed
by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 4.02(a), (b), (c) and (d) of the Credit
Agreement and Sections 2.1(i) and (j) of this Amendment.

 

(b)   Liens. The Administrative Agent shall have received results of a recent
lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under Section
6.02 of the Credit Agreement or Liens to be discharged on or prior to the
Effective Date pursuant to documentation satisfactory to the Administrative
Agent. Subject to Section 5.08(c)(ii) of the Credit Agreement, all UCC financing
statements, control agreements and other documents or instruments required to be
filed or executed and delivered in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected security
interest in the Collateral (to the extent that such a security interest may be
perfected by filing, possession or control under the Uniform Commercial Code and
as required by Section 5.08(c)(i) of the Credit Agreement and the Guarantee and
Security Agreement) shall have been properly filed or executed and delivered in
each jurisdiction required.

 

(c)   Financial Statements. The Administrative Agent and the Lenders shall have
received prior to the Effective Date the audited consolidated balance sheets,
statements of operations, statement of changes in net assets, statements of cash
flows and schedules of investments of the Borrower and its Subsidiaries as of
the end of and for the fiscal year ended December 31, 2016. The Administrative
Agent and the Lenders shall have received any other financial statements of the
Borrower and its Subsidiaries as they shall reasonably request. The
Administrative Agent and each Lender as of the Effective Date acknowledge having
received the financial statements referred to above.

 



 

 

 

4 

 

(d)   Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
this Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

(e)   No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of a Financial Officer of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that relates to this
Amendment or that could have a Material Adverse Effect.

 

(f)   Solvency Certificate. On Effective Date, the Administrative Agent shall
have received a solvency certificate of the chief financial officer of the
Borrower dated as of the Effective Date and addressed to the Administrative
Agent and the Lenders, and in form, scope and substance reasonably satisfactory
to the Administrative Agent, with appropriate attachments and demonstrating that
both before and after giving effect to this Amendment, (a) the Borrower will be
Solvent on a unconsolidated basis, and (b) each Subsidiary Guarantor will be
Solvent on a consolidated basis with the other Obligors.

 

(g)   Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect.

 

(h)   Fees, Expenses and Interest. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees, expenses and interest owing
related to this Amendment and the Credit Agreement owing on the Effective Date,
including any up-front fee due to any Lender on the Effective Date (provided
that such fees, expenses and interest may be paid, at the Administrative Agent’s
discretion, out of the Loans made on the Effective Date).

 

(i)   Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement, immediately before and after giving
effect to this Amendment, any incurrence of Indebtedness under the Credit
Agreement and the use of the proceeds thereof on a pro forma basis.

 

(j)   Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Sections 6.07 of the Credit Agreement (as amended
hereby) at the time of the Effective Date.

 

(k)   Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

(l)   Patriot Act. The Administrative Agent and each Lender shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each such Lender.

 



 

 

 

5 

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

2.2.    Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a)    This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(b)   The representations and warranties set forth in Article 3 of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the Effective Date, or,
as to any such representations and warranties that refer to a specific date, as
of such specific date.

 

(c)   No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.     Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel), in each case solely to the extent the
Borrower is otherwise required to do so pursuant to Section 9.03 of the Credit
Agreement.

 



 

 

 

6 

 

2.5.     GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6.     Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by
reference mutatis mutandis as if fully set forth herein.

 

2.7.     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

2.8.         Consent and Affirmation.

 

(a)   Without limiting the generality of the foregoing, by its execution hereof,
each of the Borrower and the Subsidiary Guarantors hereby, to the extent
applicable, as of the Effective Date (i) consents to this Amendment and the
transactions contemplated hereby (including the Prepayment to each Exiting
Lender as described in Section 2.9, each New Lender becoming a Lender under the
Credit Agreement as described in Section 2.11 and each Increasing Lender
increasing its Commitment under the Credit Agreement as described in Section
2.11), (ii) agrees that the Guarantee and Security Agreement and each of the
other Security Documents is in full force and effect, (iii) confirms its
guarantee (solely in the case of Subsidiary Guarantors) and affirms its
obligations under the Guarantee and Security Agreement and confirms its grant of
a security interest in its assets as Collateral for the Secured Obligations (as
defined in the Guarantee and Security Agreement), and (iv) acknowledges and
affirms that such guarantee and/or grant, as applicable, is in full force and
effect in respect of, and to secure, the Secured Obligations (as defined in the
Guarantee and Security Agreement).

 

(b)   Without limiting the generality of the foregoing, by its execution hereof,
each Lender hereby consents to the Amendment No. 1 to Guarantee and Security
Agreement in the form attached hereto as Exhibit C and to the non-pro-rata
commitment reductions and/or payments provided for herein notwithstanding
Section 2.16 of the Credit Agreement.

 



 

 

 

7 

 

2.9.     Prepayment of Exiting Lenders. On the Effective Date, (i) the
Commitment of each Exiting Lender shall be terminated and (ii) the Borrower
shall prepay to each Exiting Lender such Exiting Lender’s pro rata portion of
the Loans, including (A) all accrued but unpaid commitment fees relating to such
Loans as of such date, (B) all accrued but unpaid interest relating to such
Loans as of such date (in each case, calculated at the rate set forth in the
Credit Agreement without giving effect to this Amendment), and (C) all other
amounts, if any, payable under Section 2.14 of the Credit Agreement (without
giving effect to this Amendment) as a result of, and solely in connection with,
the Prepayment. Upon the receipt of the Prepayment, each Exiting Lender shall
cease to be a “Lender” under the Credit Agreement, but shall continue to be
entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 of the Credit
Agreement (without giving effect to this Amendment) with respect to facts and
circumstances occurring prior to the Effective Date.

 

2.10.          Reallocation of Loans. On the Effective Date, immediately
following or substantially contemporaneously with the Prepayment described in
Section 2.9 hereof, the Borrower shall (A) prepay the Loans (if any) that are
outstanding immediately prior to the Effective Date in full (other than any
Loans that have already been prepaid pursuant to Section 2.9) and (B)
simultaneously borrow new Loans under the Credit Agreement in an amount equal to
such prepayment; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any Lender may, at the discretion of the
Administrative Agent, be effected by book entry to the extent that any portion
of the amount prepaid to such Lender will be subsequently borrowed from such
Lender and (y) the Lenders shall make and receive payments among themselves, as
administered by and in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (as set forth in
Schedule 1.01(c) of the Credit Agreement). Each of the Lenders agrees to waive
repayment of the amounts, if any, payable under Section 2.14 of the Credit
Agreement as a result of, and solely in connection with, any such prepayment.
Concurrently therewith, the Lenders shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their commitments as so revised.

 

2.11.          Increasing Lenders and New Lenders.

 

(a)   On the Effective Date, substantially contemporaneously with the
reallocation described in Section 2.10, each Increasing Lender and each New
Lender shall make a payment to the Administrative Agent, for the account of the
other Lenders, in an amount calculated by the Administrative Agent in accordance
with such section, so that after giving effect to such payment and to the
distribution thereof to other Lenders, the Loans are held ratably by the Lenders
in accordance with Schedule 1.01(c). For the avoidance of doubt, no Lender is
required to become an Increasing Lender.

 

(b)   As of the Effective Date, each New Lender shall become a Lender under the
Credit Agreement and shall have all the rights and obligations of a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto.

 



 

 

 

8 

 





(c)   Each New Lender (a) represents and warrants that (i) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, and
(ii) it has received a copy of the Credit Agreement, together with copies of the
audited consolidated balance sheets, statements of operations, statement of
changes in net assets, statements of cash flows and schedules of investments of
the Borrower and its Subsidiaries as of the end of and for the fiscal year ended
December 31, 2016, delivered pursuant to Section 5.01(a) thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to make such Loans on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.12.          No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement, the
Security Agreement or the other Loan Documents or an accord and satisfaction in
regard thereto.

 

[Signature pages follow]

 



 

 

 

9

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 



  FS INVESTMENT CORPORATION, as Borrower         By: /s/ Gerald F. Stahlecker  
  Name:  Gerald F. Stahlecker   Title:  President





 



[Amendment No. 2 to Revolving Credit Agreement]

 



 

 

 

10 

 



 

IC AMERICAN ENERGY INVESTMENTS, INC., as Subsidiary Guarantor 

        By: /s/ Gerald F. Stahlecker     Name:  Gerald F. Stahlecker  
Title:  Executive Vice President

 



[Amendment No. 2 to Revolving Credit Agreement]

  



 

 

 

11 

 



 

FSIC INVESTMENTS, INC., as Subsidiary Guarantor 

        By: /s/ Gerald F. Stahlecker     Name:  Gerald F. Stahlecker  
Title:  Executive Vice President



 

[Amendment No. 2 to Revolving Credit Agreement]

 



 

 

 

12 

 



 

IC ALTUS INVESTMENTS, LLC, as Subsidiary Guarantor 

        By: /s/ Gerald F. Stahlecker     Name:  Gerald F. Stahlecker  
Title:  President

 

[Amendment No. 2 to Revolving Credit Agreement]

 



 

 

 

13 

 



 

IC ARCHES INVESTMENTS, LLC, as Subsidiary Guarantor 

        By: /s/ Gerald F. Stahlecker     Name:  Gerald F. Stahlecker  
Title:  President

 

[Amendment No. 2 to Revolving Credit Agreement]

 



 

 

 

14 

 



 

RACE STREET FUNDING LLC, as Subsidiary Guarantor

        By: /s/ Gerald F. Stahlecker     Name:  Gerald F. Stahlecker  
Title:  President

 

[Amendment No. 2 to Revolving Credit Agreement]

 



 

 

 

15 

 



 

IC NORTHERN INVESTMENTS LLC, as Subsidiary Guarantor

        By: /s/ Gerald F. Stahlecker     Name:  Gerald F. Stahlecker  
Title:  President

  



 

 

 

16 

 



 

ING CAPITAL LLC, as Administrative Agent and a Lender

        By: /s/Patrick Frisch     Name:  Patrick Frisch   Title:  Managing
Director

  

        By: /s/ Pim Rothweiler     Name:  Pim Rothweiler   Title:  Managing
Director





 

[Amendment No. 2 to Revolving Credit Agreement]

 



 

 

 

Exhibit A

 



 



 

 



SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

April 3, 2014

 

and

 

as amended by Amendment No. 1 and Waiver to Senior Secured Revolving Credit
Agreement dated as of May 6, 2016 and as amended by Amendment No. 2 to Senior
Secured Revolving Credit Agreement dated as of March 16, 2017

 

among

 

FS INVESTMENT CORPORATION,



as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC,
as Administrative Agent,



Arranger and Bookrunner 



 

 



 

 

 



        TABLE OF CONTENTS             Page         ARTICLE I          
DEFINITIONS         SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification
of Loans and Borrowings 3539 SECTION 1.03. Terms Generally 3639 SECTION 1.04.
Accounting Terms; GAAP 3640 SECTION 1.05. Currencies Generally 3640 SECTION
1.06. Special Provisions Relating to Euro 3741         ARTICLE II           THE
CREDITS         SECTION 2.01. The Commitments 3842 SECTION 2.02. Loans and
Borrowings 3842 SECTION 2.03. Requests for Borrowings 3943 SECTION 2.04. Letters
of Credit 4144 SECTION 2.05. Funding of Borrowings 4549 SECTION 2.06. Interest
Elections 4649 SECTION 2.07. Termination, Reduction or Increase of the
Commitments 4751 SECTION 2.08. Repayment of Loans; Evidence of Debt 5054 SECTION
2.09. Prepayment of Loans 5255 SECTION 2.10. Fees 5660 SECTION 2.11. Interest
5861 SECTION 2.12. Eurocurrency Borrowing Provisions 5862 SECTION 2.13.
Increased Costs 6063 SECTION 2.14. Break Funding Payments 6164 SECTION 2.15.
Taxes 6265 SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 6669 SECTION 2.17. Defaulting Lenders 6871 SECTION 2.18. Mitigation
Obligations; Replacement of Lenders 7073 SECTION 2.19. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 74         ARTICLE III        
  REPRESENTATIONS AND WARRANTIES         SECTION 3.01. Organization; Powers 7175
SECTION 3.02. Authorization; Enforceability 7275 SECTION 3.03. Governmental
Approvals; No Conflicts 7275

 



(i) 

 

 

 



      SECTION 3.04. Financial Condition; No Material Adverse Effect 7275 SECTION
3.05. Litigation 7276 SECTION 3.06. Compliance with Laws and Agreements 7276
SECTION 3.07. Taxes 7376 SECTION 3.08. ERISA 7376 SECTION 3.09. Disclosure 7377
SECTION 3.10. Investment Company Act; Margin Regulations. 7477 SECTION 3.11.
Material Agreements and Liens 7478 SECTION 3.12. Subsidiaries and Investments
7578 SECTION 3.13. Properties 7578 SECTION 3.14. Solvency 7579 SECTION 3.15.
Affiliate Agreements 7579 SECTION 3.16. Structured Subsidiaries 7579 SECTION
3.17. Compliance with OFAC 76Sanctions 79 SECTION 3.18. Anti-Money Laundering
Program 80 SECTION 3.19. Foreign Corrupt Practices Act 80 SECTION 3.20. EEA
Financial Institutions 80         ARTICLE IV           CONDITIONS        
SECTION 4.01. Effective Date 7680 SECTION 4.02. Each Credit Event 7983        
ARTICLE V           AFFIRMATIVE COVENANTS         SECTION 5.01. Financial
Statements and Other Information 8084 SECTION 5.02. Notices of Material Events
8387 SECTION 5.03. Existence; Conduct of Business 8388 SECTION 5.04. Payment of
Obligations 8388 SECTION 5.05. Maintenance of Properties; Insurance 8488 SECTION
5.06. Books and Records; Inspection and Audit Rights 8488 SECTION 5.07.
Compliance with Laws and Agreements 8589 SECTION 5.08. Certain Obligations
Respecting Subsidiaries; Further Assurances 8589 SECTION 5.09. Use of Proceeds
8892 SECTION 5.10. Status of RIC and BDC 8993 SECTION 5.11. Investment Policies
8993 SECTION 5.12. Portfolio Valuation and Diversification Etc. 8993 SECTION
5.13. Calculation of Borrowing Base 9599







 



(ii) 

 

 



        ARTICLE VI           NEGATIVE COVENANTS         SECTION 6.01.
Indebtedness 103107 SECTION 6.02. Liens 105109 SECTION 6.03. Fundamental Changes
106110 SECTION 6.04. Investments 107112 SECTION 6.05. Restricted Payments 108113
SECTION 6.06. Certain Restrictions on Subsidiaries 109114 SECTION 6.07. Certain
Financial Covenants 110114 SECTION 6.08. Transactions with Affiliates 110115
SECTION 6.09. Lines of Business 111115 SECTION 6.10. No Further Negative Pledge
111116 SECTION 6.11. Modifications of Indebtedness and Affiliate Agreements
111116 SECTION 6.12. Payments of Longer-Term Indebtedness 112117 SECTION 6.13.
Modification of Investment Policies 112117 SECTION 6.14. SBIC Guarantee 112117
SECTION 6.15. Sanctions  112117         ARTICLE VII           EVENTS OF DEFAULT
          ARTICLE VIII           THE ADMINISTRATIVE AGENT         SECTION 8.01.
Appointment of the Administrative Agent 117122 SECTION 8.02. Capacity as Lender
117122 SECTION 8.03. Limitation of Duties; Exculpation 117122 SECTION 8.04.
Reliance 118123 SECTION 8.05. Sub-Agents 118123 SECTION 8.06. Resignation;
Successor Administrative Agent 118123 SECTION 8.07. Reliance by Lenders 119124
SECTION 8.08. Modifications to Loan Documents 119124         ARTICLE IX        
  MISCELLANEOUS         SECTION 9.01. Notices; Electronic Communications 120125
SECTION 9.02. Waivers; Amendments 122127 SECTION 9.03. Expenses; Indemnity;
Damage Waiver 125130 SECTION 9.04. Successors and Assigns 127132 SECTION 9.05.
Survival 132136 SECTION 9.06. Counterparts; Integration; Effectiveness;
Electronic Execution 132137 SECTION 9.07. Severability 132137 SECTION 9.08.
Right of Setoff 133137 SECTION 9.09. Governing Law; Jurisdiction; Etc. 133138
SECTION 9.10. WAIVER OF JURY TRIAL 134138

 





(iii) 

 

 



SECTION 9.11. Judgment Currency 134139 SECTION 9.12. Headings 135139 SECTION
9.13. Treatment of Certain Information; Confidentiality 135139 SECTION 9.14. USA
PATRIOT Act 136140 SECTION 9.15. Termination 136141

    SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) -      Industry Classification Groups SCHEDULE 1.01(bc) -
     Commitments SCHEDULE 1.01(d) - Eligibility Criteria SCHEDULE 3.11(a) -
Material Agreements SCHEDULE 3.11(b) - Liens SCHEDULE 3.12(a) - Subsidiaries
SCHEDULE 3.12(b) - Investments SCHEDULE 6.08 - Certain Affiliate Transactions

 

EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Promissory Note EXHIBIT D - Form of Borrowing
Request

 



(iv) 

 

 





SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of April 3, 2014 (this
“Agreement”), among FS INVESTMENT CORPORATION, a Maryland corporation (the
“Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as Administrative
Agent.

 

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:

 

“2019 Notes” means the Borrower’s 4.00% unsecured notes due 2019.

 

“2020 Notes” means the Borrower’s 4.25% unsecured notes due 2020.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base (excluding any cash held by the Administrative
Agent pursuant to Section 2.04(k)).

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for
such Interest Period.

 

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 



1

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Advisory Fees” means all base management fees and incentive fees due and owing
by the Borrower or any other Obligor to the Investment Advisor and/or the
Sub-Advisor, whether such fees are on account of any such Obligor or any other
Subsidiary (including any Financing Subsidiary); provided that the term
“Advisory Fees” shall not include any incentive fee on unrealized gains unless
and until such gain is realized or otherwise required to be paid pursuant to the
terms of the applicable investment advisory agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Affiliate Agreements” means (a) prior to the effectiveness of the Listing, that
certain Investment Advisory and Administrative Services Agreement, dated as of
February 12, 2008, by and between the Borrower and FB Income Advisor, LLC (as
amended by First Amendment to the Investment Advisory and Administrative
Services Agreement, dated as of August 5, 2008, by and between the Borrower and
FB Income Advisor, LLC) and (b) after the effectiveness of the Listing, (i) the
Administration Agreement dated as of April 16, 2014, by and between the Borrower
and FB Income Advisor, LLC and (ii) the Amended and Restated Investment Advisory
Agreement dated as of July 17, 2014, by and between the Borrower and FB Income
Advisor, LLC, in each case in substantially the form disclosed to the
Administrative Agent prior to the Effective Date.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros and
Pounds Sterling and, with the prior consent of each Multicurrency Lender, any
other Foreign Currency, so long as, in respect of any such Foreign Currency, at
such time (a) such Foreign Currency is dealt with in the London interbank
deposit market, (b) such Foreign Currency is freely transferable and convertible
into Dollars in the London foreign exchange market and (c) no central bank or
other governmental authorization in the country of issue of such Foreign
Currency (including, in the case of the Euro, any authorization by the European
Central Bank) is required to permit use of such Foreign Currency by any
Multicurrency Lender for making any Loan hereunder and/or to permit the Borrower
to borrow and repay the principal thereof and to pay the interest thereon,
unless such authorization has been obtained and is in full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and, (c) the LIBO Rate for deposits in Dollars
for a period of three (3) months plus 1% and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.

 



2

 

 

“Amendment No. 2 Effective Date” means March 16, 2017.

 

“Applicable Commitment Fee Rate” means, (a) with respect to any day during the
period commencing on the Effective Date and ending on the earlier of the date
the Commitments are terminated and the RevolvingRevolver Termination Date, a
rate per annum equal to (x) 1.00%, if the used portion of the aggregate Dollar
Commitments or Multicurrency Commitments, as applicable, as of the close of
business on such day (after giving effect to Borrowings, prepayments and
Commitment reductions on such day) is less than or equal to an amount equal to
thirty-five percent (35%) of the aggregate Dollar Commitments or Multicurrency
Commitments, as applicable, and (y) 0.375%, if the used portion of the aggregate
Dollar Commitments or Multicurrency Commitments, as applicable, as of the close
of business on such day (after giving effect to Borrowings, prepayments and
Commitment reductions on such day) is greater than an amount equal to
thirty-five percent (35%) of the aggregate Dollar or Multicurrency Commitments,
as applicable. For purposes of determining the Applicable Commitment Fee Rate,
the Commitments shall be deemed to be used to the extent of the outstanding
Loans in the respective Class and, in the case of Multicurrency Commitments, LC
Exposure of all Lenders.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the outstanding
Dollar Loans then outstanding, giving effect to any assignments pursuant to
Section 9.04(b).

 

“Applicable External Borrowing Base Value” shall mean with respect to any
Unquoted Investment, the most recent Borrower External Unquoted Borrowing Base
Value determined with respect to such Unquoted Investment; provided, however, if
an IVP External Unquoted Borrowing Base Value with respect to such Unquoted
Investment is more recent than such Borrower External Unquoted Borrowing Base
Value, then the term “Applicable External Borrowing Base Value” shall mean the
most recent IVP External Unquoted Borrowing Base Value obtained with respect to
such Unquoted Investment. Notwithstanding the foregoing, with respect to any
Unquoted Investment included in the Borrowing Base until the Borrower External
Unquoted Borrowing Base Value is delivered for the quarter ended March 31, 2014,
the Applicable External Borrowing Base Value with respect to such Unquoted
Investment shall be as specified in the valuation report of Valuation Research
Corporation as of December 31, 2013.

 

“Applicable Margin” means (a) with respect to any ABR Loan, 1.501.25% per annum;
and (b) with respect to any Eurocurrency Loan, 2.502.25% per annum.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the outstanding Multicurrency Loans then
outstanding, giving effect to any assignments pursuant to Section 9.04(b).

 



3

 

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a), (c) in the case of any foreign Portfolio Investment,
any foreign broker-dealer of internationally recognized standing as set forth on
Schedule 1.01(a) or any Affiliate thereof or (d) any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service (a) approved by the
Board of Directors (or appropriate committee thereof with the necessary
delegated authority) of the Borrower, (b) designated in writing to the
Administrative Agent by the Borrower (which designation shall be accompanied by
a copy of a resolution of the Board of Directors (or appropriate committee
thereof with the necessary delegated authority) of the Borrower that such
pricing or quotation service has been approved by the Borrower), and
(c) acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any of Houlihan Lokey, Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Partners Advisors LLC and Valuation Research
Corporation, in each case only so long as such firm has been approved by a
resolution of the Board of Directors (or appropriate committee thereof with the
necessary delegated authority) of the Borrower to assist the Board of Directors
(or any such committee) of the Borrower in making valuations of portfolio assets
to determine the Borrower’s compliance with the applicable provisions of this
Agreement, or any other Independent nationally recognized third-party appraisal
firm approved by the Board of Directors (or appropriate committee thereof with
the necessary delegated authority) and engaged for that purpose and acceptable
to the Administrative Agent in its reasonable discretion, provided that, in each
case to the extent such Approved Third-Party Appraiser requests or requires a
non-reliance letter, confidentiality agreement or similar agreement prior to
allowing the Administrative Agent to review the written valuation report of the
Approved Third-Party Appraiser referred to in the first sentence of Section
5.12(b)(ii)(B)(y), such Administrative Agent and such Approved Third-Party
Appraiser shall have entered into a letter or agreement.

 

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange CommissionSEC under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, and (b) no obligations have become
due and owing pursuant to the terms of any Permitted SBIC Guarantee. For the
avoidance of doubt, the outstanding utilized notional amount of any total return
swap less all of the cash collateral supporting such total return swap and the
notional amount of any Credit Default Swap where an Obligor is a protection
seller, in each case less the value of the margin posted by the Borrower or any
of its Subsidiaries thereunder at such time shall be treated as a Senior
Security for the purposes of calculating the Asset Coverage Ratio.

 



4

 

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Financing
Subsidiary pursuant to the terms of Sections 6.03(f) and (g) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(f).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 



5

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower External Unquoted Borrowing Base Value” has the meaning assigned to
such term in Section 5.12(b)(ii).

 

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period and/or (c) a
Pro-Rata Borrowing, as applicable.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in U.S.
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, payment, prepayment of Interest Period, that is also a
day on which commercial banks and the London foreign exchange market settle
payments in the Principal Financial Center for such Foreign Currency.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

 



6

 

 

“CAM Exchange Date” means the first date on which there shall occur (a) an event
referred to in paragraph (h) or (i) of Article VII or (b) an acceleration of
Loans pursuant to Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on Effective Date shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on the Effective Date shall continue to be
treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

 

“Capital Stock” has the meaning assigned to such term in Section 5.13.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)       Short-Term U.S. Government Securities (as defined in Section 5.13);

 

(b)       investments in commercial paper maturing within 180 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or any State thereof, Canada or any province
thereof, the United Kingdom or, if consented to by the Administrative Agent in
its sole discretion, the jurisdiction or any constituent jurisdiction thereof of
any Agreed Foreign Currency; provided that such certificates of deposit,
banker’s acceptances and time deposits are held in a securities account (as
defined in the Uniform Commercial Code) through which the Collateral Agent can
perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 



7

 

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and

 

(e)       investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

 

“Cash Pay” has the meaning assigned to such term in Section 5.13.

 

“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian Dollar Bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the day that is two Business Days prior to the first
day of the Interest Period as reported on the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service (or such other page
or commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) for a term equivalent to such Interest Period (or if
such Interest Period is not equal to a number of months, for a term equivalent
to the number of months closest to such Interest Period).

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Investment Advisor,
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the
Investment Advisor.

 



8

 

 

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office
of such Lender or by such Lender’s or the Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee On Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“COF Rate” has the meaning assigned to such term in Section 2.12(a).

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(f).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(f).

 

“Competitor” means any Person that is primarily engaged in the business of
private direct lending as a business development company, mezzanine fund,
private debt fund, hedge fund or private equity fund, which is in direct
competition with the Borrower; provided that notwithstanding the foregoing, in
no event shall any commercial bank, investment bank or insurance company be
deemed a Competitor hereunder. For the avoidance of doubt, the term “Competitor”
shall not include any affiliate of any Competitor unless such affiliate
independently meets the criteria set forth above.

 



9

 

 

“Conduit Financing Arrangement” has the meaning assigned to such term in Section
2.15(i).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covenant-Lite Loan” has the meaning assigned to such term in Section 5.13.

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such date
minus (z) LC Exposure that has been cash collateralized or LC Exposure that has
been backstopped in a manner reasonably satisfactory to the Administrative
Agent.

 

“Covered Taxes” means (i) Taxes other than Excluded Taxes and, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) Other Taxes.

 

“Credit Default Swap” means any credit default swap entered into as a means to
(i) invest in bonds, notes, loans, debentures or securities on a leveraged basis
or (ii) hedge the default risk of bonds, notes, loans, debentures or securities.

 

“Currency” means Dollars or any Foreign Currency.

 

“Currency Valuation Notice” has the meaning assigned to such term in Section
2.09(b).

 

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Currency” means Dollars or any Foreign Currency.

 



10

 

 

“Currency Valuation Notice” has the meaning assigned to such term in Section
2.09(b).

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

 

“Debt Eligible Portfolio Investment” has the meaning assigned to such term in
Section 5.13.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulted Obligation” has the meaning assigned to such term in Section 5.13.

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans or participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
other than via an Undisclosed Administration, either (i) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or, (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has a parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it or (iii) become the subject of a Bail-In Action or has a parent
company that has become the subject of a Bail-In Action (unless in the case of
any Lender referred to in this clause (e) the Borrower, the Administrative Agent
and the Issuing Bank shall be satisfied in the exercise of their respective
reasonable discretion that such Lender intends, and has all approvals required
to enable it, to continue to perform its obligations as a Lender hereunder);
provided that a Lender shall not qualify as a Defaulting Lender solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or its parent company, or of the exercise of control over such Lender or any
Person controlling such Lender, by a Governmental Authority or instrumentality
thereof, or solely as a result of an Undisclosed Administration, so long as such
ownership interest or Undisclosed Administration does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 



11

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and L/C Exposure (other than LC
Exposure that has been cash collateralized or LC Exposure that has been
backstopped in a manner reasonably satisfactory to the Issuing Bank and the
Administrative Agent) and (b) accrued and unpaid fees under the Loan
Commitments.

 

“DIP Loan” has the meaning assigned to such term in Section 5.13.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.07 or reduced from time to
time pursuant to Section 2.09 or as otherwise provided in this Agreement and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The aggregate amount of each Lender’s Dollar
Commitment as of the Amendment No. 2 Effective Date is set forth on Schedule
1.01(bc), or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Lenders’ Dollar Commitments as of the Amendment No. 2 Effective Date is
$40,000,00020,000,000.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 



12

 

 

“Dollar Lender” means the Persons listed on Schedule 1.01(bc) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“EBITDA” has the meaning assigned to such term in Section 5.13.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means April 3, 2014.

 

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, or held by any Financing Subsidiary, or which secure
obligations of any Financing Subsidiary, shall not be treated as Eligible
Portfolio Investments until distributed, sold or otherwise transferred to the
Borrower free and clear of all Liens (other than Permitted Liens).
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provide that, for purposes of this Agreement, all
determinations of whether an Investment is to be included as an Eligible
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled)Settlement-Date Basis; provided that no
such Investment shall be included as an Eligible Portfolio Investment to the
extent it has not been paid for in full.

 



13

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standards set forth in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(dc) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4041(c) or Section 4042 of ERISA; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Multiemployer
PlanWithdrawal Liability; (g) the occurrence of any nonexemptnon-exempt
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA which would result in liability to ana Lender; (h) the
failure to make any required contribution to a Multiemployer Plan or failure to
make by its due date any required contribution to any Planto any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 412 or 430 of the Code or Section 302, 303 or 4068 of
ERISA; or (i) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability on
the Borrower or any of its Subsidiaries or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, as defined in
Title IV of ERISA.

 



14

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed by the United States or the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any
withholding tax that is imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.15(a), (c)
Taxes attributable to a Lender’s failure to comply with Section 2.15(f) and
(d) any Taxes imposed under FATCA.

 

“Exemptive Order” has the meaning set forth in Section 6.08(vii).

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

 

“External Unquoted Borrowing Base Value” means (i) with respect to Borrower
Tested Assets, the Borrower External Unquoted Borrowing Base Value and (ii) with
respect to IVP Tested Assets, the IVP External Unquoted Borrowing Base Value.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the Effective Date
(or any amendment or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

 

“FCPA” has the meaning assigned to such term in Section 3.19.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it; provided, that if the Federal Funds
Effective Rate is less than zero, such rate shall be zero for purposes of this
Agreement.

 



15

 

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“First Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Foreign Currency” means at any time any currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars to be
converted into a Foreign Currency, the amount of suchany Foreign Currency that
could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of the term “Dollar
Equivalent”, as determined by the Administrative Agent.

 

“Foreign Eligible Portfolio Investments” means any Eligible Portfolio Investment
with respect to which the requirements of paragraph 10 of Schedule 1.01(d)
hereto are met by reference to any Permitted Foreign Jurisdiction.

 

“Foreign Lender” means any Lender or Issuing Bank or any other recipient of
payments hereunder from the Borrower that, in each case, is not (a) a citizen or
resident of the United States, (b) a corporation, partnership or other entity
created or organized in or under the laws of the United States (or any
jurisdiction thereof) or (c) any estate or trust that is subject to U.S. federal
income taxation regardless of the source of its income.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 



16

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means the Guarantee, Pledge and Security
Agreement, dated as of the Effective Date, among the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative, agent or
trustee therefor) from time to time of any Secured Longer-Term Indebtedness, and
the Collateral Agent, as the same shall be amended, restated, modified and
supplemented from time to time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
provided that in no event shall any Credit Default Swap where an Obligor is a
protection seller be treated as a Hedging Agreement hereunder.

 

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the Amendment No. 2 Effective Date.

 

“High Yield Securities” has the meaning assigned to such term in Section 5.13.

 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria at all times: (a) such Subsidiaries and their
Subsidiaries do not hold any Eligible Portfolio Investment; (b) the aggregate
assets of all such Subsidiaries and their Subsidiaries (on a consolidated basis)
do not exceed an amount equal to 3% of the consolidated assets of the Borrower
and its Subsidiaries; and (c) the aggregate revenues of all such Subsidiaries
and their Subsidiaries (on a consolidated basis) for the most recent period of
four consecutive fiscal quarters of such Subsidiaries and their Subsidiaries for
which financial statements required to be delivered pursuant to Section 5.01 do
not exceed an amount equal to 3% of the consolidated revenues of the Borrower
and its Subsidiaries on a pro forma basis for such period; provided, further
that if the aggregate assets or revenues of all Subsidiaries designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated) shall as at any
such time exceed the limits set forth in clauses (a), (b) and (c) above, then
all such Subsidiaries shall be deemed not to be Immaterial Subsidiaries unless
and until the Borrower shall redesignate one or more as not Immaterial
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the aggregate assets and revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits.

 



17

 

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(f).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such debt being the lower of the outstanding amount of such debt
and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and, (i) the net amount such personPerson would be obligated for under
any Hedging Agreement if such Hedging Agreement was terminated at that time and,
(j) all obligations of such Person under any Credit Default Swap where an
Obligor is a protection seller (it being understood that, for purposes of this
definition, the amount of any such Indebtedness under a Credit Default Swap
shall be the excess of the notional amount of such Credit Default Swap over the
value of the margin posted by the Borrower or any of its Subsidiaries
thereunder) and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or fund the delayed draw or unfunded portion of any existing
Portfolio Investment.

 



18

 

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (b) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).

 

“Independent Valuation Provider” means any of Duff & Phelps LLC, Murray, Devine
and Company, Lincoln Partners Advisors LLC, Houlihan Lokey and Valuation
Research Corporation, or any other Independent nationally recognized third-party
appraisal firm selected by the Administrative Agent, and reasonably acceptable
to the Borrower.

 

“Industry Classification Group” means any of the industry groupclassification
groups set forth in Schedule 1.01(b) hereto, together with any such
classification groups that are currently in effect by Moody’s or may be
subsequently established by Moody’s and provided by the Borrower to the Lenders.

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

 



19

 

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii)(E)(z)(2).

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements and Credit Default Swaps.

 

“Investment Advisor” means FB Income Advisor, LLC, a Delaware limited liability
company, or an Affiliate thereof.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means the written statement of the Borrower’s investment
objectives, policies, restrictions and limitations delivered on the Effective
Date pursuant to Section 4.01(g)as described in its Form 10-K report filed with
the SEC on March 1, 2017, as may be amended or modified from time to time by a
Permitted Policy Amendmentin accordance with the terms hereof.

 

“Issuing Bank” means ING Capital LLC, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j).

 

“IVP External Unquoted Borrowing Base Value” has the meaning assigned to such
term in Section 5.12(b)(ii).

 

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

 

“IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“IVP Testing Date” has the meaning assigned to such term in Section 5.12(b)(ii).

 

“Last Out Loan” has the meaning assigned to such term in Section 5.13.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

 



20

 

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
and English Pounds Sterling; in each case so long as there is a published LIBO
rate with respect thereto.

 

“LIBO Rate” means, for any Interest Period:

 

(a)        for any Eurocurrency Borrowing denominated in a LIBO Quoted Currency,
the Intercontinental Exchange Benchmark Administration Ltd. LIBOR Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no longer making such rates available) per annum for deposits in such
Currency for a period equal to the Interest Period appearing on the display
designated as Reuters Screen LIBOR01 Page (or such other page on that service or
such other service designated by the Intercontinental Exchange Benchmark
Administration Ltd. LIBOR Rate (or the successor thereto if the Intercontinental
Exchange Benchmark Administration Ltd. is no longer making such rates available)
for the display of such Association’sAdministration’s Interest Settlement Rates
for deposits in such Currency) as of 11:00 a.m., London time on the day that is
two Business Days prior to the first day of the Interest Period (or if such
Reuters Screen LIBOR01 Page is unavailable for any reason at such time, the rate
which appears on the Reuters Screen ISDA Page as of such date and such time);
provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBO Rate
for purposes of this definition shall mean the rate of interest determined by
the Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in such Currency
are offered to the Administrative Agent two (2) business days preceding the
first day of such Interest Period by leading banks in the London interbank
market as of 11:00 a.m. for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing; provided, further, that if the LIBO Rate is less than zero, such rate
shall be zero for purposes of this Agreement;

 



21

 

 

(b)       in the case of any Eurocurrency Borrowings denominated in Canadian
Dollars, the CDOR Rate per annum; and

 

(c)       for all Non-LIBO Quoted Currencies (other than Canadian Dollars), the
calculation of the applicable reference rate shall be determined in accordance
with market practice.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer).

 

“Listing” has the meaning assigned to such term in the definition of Tender
Offer.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.08(f) and the Security Documents.

 

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Long-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 



22

 

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements, Credit Default Swaps where an Obligor is a
protection seller and total return swaps), of any one or more of the Borrower
and its Subsidiaries in an aggregate outstanding principal amount exceeding
$25,000,000, (b) obligations in respect of one or more Hedging Agreements under
which the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower and the Subsidiaries would be required to pay if
such Hedging Agreement(s) were terminated at such time would exceed $25,000,000
and (c) obligations in respect of any total return swap under which the
outstanding utilized notional amount less all of the cash collateral supporting
such total return swapthe value of the margin posted by the Borrower or any of
its Subsidiaries thereunder at such time would exceed $25,000,000.

 

“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.

 

“Mezzanine Investments” has the meaning assigned to such term in Section 5.13.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit, denominated in Dollars and in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.07 or reduced from time to time pursuant to Section 2.09
or as otherwise provided in this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The aggregate amount of each Lender’s Multicurrency Commitment as of the
Amendment No. 2 Effective Date is set forth on Schedule 1.01(bc), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Multicurrency
Commitments as of the Amendment No. 2 Effective Date is $260,000,000307,500,000.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(bc) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency undermade pursuant to the Multicurrency Commitments.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to, or is required to be
contributed to, by the Borrower.

 



23

 

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, including reasonable legal fees and expenses, minus (c) all
taxes paid or reasonably estimated to be payable as a result of such Asset Sale
(after taking into account any available tax credits or deductions) and (d)
reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Asset Sale; provided that, (i) such reserved amount shall
not be included in the Borrowing Base and (ii) if the amount of any estimated
reserves pursuant to this clause (d) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds (as of the date the Borrower determines
such excess exists).

 

“Net Extraordinary Receipts” means an amount equal to (a) any Cash amount (and
Cash proceeds of any non-Cash amount) received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds (other than
for the avoidance of doubt, amounts received by the Borrower pursuant to Section
2.15(h)), pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments received not in the
ordinary course of business, purchase price adjustments received not in the
ordinary course of business in connection with any purchase agreement and
proceeds of insurance, minus (b) any costs, fees, commissions, premiums and
expenses incurred by any Obligor directly incidental to such Cash receipts,
including reasonable legal fees and expenses, minus (c) all taxes paid or
reasonably estimated to be payable as a result of such Cash receipts (after
taking into account any available tax credits or deductions); provided, however,
that Net Extraordinary Receipts shall not include (i) proceeds of any issuance
of Equity Interests or issuances of Indebtedness by any Obligor, (ii) amounts
that any Obligor receives from the Administrative Agent or any Lender in
connection with the Loan Documents, (iii) Cash receipts to the extent received
from proceeds of any casualty insurance or condemnation awards (or payments in
lieu thereof) to the extent that such proceeds are used within 90 days to repair
or replace the assets giving rise to such proceeds, (iv) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings, or (v) indemnity payments or payments in respect of judgments or
settlements of claims, litigation or proceedings to the extent that such
payments are received by any Person in respect of any unaffiliated third party
claim against or loss by such Person and promptly applied to pay (or to
reimburse such Person for its prior payment of) such claim or loss and the costs
and expenses of such Person with respect thereto.

 



24

 

 

“Net Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, plus (c) any cash amount (and
Cash proceeds of any non-Cash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the Portfolio Company of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment (other than, in the case of a Portfolio Investment that is
Capital Stock, any distribution on account of actual taxes paid or reasonably
estimated to be payable), or (z) pursuant to the recapitalization or
reclassification of the capital of the Portfolio Company of such Portfolio
Investment or pursuant to the reorganization of such Portfolio Company plus
(d) any similar return of capital received by any Obligor in Cash (and Cash
proceeds of any non-Cash amount) in respect of any Portfolio Investment, minus
(e) (i) any costs, fees, commissions, premiums and expenses incurred by any
Obligor directly incidental to such Cash receipts, including reasonable legal
fees and expenses and (ii) any amounts necessary to meet tax obligations from
associated gain.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Core Investments” has the meaning assigned to such term in Section 5.13.

 

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

 

“Obligors” means, collectively, the Borrower and the Subsidiary
GuarantorsNoteless Assigned Loan” has the meaning assigned to such term in
Section 5.13.

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.

 

“OFAC” has the meaning assigned to such term in Section 3.17.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Covered Indebtedness” means, collectively, (i) Secured Longer-Term
Indebtedness, (ii) Unsecured Shorter-Term Indebtedness and (iii) the net amount
that any Obligor would be obligated to pay under any Hedging Agreement as a
result of the termination of such Hedging Agreement as of any date of
determination.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18(b) of the Agreement).

 



25

 

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“Patriot Act” means USA Patriot Act Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation as referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Performing” has the meaning assigned to such term in Section 5.13.

 

“Performing Capital Stock” has the meaning assigned to such term in Section
5.13.

 

“Performing Cash Pay Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Cash Pay Covenant-Lite Loans” has the meaning assigned to such term
in Section 5.13.

 

“Performing Cash Pay First Lien Bank Loans” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay Last Out Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay Second Lien Bank Loans” has the meaning assigned to such
term in Section 5.13.

 

“Performing Covenant-Lite Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing DIP Loans” has the meaning assigned to such term in Section 5.13.

 

“Performing First Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 



26

 

 

“Performing High Yield Securities” has the meaning assigned to such term in
Section 5.13.

 

“Performing Last Out Loans” has the meaning assigned to such term in Section
5.13.

 

“Performing Mezzanine Investments” has the meaning assigned to such term in
Section 5.13.

 

“Performing Non-Cash Pay Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Non-Cash Pay Covenant-Lite Loans” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay Investments” has the meaning assigned to such term in
Section 5.13.

 

“Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the later of the Maturity Date (as in effect from time to
time) and the Termination Date.

 

“Permitted Foreign Jurisdiction” means Australia, Canada, the Cayman Islands,
France, Germany, Ireland, Italy, Luxembourg, New Zealand, Sweden, Switzerland,
the Netherlands and the UKUnited Kingdom.

 



27

 

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges (i) not yet due or (ii) that are being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP;
(b) Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business; provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s, storage, landlord, and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP; (d) Liens incurred or pledges or
deposits made to secure obligations incurred in the ordinary course of business
under workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that
(i) such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred in the ordinary course of business and does not
exceed $2,000,000 in the aggregate at any time outstanding and (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost and the fair
market value of such equipment and fixtures at the time of the acquisition
thereof; (k) deposits of money securing leases to which Borrower is a party as
lessee made in the ordinary course of business; (l) Eligible Liens; and (m)
Liens arising solely from precautionary filings of financing statements under
the Uniform Commercial Code covering assets sold or contributed to any Person in
a transaction not prohibited hereunder; and (n) Liens in favor of any escrow
agent solely on and in respect of any cash earnest money deposits made by any
Obligor in connection with any letter of intent or purchase agreement (to the
extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder).

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders),
(b) required by applicable law or Governmental Authority, or (c) could not
reasonably be expected to have a material adverse effect on the Lenders.

 

“Permitted Prior Working Capital Lien” has the meaning assigned to such term in
Section 5.13.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 



28

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Company Data” means historic and pro-forma quarterly financial
information and market data associated with a Portfolio Company which has been
delivered by such Portfolio Company to the Borrower (without independent
substantive verification by the Borrower) (provided that such financial
information shall be updated by the Borrower within 30 days of receipt by the
Borrower of such financial information from such Portfolio Company), which may
include pro-forma financial information in connection with, among other things,
(a) an Investment that was originated by the Borrower within the preceding
twelve month period, (b) a Portfolio Company that has, within the preceding
twelve month period, been the acquirer of substantially all of the business
assets or stock of another Person, (c) a Portfolio Company that has, within the
preceding twelve month period, been the target of an acquisition of
substantially all of its business assets or stock, and/or (d) a Portfolio
Company that does not have an entire fiscal year under its current capital
structure.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Pounds Sterling” means the lawful currency of England.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

 

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Commitments of all Lenders at such time.

 



29

 

 

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2014.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to Section 2.17(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time. The “Required Lenders” of a Class (which shall include the term
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such
Class.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder.

 

“Restructured Investment” has the meaning assigned to such term in Section 5.13.

 



30

 

 

“Revolver Termination Date” means the date that is the three (3) year
anniversary of the Amendment No. 2 Effective Date, unless extended with the
consent of each Lender in its sole and absolute discretion.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time made or incurred under the Multicurrency Commitments, and its LC
Exposure.

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions.

 

“Sanctions” has the meaning assigned to such term in Section 3.17.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated by the Borrower (as provided below) as an SBIC
Subsidiary, so long as:

 

(a)       other than pursuant to a Permitted SBIC Guarantee or the requirement
by the SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Sections 6.03(f) and (g) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 



31

 

 

(b)       other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)       neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(d)       such Person has not Guaranteed or become a co-borrower under, and has
not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Second Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness for
borrowed money (other than Indebtedness hereunder) of the Borrower (which may be
Guaranteed by Subsidiary Guarantors) that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition) and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12));

 



32

 

 

(b) is incurred pursuant to documentation containing (i) financial covenants,
covenants governing the borrowing base, if any, portfolio valuations and events
of default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally) that are no more restrictive upon the Borrower and its
Subsidiaries than those set forth in this Agreement (provided that, upon the
Borrower’s written request in connection with the incurrence of any Secured
Longer-Term Indebtedness that otherwise would not meet the requirements of this
clause (b)(i), this Agreement will be deemed automatically amended (and, upon
the request of the Administrative Agent or the Required Lenders, the Borrower
shall promptly enter into a written amendment evidencing such amendment),
mutatis mutandis, solely to the extent necessary such that the financial
covenants, covenants governing the borrowing base, if any, portfolio valuations
and events of default, as applicable, in this Agreement shall be as restrictive
as such covenants in the Secured Longer-Term Indebtedness) and (ii) other terms
(other than interest) that are no more restrictive in any material respect upon
the Borrower and its Subsidiaries, prior to the Termination Date, than those set
forth in this Agreement (it being understood that put rights or repurchase or
redemption obligations (x) in the case of convertible securities, in connection
with the suspension or delisting of the Capital Stock of the Borrower or the
failure of the Borrower to satisfy a continued listing rule with respect to its
Capital Stock or (y) arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or be Events of Default under this Agreement shall not be deemed to
be more restrictive for purposes of this definition); and

 

(c) ranks pari passu with the obligations under this Agreement and is not
secured by any assets of any Person other than any assets of any Obligor
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders, have agreed to either (x) be bound by
the provisions of the Security Documents by executing the joinder attached as
Exhibit E to the Guarantee and Security Agreement or (y) be bound by the
provisions of the Security Documents in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent. For the avoidance of doubt,
Secured Longer-Term Indebtedness shall also include any refinancing, refunding,
renewal or extension of any Secured Longer-Term Indebtedness so long as such
refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of this definition.

 

“Securities” has the meaning assigned to such term in Section 5.13.

 

“Securities Act” has the meaning assigned to such term in Section 5.13.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered at
any time by any of the Obligors pursuant to the Guarantee and Security Agreement
or otherwise providing or relating to any collateral security for any of the
Secured Obligations under and as defined in the Guarantee and Security
Agreement.

 



33

 

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Settlement-Date Basis” means that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled.

 

“Short-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and
(iii) such Obligor has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(b) such Obligor is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or issuer’s affiliates of such Equity Interest,
provided that (a) such Lien was created to secure Indebtedness owing by such
issuer to such creditors, (b) such Indebtedness was (i) in existence at the time
the Obligors acquired such Equity Interest, (ii) incurred or assumed by such
issuer substantially contemporaneously with such acquisition or (iii) already
subject to a Lien granted to such creditors and (c) unless such Equity Interest
is not intended to be included in the Collateral, the documentation creating or
governing such Lien does not prohibit the inclusion of such Equity Interest in
the Collateral.

 

“SPV Equity Value” means, as of any date of determination, the sum of the net
asset value of each Financing Subsidiary; provided that if the net asset value
of any Financing Subsidiary is negative, it shall be excluded from such
calculation.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold or
the creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

 



34

 

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Structured Finance Obligations” means any obligation issued by a special
purpose vehicle and secured directly by, referenced to, or representing
ownership of, a pool of receivables or other financial assets of any Obligor,
including collateralized debt obligations and mortgaged-backed securities. For
the avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall (a) not qualify as any other category
of Portfolio Investment and (b) not be included in the Borrowing Base.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which is formed in connection with third-party financings (including prior to
the Effective Date) and which engages in no material activities other than in
connection with the purchase and financing of assets from the Obligors or any
other Person, and which is designated by the Borrower (as provided below) as a
Structured Subsidiary, so long as:

 

(a)       no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Sections 6.03(f) and (g)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

 

(b)       no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and

 



35

 

 

(c)       no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Except as provided in the next sentence, any such designation by the Borrower
shall be effected pursuant to a certificate of a Financial Officer delivered to
the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Financial Officer’s knowledge, such designation
complied with the foregoing conditions. Each of Arch Street Funding LLC, Broad
Street Funding LLC, Locust Street Funding LLC, Race and Hamilton Street Funding
LLC and Walnut Street Funding LLC is, and shall be deemed, a Structured
Subsidiary as of the Amendment No. 2 Effective Date; provided that any such
Subsidiary (and any other Subsidiary designated by the Borrower from time to
time as a “Structured Subsidiary” pursuant hereto) shall not be deemed a
Structured Subsidiary if it does not comply with the foregoing conditions. Each
Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

 

“Sub-Advisor” means GSO/Blackstone Debt Funds Management LLC (f/k/a GSO Debt
Funds Management, LLC), a Delaware limited liability company, or an Affiliate
thereof.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no CFC, Transparent Subsidiary or
Financing Subsidiary shall be required to be a Subsidiary Guarantor as long as
it remains a CFC, Transparent Subsidiary or Financing Subsidiary, as applicable,
each as defined and described herein.

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tender Offer” means the all-cash tender offer by the Borrower for its shares of
common stock that is proposed to be commenced in connection with the initial
listing (the “Listing”) of the Borrower’s shares of common stock on the New York
Stock Exchange LLC (or other national securities exchange registered under
Section 6 of the Exchange Act of 1934, as amended), which shall be for an amount
not to exceed $250,000,000.

 



36

 

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted obligations) and all Letters of
Credit shall have (v) expired, (w) terminated, (x) been cash collateralized or
(y) otherwise backstopped in a manner reasonably acceptable to the Issuing Bank
and the Administrative Agent and all LC Disbursements then outstanding have been
reimbursed.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Transferable” has the meaning set forth on Schedule 1.01(d).

 

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income taxes directly or indirectly owned by
an Obligor that has no material assets other than Equity Interests (held
directly or indirectly through other Transparent Subsidiaries) in one or more
CFCs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” means the United States of America.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 3.18.

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower for
borrowed money that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12));

 



37

 

 

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower (other than financial covenants
and events of default (other than events of default in customary in indentures
or similar instruments that have no analogous provisions in this Agreement or
credit agreements generally), which shall be no more restrictive upon the
Borrower and its Subsidiaries, prior to the Termination Date, than those set
forth in this Agreement; provided that, upon the Borrower’s written request in
connection with the incurrence of any Unsecured Longer-Term Indebtedness that
otherwise would not meet the requirements set forth in this parenthetical of
this clause (b), this Agreement will be deemed automatically amended (and, upon
the request of the Administrative Agent or the Required Lenders, the Borrower
shall promptly enter into a written amendment evidencing such amendment),
mutatis mutandis, solely to the extent necessary such that the financial
covenants and events of default, as applicable, in this Agreement shall be as
restrictive as such provisions in the Unsecured Longer-Term Indebtedness) (it
being understood that put rights or repurchase or redemption obligations (x) in
the case of convertible securities, in connection with the suspension or
delisting of the Capital Stock of the Borrower or the failure of the Borrower to
satisfy a continued listing rule with respect to its Capital Stock or (y)
arising out of circumstances that would constitute a “fundamental change” (as
such term is customarily defined in convertible note offerings) or be Events of
Default under this Agreement shall not be deemed to be more restrictive for
purposes of this definition); and

 

(c) is not secured by any assets of any Person. For the avoidance of doubt,
Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition.

 

Notwithstanding the foregoing, the 2019 Notes and the 2020 Notes shall continue
to be deemed Unsecured Longer-Term Indebtedness in all respects despite the fact
that the Maturity Date of such notes is prior to the Maturity Date so long as
the 2019 Notes and the 2020 Notes continue to comply with all other requirements
of this definition; provided that (x) from and after the date that is 9 months
prior to the scheduled maturity of the 2019 Notes, the 2019 Notes shall be
reclassified as Unsecured Shorter-Term Indebtedness and (y) from and after the
date that is 9 months prior to the scheduled maturity of the 2020 Notes, the
2020 Notes shall be reclassified as Unsecured Shorter-Term Indebtedness.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries for borrowed money that is not
secured by any assets of any Person and that does not constitute Unsecured
Longer-Term Indebtedness (including (x) the 2019 Notes from and after the date
that is 9 months prior to the scheduled maturity of such 2019 Notes and (y) the
2020 Notes from and after the date that is 9 months prior to the scheduled
maturity of such 2020 Notes) and (b) any Indebtedness of the Borrower or any of
its Subsidiaries that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a). For the avoidance of doubt, Unsecured Shorter-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Shorter-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of clause
(a).

 



38

 

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withholding Agent” means any Obligor and the Administrative Agent.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
defined in Part I of Subtitle E of Title IV of ERISA.

 

“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Dollar Borrowing” or a
“Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may
also be identified by Currency.

 

SECTION 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 



39

 

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then Borrower, Administrative Agent and the Lenders agree to
enter into negotiations in good faith in order to amend such provisions of the
Agreement so as to equitably reflect such change to comply with GAAP with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect and applied
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Accounting Standard Codification 825, all determinations relating to fair value
accounting for liabilities or compliance with the terms and conditions of this
Agreement shall be made on the basis that the Borrower has not adopted
Accounting Standard Codification 825.

 

SECTION 1.05.      Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as provided in Section 2.09(b) and
the last sentence of Section 2.16(a), for purposes of determining (i) whether
the amount of any Borrowing under the Multicurrency Commitments, together with
all other Borrowings under the Multicurrency Commitments then outstanding or to
be borrowed at the same time as such Borrowing, would exceed the aggregate
amount of the Multicurrency Commitments, (ii) the aggregate unutilized amount of
the Multicurrency Commitments, (iii) the Revolving Credit Exposure, (iv) the
Covered Debt Amount and (v) the Borrowing Base or the Value or the fair market
value of any Portfolio Investment, the outstanding principal amount of any
Borrowing that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Interest Period”) or the date of
valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(d) or (e), such amounts shall be determined as of the date of the
delivery of such Borrowing Base Certificate. Where any amount is denominated in
Dollars under this Agreement but requires for its determination an amount which
is denominated in a Foreign Currency, such amounts shall be converted to the
Foreign Currency Equivalent on the date of determination. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in Sections 2.09(d), 5.02(e),
5.08(c)(ii), 6.01(e), 6.03(h) or 6.04(i) of this Agreement, in no event shall
the Borrower or any Obligor be deemed to not be in compliance with any such
basket solely as a result of a change in exchange rates.

 



40

 

 

SECTION 1.06.      Special Provisions Relating to Euro. Each obligation
hereunder of any party hereto that is denominated in the National Currency of a
state that is not a Participating Member State on the date hereof shall,
effective from the date on which such state becomes a Participating Member
State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency. If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 



41

 

 

ARTICLE II

THE CREDITS

 

SECTION 2.01.      The Commitments.

 

(a)       Subject to the terms and conditions set forth herein, each Dollar
Lender agrees to make Dollar Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s
Dollar Commitment, (b) the aggregate Revolving Dollar Credit Exposure of all of
the Lenders exceeding the aggregate Dollar Commitments, or (c) the total Covered
Debt Amount exceeding the Borrowing Base then in effect; and

 

(b)       Subject to the terms and conditions set forth herein, each
Multicurrency Lender agrees to make Multicurrency Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (b) the aggregate
Revolving Multicurrency Credit Exposure of all the Lenders exceeding the
aggregate Multicurrency Commitments or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02.      Loans and Borrowings.

 

(a)       Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)       Type of Loans. Subject to Section 2.12, each Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.13 shall apply).

 



42

 

 

(c)       Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall be
in an aggregate amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, with respect to any Agreed Foreign Currency, such smaller minimum
amount as may be agreed to by the Administrative Agent; provided that a
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class or that is required to
finance the reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.04(f). Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.

 

(d)       Limitations on Interest Periods. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue) any Borrowing if the Interest Period requested therefor
would end after the Maturity Date.

 

SECTION 2.03.      Requests for Borrowings.

 

(a)       Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone (followed promptly by delivery of a signed
Borrowing Request) (i) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing or (ii) in the case of a Eurocurrency
Borrowing denominated in an Agreed Foreign Currency, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing, or (iii) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing.
Each such request for a Borrowing shall be irrevocable. Notwithstanding the
other provisions of this Agreement, in the case of any Borrowing denominated in
Dollars, the Borrower may request that such Borrowing be split into a Dollar
Loan in an aggregate principal amount equal to the Pro-Rata Dollar Portion and a
Multicurrency Loan in an aggregate amount equal to the Pro-Rata Multicurrency
Portion (any such Borrowing, a “Pro-Rata Borrowing”). Except as set forth in
this Agreement, a Pro-Rata Borrowing shall be treated as being comprised of two
separate Borrowings, a Dollar Borrowing under the Dollar Commitments and a
Multicurrency Borrowing under the Multicurrency Commitments.

 

(b)       Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request or a telephonic request) shall specify the following
information in compliance with Section 2.02:

 

(i)       whether such Borrowing is to be made under the Dollar Commitments, the
Multicurrency Commitments or is a Pro-Rata Borrowing;

 

(ii)      if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar Portion
and the Pro-Rata Multicurrency Portion;

 

(iii)     the aggregate amount and Currency of the requested Borrowing;

 

(iv)     the date of such Borrowing, which shall be a Business Day;

 

(v)      in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 



43

 

 

(vi)     in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

 

(vii)    the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

 

(c)       Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(d)       Failure to Elect. If no election as to the Class of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars and
shall be a Pro-Rata Borrowing. If no election as to the Currency of a Borrowing
is specified then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing having an Interest Period of one
(1) month and, if an Agreed Foreign Currency has been specified, the requested
Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed Foreign
Currency and having an Interest Period of one (1) month. If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one month’s duration, and
(ii) if the Currency specified for such Borrowing is an Agreed Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one
(1) month’s duration.

 

SECTION 2.04.      Letters of Credit.

 

(a)       General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or for the account
of its designee (provided the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of such Letter of Credit hereunder) for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder.

 



44

 

 

(b)       Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, stating that such Letter of Credit is to be issued under
the Multicurrency Commitments, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. The Administrative Agent will promptly notify the
Multicurrency Lenders following the issuance of any Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(c)       Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $25,000,000, (ii) the total
Revolving Multicurrency Credit Exposures shall not exceed the aggregate
Multicurrency Commitments and (iii) the total Covered Debt Amount shall not
exceed the Borrowing Base then in effect.

 

(d)       Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided, further, that (x) in no event shall any Letter of Credit have
an expiration date that is later than the Revolver Termination Date unless the
Borrower (1) deposits, on or prior to the Revolver Termination Date, into the
Letter of Credit Collateral Account Cash, in an amount equal to 102% of the
undrawn face amount of all Letters of Credit that remain outstanding as of the
close of business on the Revolver Termination Date and (2) pays in full, on or
prior to the Revolver Termination Date, all commissions required to be paid with
respect to any such Letter of Credit through the then-current expiration date of
such Letter of Credit and (y) no Letter of Credit shall have an expiry date
after the Maturity Date.

 

(e)       Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by the Issuing Bank, and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Multicurrency Lender, and each Multicurrency
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Multicurrency Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Multicurrency Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, provided that no Multicurrency Lender shall be
required to purchase a participation in a Letter of Credit pursuant to this
Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Required Multicurrency Lenders shall have so notified the Issuing
Bank in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.

 



45

 

 

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that the Multicurrency Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Multicurrency Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f)       Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 11:00 a.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing of either Class
(or a Pro-Rata Borrowing) in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

46

 

 

(g)       Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

 

(i)       the Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)      the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)     this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(h)       Disbursement Procedures. The Issuing Bank shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly after such examination notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

 



47

 

 

(i)       Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Bank shall be for account of such Lender to the extent of
such payment.

 

(j)       Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 2.17(c), then the Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank, effective at the close of business New York City time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice). On or after the effective date of any such
resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)       Cash Collateralization. If the Borrower shall be required or shall
elect, as the case may be, to provide cover for LC Exposure pursuant to Section
2.04(d), Section 2.08(a), Section 2.09(b), 2.17(c)(ii) or the third to last
paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Administrative Agent Cash denominated in the Currency of the Letter of
Credit under which such LC Exposure arises in an amount equal to the amount
required under the applicable section. Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
under and as defined in the Guarantee and Security Agreement, and for these
purposes the Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 



48

 

 

SECTION 2.05.      Funding of Borrowings.

 

(a)       Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account(s) designated
by the Borrower in the applicable Borrowing Request; provided that ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.04(f) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)       Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.06.      Interest Elections.

 

(a)       Elections by the Borrower for Borrowings. Subject to Section 2.03(d),
the Loans constituting each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, subject to Section 2.06(e), the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency, (iii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments, and (iv) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted
into a Borrowing of a different Type. The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders of the respective
Class holding the Loans constituting such Borrowing (except as provided under
Section 2.12(b)), and the Loans constituting each such portion shall be
considered a separate Borrowing.

 



49

 

 

(b)       Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic and written notice of election shall be
irrevocable.

 

(c)       Content of Interest Election Requests. Each telephonic and written
notice of election pursuant to Section 2.06(b) shall specify the following
information in compliance with Section 2.02:

 

(i)       the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

 

(d)       Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 



50

 

 

(e)       Failure to Elect; Events of Default. If the Borrower fails to deliver
a timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing,
(ii) the Borrower shall not be entitled to elect to convert any Borrowing into a
Eurocurrency Borrowing and (iii) any Eurocurrency Borrowing denominated in a
Foreign Currency shall not have an Interest Period of more than one (1) month’s
duration.

 

SECTION 2.07.     Termination, Reduction or Increase of the Commitments.

 

(a)       Scheduled Termination. Unless previously terminated in accordance with
the terms of this Agreement, on the Revolver Termination Date the Commitments of
each Class shall automatically be reduced to an amount equal to the aggregate
principal amount of the Loans and LC Exposure of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans and LC Exposure outstanding after
giving effect to each payment of principal and each expiration or termination of
a Letter of Credit thereunder; provided that, for clarity, no Lender shall have
any obligation to make new Loans or to issue, amend or renew an existing Letter
of Credit on or after the Revolver Termination Date, and any Loans outstanding
on the RevolvingRevolver Termination Date shall be due and payable on the
Maturity Date in accordance with Section 2.08.

 

(b)       Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.07(b) shall be in an amount that is $5,000,000 or a whole multiple of
$100,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans of any Class in accordance with Section 2.09, the total Revolving Credit
Exposures of such Class would exceed the total Commitments of such Class.

 

(c)       Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(d)       Effect of Termination or Reduction. Any termination or reduction of
the Commitments of a Class shall be permanent. Each reduction of the Commitments
of a Class shall be made ratably among the Lenders of such Class in accordance
with their respective Commitments.

 

51

 

 

(e)           [Intentionally Omitted].

 

(f)           Increase of the Commitments.

 

(i)          Requests for Increase by Borrower. The Borrower shall have the
right, at any time prior to the Revolver Termination Date, to propose that the
Commitments hereunder of a Class be increased (each such proposed increase being
a “Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three (3) Business Days (or such
lesser period as the Administrative Agent may reasonably agree) after delivery
of such notice and thirty (30) days prior to the Revolver Termination Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Commitment Increase; provided, further that:

 

(A)       the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, in each case, in such other amounts as agreed by
the Administrative Agent),

 

(B)       immediately after giving effect to such Commitment Increase, the sum
of the total Commitments of all of the Lenders hereunder shall not exceed
$400,000,000600,000,000;

 

(C)       each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Bank (which consent shall not be unreasonably withheld or
delayed);

 

(D)       no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)       the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)          Effectiveness of Commitment Increase by Borrower. On the
Commitment Increase Date for any Commitment Increase, each Assuming Lender part
of such Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with Commitment in the amount set forth in the
agreement referred to in Section 2.07(f)(ii)(y) and the Commitment of the
respective Class of any Increasing Lender part of such Commitment Increase shall
be increased as of such Commitment Increase Date to the amount set forth in the
agreement referred to in Section 2.07(f)(ii)(y); provided that:

 



52 

 

 

(x)          the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date (or on or prior
to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class, as
applicable, duly executed by such Assuming Lender or Increasing Lender, as
applicable, and the Borrower and acknowledged by the Administrative Agent.

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

 

(iii)       Recordation into Register. Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by an Assuming Lender or any Increasing
Lender, together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

 

(iv)        Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of such Class in full, (B) simultaneously borrow new Loans of such
Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and Borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Lenders of such Class (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.14 as a result of any such
prepayment. Concurrently therewith, the Lenders of such Class shall be deemed to
have adjusted their participation interests in any outstanding Letters of Credit
of such Class so that such Interests are held ratably in accordance with their
Commitments of such Class as so increased. Notwithstanding the foregoing, unless
otherwise consented in writing by the Borrower, no Commitment Increase Date
shall occur on any day other than the last day of an Interest Period.
Immediately prior to the effectiveness of the new Commitments on the Commitment
Increase Date, the Administrative Agent shall amend Schedule 1.01(bc) to reflect
the aggregate amount of each Lender’s Commitments (including Increasing Lenders
and Assuming Lenders). Each reference to Schedule 1.01(bc) in this Agreement
shall be to Schedule 1.01(bc) as amended pursuant to this Section.

 



53 

 

 

SECTION 2.08.     Repayment of Loans; Evidence of Debt.

 

(a)          Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders of each Class the outstanding
principal amount of the Loans of such Class and all other amounts due and owing
hereunder and under the other Loan Documents on the Maturity Date.

 

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirement of Section 2.04(f)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)          Manner of Payment. Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, the Borrower shall select the Borrowing or
Borrowings of such Class to be paid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than the time set
forth in Section 2.09(f) prior to the scheduled date of such repayment; provided
that each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings pro rata between any outstanding Dollar ABR
Borrowings and outstanding Multicurrency ABR Borrowings, second, if no Class is
specified, to any Pro-Rata Borrowings in the order of the remaining duration of
their respective Interest Periods (the Pro-Rata Borrowing with the shortest
remaining Interest Period to be repaid first) and, third, within each Class, to
any remaining Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Pro-Rata Borrowing shall be
applied ratably between the Dollar Loans and Multicurrency Loans included in
such Pro-Rata Borrowing. Each payment of a Borrowing of a Class shall be applied
ratably to the Loans of such Class included in such Borrowing (except as
otherwise provided in Section 2.12(b)).

 

(c)          Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)          Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 



54 

 

 

(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(f)           Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 

SECTION 2.09.     Prepayment of Loans.

 

(a)          Optional Prepayments. The Borrower shall have the right at any time
and from time to time (but subject to Sections 2.09(e) and (f)) to prepay any
Borrowing in whole or in part, without premium or fee (but subject to
Section 2.14), subject to the requirements of this Section. Each prepayment in
part under this Section 2.09(a) shall be in a minimum amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.

 

(b)          Mandatory Prepayments due to Changes in Exchange Rates.

 

(i)          Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 



55 

 

 

(ii)         Prepayment. If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(k)) within 15 Business Days of such date of determination such
amounts as shall be necessary so that after giving effect thereto the aggregate
Revolving Multicurrency Credit Exposure does not exceed the Multicurrency
Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for LC Exposure.

 

(c)          Mandatory Prepayments due to Excess Revolving Credit Exposure and
Borrowing Base Deficiency. In the event that the amount of total Revolving
Credit Exposure exceeds the total Commitments, the Borrower shall prepay (but
subject to Sections 2.09(e) and (f)) Loans (and/or provide cash in such amounts
as shall be necessary so that the amount of total Revolving Credit Exposure does
not exceed the total Commitments). In the event that the amount of total
Revolving Dollar Credit Exposure exceeds the total Dollar Commitments, the
Borrower shall prepay (but subject to Sections 2.09(e) and (f)) Loans (and/or
provide cover for Letters of Credit as contemplated by 2.04(k)) in such amounts
as shall be necessary so that the amount of total Revolving Dollar Credit
Exposure does not exceed the total Dollar Commitments. In the event that the
amount of total Revolving Multicurrency Credit Exposure exceeds the total
Multicurrency Commitments (other than as a result of a change in exchange rates
pursuant to under Section 2.09(b)), the Borrower shall prepay (but subject to
Sections 2.09(e) and (f)) Loans (and/or provide cover for Letters of Credit as
contemplated by Section 2.04(k)) in such amounts as shall be necessary so that
the amount of total Revolving Multicurrency Credit Exposure does not exceed the
total Multicurrency Commitments. In the event that at any time any Borrowing
Base Deficiency shall exist, promptly (but in no event later than 5 Business
Days), the Borrower shall (subject to Sections 2.09(e) and (f)) either
prepay (x) the Loans (or provide cover for Letters of Credit as contemplated by
Section 2.04(k)) so that the Borrowing Base Deficiency is promptly cured or (y)
the Loans and the Other Covered Indebtedness in such amounts as shall be
necessary so that such Borrowing Base Deficiency is promptly cured (and, as
among the Loans (and Letters of Credit) and the Other Covered Indebtedness, at
least ratably (based on the outstanding principal amount of such indebtedness)
as to payments of Loans in relation to Other Covered Indebtedness); provided,
that if within such 5 Business Day period, the Borrower shall present to the
Administrative Agent a reasonably feasible plan that is reasonably acceptable to
the Administrative Agent that will enable any such Borrowing Base Deficiency to
be cured within 30 Business Days of the occurrence of such Borrowing Base
Deficiency (which 30-Business Day period shall include the 5 Business Days
permitted for delivery of such plan) , then such prepayment or reduction shall
be effected in accordance with such plan (subject, for the avoidance of doubt,
to the limitations as to the allocation of such prepayments set forth above in
this Section 2.09(c)). Notwithstanding the foregoing, the Borrower shall pay
interest in accordance with Section 2.11(c) for so long as the Covered Debt
Amount exceeds the Borrowing Base during such 30-Business Day Period. For
clarity, in the event that the Borrowing Base Deficiency is not cured prior to
the end of such 5 Business Day period (or, if applicable, such 30- Business Day
period), it shall constitute an Event of Default under clause (a) of
Article VII.

 



56 

 

 

(d)          Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to the last paragraph of this Section 2.09(d), and Sections
2.09(e), (f) and (g) below:

 

(i)          Asset Sales. In the event that any Obligor shall receive any Net
Asset Sale Proceeds at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Asset Sale Proceeds, prepay the Loans (and/or provide cover for Letters of
Credit as contemplated by 2.04(k)) in an amount equal to such Net Asset Sale
Proceeds (and the Commitments shall be permanently reduced by such amount);
provided that with respect to Asset Sales of assets that are not Portfolio
Investments, the Borrower shall not be required to prepay the Loans (and/or
provide cover for Letters of Credit as contemplated by 2.04(k)) unless and until
(and to the extent that) the aggregate Net Asset Sale Proceeds relating to all
such Asset Sales are greater than $2,000,000.

 

(ii)         Extraordinary Receipts. In the event (but only to the extent) that
the aggregate Net Extraordinary Receipts received by the Obligors at any time
after the Availability Period exceed $2,000,000, the Borrower shall, no later
than the third Business Day following the receipt of such excess Net
Extraordinary Receipts, prepay the Loans (and/or provide cover for Letters of
Credit as contemplated by 2.04(k)) in an amount equal to such excess Net
Extraordinary Receipts (and the Commitments shall be permanently reduced by such
amount).

 

(iii)        Return of Capital. In the event that any Obligor shall receive any
Net Return of Capital at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Return of Capital, prepay the Loans (and/or provide cover for Letters of Credit
as contemplated by 2.04(k)) in an amount equal to 100% of such Net Return of
Capital (and the Commitments shall be permanently reduced by such amount).

 

(iv)       Equity Issuances. In the event that the Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of the Borrower at any time
after the Availability Period, the Borrower shall, no later than the third
Business Day following the receipt of such Cash proceeds, prepay the Loans
(and/or provide cover for Letters of Credit as contemplated by 2.04(k)) in an
amount equal to seventy-five percent (75%) of such Cash proceeds, net of
underwriting discounts and commissions or other similar payments and other
costs, fees, premiums and expenses directly associated therewith, including
reasonable legal fees and expenses (and the Commitments shall be permanently
reduced by such amount).

 



57 

 

 

(v)        Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance by such Obligor of Indebtedness (excluding Hedging
Agreements permitted by Section 6.01 and other Indebtedness permitted by
Section 6.01(f), (g), (h) and (i)) at any time after the Availability Period,
such Obligor shall, no later than the third Business Day following the receipt
of such Cash proceeds, prepay the Loans (and/or provide cover for Letters of
Credit as contemplated by 2.04(k)) in an amount equal to such Cash proceeds, net
of underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses directly associated therewith,
including, without limitation, reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount).

 

(vi)       Mandatory Prepayment of Eurocurrency Loans. If the Loans to be
prepaid pursuant to Sections 2.09(d)(i), (ii) and (iii) are Eurocurrency Loans,
the Borrower may defer such prepayment (and permanent Commitment reduction)
until the last day of the Interest Period applicable to such Loans, so long as
the Borrower deposits an amount equal to an amount required to be prepaid, no
later than the third Business Day following the receipt of such amount, into a
segregated collateral account in the name and under the dominion and control
(within the meaning of Section 9-104 of the Uniform Commercial Code) of the
Administrative Agent pending application of such amount to the prepayment of the
Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period.

 

(e)          Payments following the Revolver Termination Date or During an Event
of Default. Notwithstanding any provision to the contrary in Section 2.08 or
this Section 2.09 (but subject to Section 2.09(f)(ii)), following the Revolver
Termination Date or if an Event of Default shall have occurred and be
continuing:

 

(i)         No optional prepayment of the Loans of any Class shall be permitted
unless at such time, the Borrower also prepays the Loans of the other Class or,
to the extent no Loans of the other Class are outstanding, provides cash
collateral as contemplated by Section 2.04(k) for outstanding Letters of Credit
of such Class, which prepayment (and cash collateral) shall be made on a
pro-rata basis (based on the outstanding principal amounts of such Indebtedness)
between each outstanding Class of Revolving Credit Exposure;

 

(ii)        Any prepayment of Loans required to be made pursuant to clause (c)
above shall be applied to prepay Loans (and provide cover for Letters of Credit
as contemplated by 2.04(k)) on a pro-rata basis between each outstanding Class
of Revolving Credit Exposure.

 

(iii)       Any prepayment of Loans in Dollars required to be made in connection
with any of the events specified in Section 2.09(d) shall be applied ratably
(based on the outstanding principal amounts of such indebtedness) between the
Dollar Lenders and the Multicurrency Lenders based on the then outstanding Loans
and Letters of Credit denominated in Dollars. So long as no Event of Default has
occurred and is continuing, each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably among just the
Multicurrency Lenders and, if after such payment, the balance of the Loans
denominated in such currency is zero, then if there are any remaining proceeds,
the Borrower shall prepay the Loans (or provide cover for outstanding Letters of
Credit as contemplated by 2.04(k)) on a pro-rata basis between each outstanding
Class of Revolving Credit Exposure; provided that, if an Event of Default has
occurred and is continuing, then each prepayment in an Agreed Foreign Currency
shall be made ratably (based on the aggregate Dollar Equivalents of the
outstanding principal amounts of such indebtedness) between Dollar Loans and
Multicurrency Loans and Letters of Credit.

 



58 

 

 

(f)          Notices, Etc.

 

(i)          The Borrower shall notify the Administrative Agent in writing or by
telephone (followed promptly by written confirmation) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars under Section 2.09(a), not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of a
prepayment of a Eurocurrency Borrowing denominated in Foreign Currency under
Section 2.09(a), not later than 11:00 a.m., London Time, three Business Days
before the date of prepayment, or (iii) in the case of prepayment of an ABR
Borrowing, or any prepayment under Section 2.09(b), (c) or (d), not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided, that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07 and any
such notices given in connection with any of the events specified in
Section 2.09(d) may be conditioned upon (x) the consummation of the Asset Sale
or the issuance of Equity Interests or Indebtedness (as applicable) or (y) the
receipt of net cash proceeds from Net Extraordinary Receipts or Net Return of
Capital. Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.
Subject to clauses (b), (c) and (e) above and to the proviso of Section 2.16(c),
each prepayment in Dollars shall be applied ratably (based on the outstanding
principal amounts of such indebtedness) between the Dollar Lenders and the
Multicurrency Lenders based on the then outstanding Loans denominated in Dollars
and each prepayment in an Agreed Foreign Currency (including as a result of the
Borrower’s receipt of proceeds from a prepayment event in such Agreed Foreign
Currency) shall be applied ratably among the Multicurrency Lenders.

 

(ii)         In the event the Borrower is required to make any concurrent
payments under both paragraph (b) and also another paragraph of this Section
2.09, any such prepayment shall be applied toward a prepayment pursuant to
paragraph (b) before any prepayment pursuant to any other paragraph of this
Section 2.09.

 

(iii)       Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

 

(g)          RIC Tax Distributions. Notwithstanding anything herein to the
contrary, Net Asset Sale Proceeds, Net Extraordinary Receipts and Net Return of
Capital required to be applied to the prepayment of the Loans pursuant to
Section 2.09(d) shall exclude the amounts estimated in good faith by the
Borrower to be necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in (i), (ii) and (iii) of Section
6.05(b) hereof.

 



59 

 

 

SECTION 2.10.     Fees.

 

(a)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Dollar Commitment and
Multicurrency Commitment of such Lender, as applicable, on each day during the
period from and including the Effective Date to the earlier of the date the
Commitments terminate and the Revolver Termination Date. Accrued commitment fees
shall be payable (x) within one Business Day after each Quarterly Date and
(y) on the earlier of the date the Commitments terminate and the Revolver
Termination Date, commencing on the first such date to occur after the Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitments of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans and LC Exposure of such Class of such Lender.

 

(b)          Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Multicurrency Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Multicurrency Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of one
half of one percent (0.5%) per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the date on which
the Multicurrency Commitments terminate (the “termination date”), the Borrower
shall pay any such fees that have accrued and that are unpaid on the termination
date and, in the event any Letters of Credit shall be outstanding that have
expiration dates after the termination date, the Borrower shall prepay on the
termination date the full amount of the participation and fronting fees that
will accrue on such Letters of Credit subsequent to the termination date through
but not including the date such outstanding Letters of Credit are scheduled to
expire (and in that connection, the Multicurrency Lenders agree not later than
the date two Business Days after the date upon which the last such Letter of
Credit shall expire or be terminated to rebate to the Borrower the excess, if
any, of the aggregate participation and fronting fees that have been prepaid by
the Borrower over the amount of such fees that ultimately accrue through the
date of such expiration or termination). Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



60 

 

 

(c)          Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)          Payment of Fees and Expenses. All fees payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances absent
manifest error. Any fees representing the Borrower’s reimbursement obligations
of expenses, to the extent requirements of invoice not otherwise specified in
this Agreement, shall be due (subject to the other terms and conditions
contained herein) within ten Business Days of the date that the Borrower
receives from the Administrative Agent a reasonably detailed invoice for such
reimbursement obligations.

 

SECTION 2.11.     Interest.

 

(a)          ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)          Eurocurrency Loans. The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)          Default Interest. Notwithstanding the foregoing, if any Event of
Default described in clause (a), (b), (d) (only with respect to Section 6.07),
(h), (i) or (j) of Article VII has occurred and is continuing, or on demand of
the Administrative Agent or the Required Lenders if any Event of Default
described in any other clause of Article VII has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the 30-Business Day
period referred to in Section 2.09(c), the interest applicable to Loans shall
accrue, and any fee or other amount not paid when due by the Borrower hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above, or (ii) in the case of any fee or
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)          Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination in full of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 



61 

 

 

(e)          Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that (a) Eurocurrency Borrowings in Canadian
Dollars shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and (b) Eurocurrency Borrowings in Pounds Sterling and ABR
Borrowings, at times when the Alternate Base Rate is based on the Prime Rate,
shall be computed on the basis of a year of 365 days and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent and such determination
shall be conclusive absent manifest error.

 

SECTION 2.12.     Eurocurrency Borrowing Provisions.

 

(a)          Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Eurocurrency Loans included in such Borrowing
for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders in writing or by telephone (promptly confirmed in writing) or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and such Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Eurocurrency Borrowing to, or the continuation of any
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if such Borrowing is
requested in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if such Borrowing is requested in any Agreed Foreign Currency, then the
Eurocurrency Rate for such Eurocurrency Borrowing shall be at the rate equal to
the cost to each Lender to fund its pro rata share of such Eurocurrency
Borrowing (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion) (such rate, the “COF Rate”); provided,
further that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 



62 

 

 

(b)          Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any LIBO Quoted
Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower and the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Borrowings or to convert ABR Borrowings to
Eurocurrency Borrowings shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Eurocurrency Borrowings the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) (A) all Eurocurrency
Borrowings in Dollars of such Lender shall automatically convert to ABR
Borrowings (the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate) and (B)
all Eurocurrency Borrowings in an Agreed Foreign Currency of such Lender shall
accrue interest at the COF Rate, in each case either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings (in which event
Borrower shall not be required to pay any yield maintenance, breakage or similar
fees) and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBO Rate, the Administrative Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the LIBO Rate component thereof
until the Administrative is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the LIBO Rate. Upon any such conversion, the Borrower shall also pay accrued
interest on the amount so converted. To the extent any Eurocurrency Borrowing so
converted is in an Agreed Foreign Currency, such Eurocurrency Borrowing shall be
converted to Dollars based on the Dollar Equivalent of such Borrowing at the
time of such conversion.

 

SECTION 2.13.     Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

 

(ii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes, which shall be
governed by Section 2.15 hereof) affecting this Agreement or Eurocurrency Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) with respect to such Lender’s Eurocurrency Loans, then the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank for such additional costs incurred or reduction suffered.

 



63 

 

 

(b)          Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity
position), by an amount deemed to be material by such Lender or the Issuing
Bank, then from time to time the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)          Certificates from Lenders. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the basis for and calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that no Obligor shall be required to compensate a Lender
or the Issuing Bank pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the Issuing Bank notifies the Borrower in writing
of any such Change in Law giving rise to such increased costs or reductions.

 

SECTION 2.14.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(f) and is revoked in accordance herewith), (d) the assignment as a
result of a request by the Borrower pursuant to Section 2.18(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor or
(e) the conversion of any Eurocurrency Loan other than on the last day of an
Interest Period therefor as a result of the occurrence of a CAM Exchange, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of

 



64 

 

 

(i)          the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a) through
(e) of this Section 2.14 denominated in the Currency of such Loan for the period
from the date of such payment, conversion, failure or assignment to the last day
of the then current Interest Period for such Eurocurrency Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

 

(ii)         the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in such Currency from
other banks in the Eurocurrency market (or, in the case of any Non-LIBO Quoted
Currency, in the relevant market for such Non-LIBO Quoted Currency) at the
commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.15.     Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Taxes; provided that if
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Taxes from such
payments, then (i) the Withholding Agent shall make such deductions or
withholdings, (ii) the Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and (iii)
if such Tax is a Covered Tax, the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
and withholdings applicable to additional sums payable under this
Section 2.15) the Administrative Agent, Lender or the Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings in respect of Covered Taxes been made.

 

(b)          Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)          Indemnification by the Obligors. The Obligors shall jointly and
severally indemnify the Administrative Agent, each Lender and the Issuing Bank
for and, within 10 Business Days after written demand therefor, pay the full
amount of any Covered Taxes or Other Taxes (including Covered Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15(c)) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Covered Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 



65 

 

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Covered Taxes attributable to such Lender (but only to the extent that
any Obligor has not already indemnified the Administrative Agent for such
Covered Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Covered Taxes or Other Taxes by any Obligor to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Covered Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or such Lender as
a result of such failure (without duplication of amounts indemnified under
Section 2.15(c)).

 

(f)          Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under any Loan Document shall deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation as will permit such payments to be made without
withholding or at a reduced rate.

 

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 



66 

 

 

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)         duly completed executed originals of Internal Revenue Service Form
W-8BEN or Form W-8BEN-E or any successor form claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(ii)        duly completed executed originals of Internal Revenue Service Form
W-8ECI or any successor form certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States,

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate, signed under penalties of perjury, to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed executed
originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor form) certifying that the Foreign Lender is not a United States
Person, or

 

(iv)       any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

(g)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.15(g), “FATCA” shall include any amendment
made to FATCA after the Effective Date.

 



67 

 

 

(h)          Each Lender shall update the forms, certifications and
documentation described in Sections 2.15(f) and (g) promptly upon the expiration
or invalidity of any form, certificate or documentation previously delivered by
such Lender; provided it is legally able to do so at the time. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time that it
becomes aware that it no longer satisfies the legal requirements to provide any
previously delivered form, certificate or documentation to the Borrower (or any
other form, certification or documentation adopted by the U.S. or other taxing
authorities for such purpose).

 

(i)          Conduit Financing Arrangements. Each Lender represents that as of
the date hereofAmendment No. 2 Effective Date (or, in the case of an assignee
pursuant to Section 9.04(b)(i), as of the date of assignment) it is not
participating in a conduit financing arrangement as defined in Treasury
Regulations Section 1.881-3 (regardless of whether such arrangement is pursuant
to the use of an SPC as defined in Section 9.04(e)) in connection with its
participation in any of the Loan Documents (a “Conduit Financing Arrangement”).
Notwithstanding anything to the contrary in this Section 2.15, if the Internal
Revenue Service determines that any SPC (as defined in Section 9.04(e)) is a
conduit entity participating in a Conduit Financing Arrangement with respect to
any Loan Document and the Borrower was not a participant to such arrangement
(other than as a Borrower under this Agreement), then (i) the Borrower shall
have no obligation to pay additional amounts or indemnify the SPC for any Taxes
with respect to any payments hereunder to the extent that the amount of such
Taxes exceeds the amount that would have otherwise been withheld or deducted had
the Internal Revenue Service not made such a determination and (ii) such SPC
shall indemnify the Borrowers in full for any and all taxes for which the
Borrower is held directly liable under Section 1461 of the Code by virtue of
such Conduit Financing Arrangement; provided that such Borrower (A) promptly
forward to the indemnitor an official receipt of such documentation
satisfactorily evidencing such payment, (B) contest such tax upon the reasonable
request of the indemnitor and at such indemnitor’s cost, and (C) pay such
indemnitor within thirty (30) days any refund of such taxes (including interest
thereon).

 

(j)          Treatment of Certain Refunds. If the Administrative Agent, any
Lender or an Issuing Bank determines, in its sole discretion, that it has
received a refund or credit of any Covered Taxes or Other Taxes as to which it
has been indemnified by any Obligor or with respect to which any Obligor has
paid additional amounts pursuant to this Section 2.15, it shall pay to the
Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by any Obligor with respect
to the Covered Taxes or Other Taxes giving rise to such refund or credit), net
of all reasonable out-of-pocket expenses of the Administrative Agent or any
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund or credit);
provided that the Borrower, upon the request of the Administrative Agent, any
Lender or the Issuing Bank, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, any Lender or the Issuing
Bank in the event the Administrative Agent, any Lender or the Issuing Bank is
required to repay such refund or credit to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (h) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 



68 

 

 

SECTION 2.16.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees,
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without set-off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank as expressly provided herein
and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13, 2.14 and 2.15 relating to any Loan denominated in
Dollars, but not including principal of and interest on any Loan denominated in
any Foreign Currency or payments relating to any such Loan required under
Section 2.15 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan or LC Disbursement when due (whether
at stated maturity, by acceleration, by mandatory prepayment or otherwise), the
unpaid portion of such Loan or LC Disbursement shall, if such Loan or LC
Disbursement is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand and if the Borrower
shall fail to pay any interest on any Loan that is not denominated in Dollars,
such interest shall automatically be redenominated in Dollars on the due date
therefor (or, if such due date is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest shall be payable on demand.

 



69 

 

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class when due to such parties.

 

(c)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.10 shall be made for account of the
Lenders of the applicable Class, and each termination or reduction of the amount
of the Commitments of a Class under Section 2.07, Section 2.09 or otherwise
shall be applied to the respective Commitments of the Lenders of such Class, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Loans) or their respective Loans of such Class that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them (and, with respect to the pro rata treatment of prepayments
between Classes, any such prepayments shall be made in accordance with the
provisions of the last paragraph of Section 2.09(d) and Sections 2.09(e) and
(f)); and (iv) each payment of interest on Loans of a Class by the Borrower
shall be made for account of the Lenders pro rata in accordance with the amounts
of interest on such Loans of such Class then due and payable to the respective
Lenders; provided however that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.

 

(d)          Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements within its Class, resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements, and accrued interest thereon then due than the proportion
received by any other Lender of such Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders of such Class to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements of such Class; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 



70 

 

 

(e)          Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

 

(f)          Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to
Section 2.05(a) or (b) or 2.16(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.17.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          commitment fees pursuant to Section 2.10(a) shall cease to accrue
on the unused portion of the Commitment of such Defaulting Lender to the extent
and during the period such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such commitment fee that otherwise would have accrued
and been required to have been paid to such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender);

 

(b)         the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 9.02,
except for any amendment or waiver described in Section 9.02(b)(i), (ii) or
(iii)); provided that any waiver, amendment or modification requiring the
consent of a number of Lenders greater than Required Lenders or of each Lender
affected thereby and which waiver, amendment or modification materially and
adversely affects such Defaulting Lender differently than the other Lenders
shall require the consent of such Defaulting Lender.

 



71 

 

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage;

 

(c)          if any LC Exposure exists at the time a Multicurrency Lender
becomes a Defaulting Lender then:

 

(i)           all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Multicurrency Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Commitments, (y) no non-Defaulting Lender’s Revolving
Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time (and unless the Borrower has notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)        if the LC Exposure of the non-Defaulting Multicurrency Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Multicurrency Lenders’ Applicable Multicurrency
Percentages;

 

(v)          if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.17(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

 



72 

 

 

(vi)         subject to Section 2.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

 

(d)         so long as any Multicurrency Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Multicurrency Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.17(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.17(c)(i) (and Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then such Lender shall no longer be deemed a Defaulting Lender, the
Borrower shall no longer be required to cash collateralize any portion of such
Lender’s LC Exposure cash collateralized pursuant to Section 2.17(c)(ii) above
and the LC Exposure of the Multicurrency Lenders shall be readjusted to reflect
the inclusion of such Lender’s Multicurrency Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Multicurrency
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable
Multicurrency Percentage.

 

SECTION 2.18.     Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.12(b) or requests compensation under Section 2.13, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future, or eliminate the circumstance giving rise to such
Lender exercising its rights under Section 2.12(b) and (ii) would not subject
such Lender to any cost or expense not required to be reimbursed by the Borrower
and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender exercises its rights under
Section 2.12(b) or requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.15, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Commitment is being assigned, the Issuing
Bank) which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.13 or payments required to be made pursuant to Section 2.15, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 



73 

 

 

(c)          Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections, in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

 

SECTION 2.19.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 



74 

 

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.     Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.02.     Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

SECTION 3.04.     Financial Condition; No Material Adverse Effect.

 

(a)          Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to Section 4.01(c)
and 5.01(a) and (b) present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes.

 



75 

 

 

(b)          No Material Adverse Effect. Since December 31, 20132016, there has
not been any event, development or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.05.     Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of any Financial Officer of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (a) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (b) that involve this
Agreement or the Transactions.

 

SECTION 3.06.     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.07.     Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all material U.S. federal, state and
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all material Taxes for
which it is directly or indirectly liable and any assessments made against it or
any of its property and all other material Taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, other than any
Taxes, fees or other charges the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of Taxes and
other governmental charges are adequate. Neither the Borrower nor any of its
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien (other than Liens permitted pursuant
to clause (a) of the definition of Permitted Liens) has been filed with respect
to the Borrower or any of its Subsidiaries. There is no proposed Tax assessment
against the Borrower or any of its Subsidiaries, and there is no basis for any
such assessment.

 

SECTION 3.08.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 



76 

 

 

SECTION 3.09.     Disclosure.

 

(a)          All written reports, financial statements, certificates and other
written information (other than projected financial information, other
forward-looking information, information relating to third parties, and
information of a general economic or general industry nature) which has been
made available to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with the transactions contemplated by this Agreement or
delivered under any Loan Document, taken as a whole, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein at the time made and taken as a whole
(and after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) not
misleading in light of the circumstances under which such statements were made;
and

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by or on behalf of Borrower in connection with the
transactions contemplated by this Agreement or delivered under any Loan Document
are based upon good faith assumptions and, in the case of financial projections
and pro forma financial information, good faith estimates, in each case,
believed to be reasonable at the time made, it being recognized that (i) such
financial information as it relates to future events is subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and are therefore not to be viewed as fact, and (ii) actual results
during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

SECTION 3.10.     Investment Company Act; Margin Regulation.

 

(a)          Status as Business Development Company. The Borrower is a “closed
end fund” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and has qualified as a RIC for
all taxable years ending on or after December 31, 2008.

 

(b)          Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, except where such breaches or
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)          Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.

 

(d)          Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock in violation of
law. On the Effective Date, neither the Borrower nor any of its Subsidiaries own
any Margin Stock.

 



77 

 

 

SECTION 3.11.     Material Agreements and Liens.

 

(a)          Material Agreements. Schedule 3.11(a) is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangements (to the extent that such other
arrangements exceed an aggregate outstanding principal amount of $10,000,000)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the Amendment No. 2 Effective
Date, and the aggregate principal or face amount outstanding or that is, or may
become, outstanding under each such arrangement, in each case on the Amendment
No. 2 Effective Date, is correctly described in Schedule 3.11(a).

 

(b)          Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Amendment No. 2 Effective
Date covering any property of the Borrower or any of its Subsidiaries, and the
aggregate amount of such Indebtedness secured (or that may be secured) by each
such Lien and the property covered by each such Lien as of the Amendment No. 2
Effective Date is correctly described in Schedule 3.11(b).

 

SECTION 3.12.     Subsidiaries and Investments.

 

(a)          Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Amendment No.
2 Effective Date together with, for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding ownership interests
in such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Amendment No. 2 Effective Date, (x) the Borrower owns, free and clear of Liens,
and has the unencumbered right to vote, all outstanding ownership interests in
each Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the
issued and outstanding capital stock of each such Subsidiary organized as a
corporation is validly issued, fully paid and nonassessable.

 

(b)          Investments. Set forth in Schedule 3.12(b) is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d), (e) and (g) of Section 6.04) held by the Borrower or
any of its Subsidiaries in any Person on the Amendment No. 2 Effective Date and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.12(b), as of the Amendment No. 2 Effective Date each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Liens
permitted pursuant to Section 6.02), all such Investments.

 

SECTION 3.13.     Properties.

 

(a)          Title Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 



78 

 

 

(b)          Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.14.     Solvency. On the Amendment No. 2 Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on aan
unconsolidated basis, and (b) each Subsidiary Guarantor will be Solvent on a
consolidated basis with the other Obligors.

 

SECTION 3.15.     Affiliate Agreements. As of the Amendment No. 2 Effective
Date, the Borrower has heretofore delivered to each of the Lenders true and
complete copies of each of the Affiliate Agreements as in effect on the
ClosingAmendment No. 2 Effective Date (including any schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the Amendment No. 2 Effective Date, each of the Affiliate
Agreements is in full force and effect.

 

SECTION 3.16.     Structured Subsidiaries.` 

 

(a)          There are no agreements or other documents relating to any
Structured Subsidiary binding upon the Borrower or any of its Subsidiaries
(other than such Structured Subsidiary) other than as permitted under the
definition thereof.

 

(b)          The Borrower has not Guaranteed the Indebtedness or other
obligations in respect of any credit facility relating to the Structured
Subsidiaries, other than pursuant to Standard Securitization Undertakings.

 

SECTION 3.17.     Compliance with OFACSanctions.. To the extent applicable,
Neither the Borrower and each other Subsidiary is in compliance, in all material
respects, with (i) the Trading with the Enemy Act and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) the USA PATRIOT Act. None of the Borrower or any Subsidiarynor
any of its Subsidiaries, nor any executive officer or director thereof, nor, to
the knowledge of the Borrower, any director, officer, agent, employee
oremployee, agent or advisor thereof, any Affiliate of the Borrower or any other
Subsidiary, is currently subject to any U.S. executive officer or director,
employee, agent or advisor of any such Affiliate, (i) is the subject of
sanctions administered by OFAC, nor is the Borrower or any Subsidiary located,
the United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), the European Union, Her Majesty’s Treasury, the United Nations
Security Council or any other relevant sanctions authority (collectively,
“Sanctions”), or (ii) is located, has a place of business or is organized or
resident in a Designated Jurisdiction. Nocountry, territory or region that is,
or whose government is, the subject of Sanctions. Furthermore, no part of the
proceeds of the Loans or Letter of Credita Loan will be used, directly or
indirectly, or otherwise made available (A) for any payments to any officer or
employee of a Governmental Authority, or any Person controlled by a Governmental
Authority, or any political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or (B) to any Person
for the purpose of financing the activities of any Person currently subject to
any Sanction.by the Borrower or any Affiliate of the Borrower to finance or
facilitate a transaction with a person that is the subject of Sanctions, to the
extent such activity would be in violation of applicable Sanctions. Each of the
Borrower and its Subsidiaries have instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, compliance with the foregoing.

 



79 

 

 

SECTION 3.18.     Anti-Money Laundering Program. The Borrower has implemented an
anti-money laundering program to the extent required by the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the rules and
regulations thereunder.

 

SECTION 3.19.     Foreign Corrupt Practices Act. Neither the Borrower nor any of
its Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any employee, agent or advisor thereof, any Affiliate
of the Borrower or any executive officer or director, employee, agent or advisor
of any such Affiliate or any other person associated with or acting on behalf of
the Borrower or any Subsidiary of the Borrower has: (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity or to influence official action; (ii) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (iii) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”); and each of the
Borrower and its Subsidiaries have conducted their businesses in compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, compliance
therewith. Furthermore, no part of the proceeds of a Loan will be used, directly
or indirectly, by the Borrower or any Affiliate of the Borrower, or by any of
their respective officers, directors, agents or employees, to finance or
facilitate a transaction in violation of the FCPA.

 

SECTION 3.20.     EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

 

ARTICLE IV

CONDITIONS

 

SECTION 4.01.     Effective Date. This Agreement and the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until completion of each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02):

 



80 

 

 

(a)          Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)          Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission or a PDF of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

(ii)         Guarantee and Security Agreement. The Guarantee and Security
Agreement, duly executed and delivered by each of the parties to the Guarantee
and Security Agreement.

 

(iii)       Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

 

(iv)       Corporate Documents. (v) Copies of the organizational documents of
each Obligor certified as of a recent date by the appropriate governmental
official, (w) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party, (x) resolutions of
the board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(v)        Officer’s Certificate. A certificate, dated the Effective Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 4.02(a), (b) and (d).

 

(vi)       Custodian Agreement. A duly executed and delivered Custodian
Agreement among the Borrower, the Collateral Agent and the Custodian and all
other control arrangements required at the time under this Agreement with
respect to the Obligors’ other deposit accounts and securities accounts.

 



81 

 

 

(b)          Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under
Section 6.02 or Liens to be discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a first priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code and as required
by Section 5.08(c)(i) and the Guarantee and Security Agreement) shall have been
properly filed or executed and delivered in each jurisdiction required.

 

(c)          Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the audited
consolidated balance sheets, statements of operations, statement of changes in
net assets, statements of cash flows and schedules of investments of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2013. The
Administrative Agent and the Lenders shall have received any other financial
statements of the Borrower and its Subsidiaries as they shall reasonably
request. The Administrative Agent and Lenders acknowledge having received the
financial statements referred to above.

 

(d)          Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing.

 

(e)          No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or threatened in any court or before any arbitrator or
Governmental Authority that relates to the Transactions or that could have a
Material Adverse Effect.

 

(f)          Solvency Certificate. On the Effective Date, the Administrative
Agent shall have received a solvency certificate of the chief financial officer
of the Borrower dated as of the Effective Date and addressed to the
Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on a unconsolidated basis, and (b) each
Subsidiary Guarantor will be Solvent on a consolidated basis with the other
Obligors.

 

(g)          Investment Policies. The Administrative Agent and the Lenders shall
have received the Investment Policies as in effect on the Effective Date in form
and substance reasonably satisfactory to the Administrative Agent.

 

(h)          Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect.

 



82 

 

 

(i)           Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date, including any up-front fee due to any
Lender on the Effective Date.

 

(j)           Default. No Default shall have occurred and be continuing under
this Agreement immediately before and after giving effect to the Transactions,
any incurrence of Indebtedness hereunder and the use of the proceeds hereof on a
pro forma basis.

 

(k)          Evidence of Insurance. The Administrative Agent shall have received
a certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

 

(l)           [Reserved].

 

(m)         Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

 

(n)          Structured Subsidiaries. The Administrative Agent shall have
received a certificate from a Financial Officer of the Borrower, certifying that
each Subsidiary that is designated a “Structured Subsidiary” as of the Effective
Date complies with the conditions set forth in the definition of “Structured
Subsidiaries”.

 

(o)          Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above. Each Lender on the
Effective Date acknowledges receipt of, and satisfaction with, each of the
documents set forth above.

 

SECTION 4.02.     Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, including in each case any such extension of credit on the Effective
Date, is additionally subject to the satisfaction of the following conditions:

 

(a)          the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)          at the time of such Loan, no Default shall have occurred and be
continuing or would result from such Loan after giving effect thereto;

 



83 

 

 

(c)          either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base reflected on
the Borrowing Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(d)          after giving effect to such extension of credit, the Borrower shall
be in pro forma compliance with each of the covenants set forth in
Sections 6.07; and

 

(e)          the proposed date of such extension of credit shall take place
during the Availability Period;.

 

(f)          in the case of the first Borrowing, the Administrative Agent shall
have received a Borrowing Base Certificate dated as of the date of the Borrowing
Request, showing a calculation of the Borrowing Base as of the date thereof in
form and substance reasonably satisfactory to the Administrative Agent; and

 

(g)          in the case of the first Borrowing, the Administrative Agent shall
have received delivery of the most recent quarterly third party valuation report
attesting the value of each unquoted Eligible Portfolio Investment included in
the Borrowing Base at the date of such Borrowing; provided that no attested
value may be older than three months and forty-five days at the date of first
drawing; provided, further that the foregoing shall not apply to any unquoted
Eligible Portfolio Investment acquired after the end of the most recent calendar
quarter (which unquoted Investment shall have a value equal to the lower of its
cost, internal value or the par or face value thereof).

 

Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 5.01.     Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)          within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheets, statements of operations, statement of
changes in net assets, statements of cash flows and schedules of investments of
the Borrower and its Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
McGladreyRSM US LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (a) may be fulfilled if such financial
statements are furnished in the Borrower’s annual report filed by the Borrower
with the SEC on Form 10-K for the applicable fiscal year, and such report
isshall be deemed to have been provided to the Administrative Agent for
distribution to each Lenderand the Lenders once publicly available on the SEC’s
website;

 



84 

 

 

(b)          within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheets,
statements of operations, statement of changes in net assets, statements of cash
flows and schedules of investments of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the statement of assets and liabilities, as of the end of) the
corresponding period or periods of the previous fiscal year (to the extent such
information is available for the previous fiscal year), all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled if such financial statements are furnished in the Borrower’s quarterly
report filed by the Borrower with the SEC on Form 10-Q for the applicable
quarterly period, and such report isshall be deemed to have been provided to the
Administrative Agent for distribution to each Lenderand the Lenders once
publicly available on the SEC’s website;

 

(c)         concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) to the extent the requirements in clause (a) and (b) are not fulfilled by
the Borrower delivering the applicable report delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower with the SEC, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred during the most recent period
covered by such financial statements (or has occurred and is continuing from a
prior period) and, if a Default has occurred during such period (or has occurred
and is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(c) and (e), 6.04(i), 6.05(b) and 6.07, (iv) stating whether any change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the Effective Date (but only if the Borrower has not previously reported such
change to the Administrative Agent and if such change has had a material effect
on the financial statements) and, if any such change has occurred (and has not
been previously reported to the Administrative Agent), specifying the effect of
such change on the financial statements accompanying such certificate and
(v) attaching a list of Subsidiaries and Immaterial Subsidiaries as of the date
of delivery of such certificate or a confirmation that there is no change in
such information since the date of the last such list;

 



85 

 

 

(d)          as soon as available and in any event not later than twenty (20)
calendar days after the end of each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, (i) a
Borrowing Base Certificate as of the last day of such accounting period and,
(ii) a report certified by a financial officerFinancial Officer of the Borrower
identifying the aggregate amount of net cash proceeds received by the Borrower
from Equity Interests issued by the Borrower in the immediately prior monthly
accounting period; and (iii) a schedule showing all Portfolio Investments
contributed or transferred to the Financing Subsidiaries, or distributed or
dividended by the Financing Subsidiaries to the Borrower, during such monthly
period together with a certificate (which may be included in the Borrowing Base
Certificate) of a Financial Officer providing that at the time of such
distribution or transfer of each such Portfolio Investment the conditions
referred to in Section 6.03(f)(i) had been satisfied;

 

(e)          promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency or knowledge that the Borrowing Base has declined by
more than 15% from such value as of the end of the most recently ended calendar
month (other than in connection with an asset sale or return of capital the
proceeds of which are used to prepay the Loans), a Borrowing Base Certificate as
at the date such Financial Officer has knowledge of such Borrowing Base
Deficiency or decline indicating the amount of the Borrowing Base Deficiency or
decline as at the date such Financial Officer obtained knowledge of such
deficiency or decline and the amount of the Borrowing Base Deficiency or decline
as of the date not earlier than three Business Days prior to the date the
Borrowing Base Certificate is delivered pursuant to this paragraph;

 

(f)          promptly upon receipt thereof copies of all significant and
non-routine written reports submitted to the management or board of directors of
the Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee of the Borrower’s board of directors);

 

(g)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to all
stockholders filed by the Borrower or any of its Subsidiaries with the SEC or
with any national securities exchange, as the case may be;, which such periodic
and other reports, proxy statements and other materials shall be deemed to have
been provided to the Administrative Agent once publicly available on the website
of the SEC or any national securities exchange, as the case may be;

 

(h)          within 45 days after the end of each fiscal quarter of the
Borrower, all final internal and external valuation reports relating to the
Eligible Portfolio Investments (excluding all valuation reports prepared by any
Independent Valuation Provider pursuant to Sections 5.12(b)(ii)(B)(x) and
5.12(b)(iii), but including all valuation reports delivered by thean Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)) and the underwriting
memoranda for all Eligible Portfolio Investments included in such valuation
reports, and any other information relating to the Eligible Portfolio
Investments as reasonably requested by the Administrative Agent or any Lender;
provided that the underwriting memoranda for a particular Eligible Portfolio
Investment of an Obligor shall only be required to be delivered within 30 days
of the initial closing of such Eligible Portfolio Investment and at no other
time;

 



86 

 

 

(i)           to the extent not otherwise provided by the Custodian, within
thirty (30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any of its
Subsidiaries) with respect to any custodian account owned by the Borrower or any
of the Subsidiary Guarantors;

 

(j)           within 45 days after the end of each of the first three fiscal
quarters of the Borrower and 90 days after the end of each fiscal year of the
Borrower, a certificate of a Financial Officer of the Borrower certifying that
attached thereto is a complete and correct description of all Portfolio
Investments as of the date thereof, including, with respect to each such
Portfolio Investment, the name of the Borrower or Subsidiary holding such
Portfolio Investment and the name of the Portfolio Company of such Portfolio
Investment; and

 

(k)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request., including such documents and information
requested by the Administrative Agent or any Lender that are reasonably required
in order to comply with “know-your-customer” and other anti-terrorism,
anti-money layndering and similar rules and regulations and related policies.

 

SECTION 5.02.     Notices of Material Events. Upon the Borrower becoming aware
of any of the following, the Borrower will furnish to the Administrative Agent
and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

 

(d)          any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on the Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 



87 

 

 

SECTION 5.03.     Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.04.     Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business, operating in the same or
similar locations.

 

SECTION 5.06.     Books and Records; Inspection and Audit Rights.

 

(a)          Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice to the Borrower, to (i) visit and inspect
its properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than two (2)one
such visitsvisit and inspection in any calendar year unless an Event of Default
has occurred and is continuing at the time of any subsequent visits and
inspections during such calendar year.

 



88 

 

 

(b)          Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented and out-of-pocket
fees and expenses of representatives retained by the Administrative Agent to
conduct any such evaluation or appraisal; provided that the Borrower shall not
be required to pay such fees and expenses for more than one such evaluation or
appraisal during any calendar year unless an Event of Default has occurred and
is continuing at the time of any subsequent evaluation or appraisal during such
calendar year; provided, further, that in relation to any fees or expenses
required to be paid by the Borrower in connection with any appraisal under this
Section 5.06(b) (but, for the avoidance of doubt, other than valuation reports
produced pursuant to Section 5.12(b)(ii)(B)(x)), unless an Event of Default has
occurred and is continuing such fees and expenses shall be subject to the IVP
Supplemental Cap. The Borrower also agrees to modify or adjust the computation
of the Borrowing Base and/or the assets included in the Borrowing Base, to the
extent required by the Administrative Agent or the Required Lenders as a result
of any such evaluation or appraisal indicating that such computation or
inclusion of assets is not consistent with the terms of this Agreement; provided
that if the Borrower demonstrates that such evaluation or appraisal is
incorrect, the Borrower shall be permitted to re-adjust its computation of the
Borrowing Base.

 

SECTION 5.07.     Compliance with Laws and Agreements. The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08.     Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)          Subsidiary Guarantors.

 

(i)         In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary, a CFC or
a Transparent Subsidiary), or that any other Person shall become a “Subsidiary”
within the meaning of the definition thereof (other than a Financing Subsidiary,
a CFC or a Transparent Subsidiary); (2) any Structured Subsidiary shall no
longer constitute a “Structured Subsidiary” pursuant to the definition thereof
(in which case such Person shall be deemed to be a “new” Subsidiary for purposes
of this Section 5.08); or (3) any SBIC Subsidiary shall no longer constitute a
“SBIC Subsidiary” pursuant to the definition thereof (in which case such Person
shall be deemed to be a “new” Subsidiary for purposes of this Section 5.08),;
(4) any CFC shall no longer constitute a “CFC” pursuant to the definition
thereof (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08),; or (5) any Transparent Subsidiary shall no
longer constitute a “Transparent Subsidiary” pursuant to the definition thereof
(in which case such Person shall be deemed to be a “new” Subsidiary for purposes
of this Section 5.08), the Borrower will, in each case, on or before thirty (30)
days (or such longer period as may be agreed to by the Administrative Agent in
its sole discretion) following such Person becoming a Subsidiary or such
Financing Subsidiary, CFC or Transparent Subsidiary, as the case may be, no
longer qualifying as such, cause such new Subsidiary or former Financing
Subsidiary, former CFC or former Transparent Subsidiary, as the case may be, to
become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee
and Security Agreement pursuant to a Guarantee Assumption Agreement and to
deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel and other documents as the Administrative Agent shall have
reasonably requested.

 



89 

 

 

(ii)         The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

 

(iii)       The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)          Ownership of Subsidiaries. The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided
that the foregoing shall not prohibit any transaction permitted under
Sections 6.03 or 6.04, so long as after giving effect to such permitted
transaction each of the remaining Subsidiaries is a wholly owned Subsidiary.

 

(c)          Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 

(i)          take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness, pursuant to the Security Documents, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents;

 



90 

 

 

(ii)         with respect to each deposit account or securities account of the
Obligors (other than (A) any such accounts that are maintained by the Borrower
in its capacity as “servicer” for a Financing Subsidiary or any Agency Account,
(B) any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial
Code)), cause each bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each such deposit
account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit of the
Collateral Agent and shall not be commingled with any other funds or property of
such Obligor or any other Person (including with any money or financial assets
of the Borrower in its capacity as “servicer” for a Structured Subsidiary, or
any money or financial assets of a Structured Subsidiary, or any money or
financial assets of the Borrower in its capacity as an agent or administrative
agent for any other Bank Loans (as defined in Section 5.13) subject to
Section 5.08(c)(v) below);

 

(iii)       cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

(iv)       in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and a Financing Subsidiary holds
any interest in the loans or other extensions of credit under such loan
documents, (x)(1) cause the interest owned by such Financing Subsidiary to be
evidenced by separate execution of relevant loan documentation by, or assignment
documentation in the name of, such Financing Subsidiary and, if such interest is
evidenced by notes, cause such interest to be evidenced by a separate note or
notes, which note or notes are either (A) in the name of such Financing
Subsidiary or (B) in the name of the Borrower, endorsed in blank and delivered
to the applicable Financing Subsidiary and beneficially owned by the Financing
Subsidiary and (2) not permit such Financing Subsidiary to have a participation
acquired from an Obligor in such underlying loan documents and the extensions of
credit thereunder or any other indirect interest therein acquired from an
Obligor; provided that such participation shall be permitted for a period of not
more than sixtyninety (90) days (or such longer period as may be agreed to by
the Administrative Agent in its sole discretion), as a bridge to an assignment
of such interest to such Financing Subsidiary in accordance with (x)(1) above;
and (y) ensure that, subject to Section 5.08(c)(v) below, all amounts owing to
any Obligor by the underlying borrower or other obligated party are remitted by
such borrower or obligated party (or the applicable administrative agents,
collateral agents or equivalent Person) directly to the Custodian Account and no
other amounts owing by such underlying borrower or obligated party are remitted
to the Custodian Account;

 



91 

 

 

(v)       in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any note purchase agreements with respect to any
Mezzanine Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or note purchase agreements, ensure that (1) all funds held by such
Obligor in such capacity as agent or administrative agent are segregated from
all other funds of such Obligor and clearly identified as being held in an
agency capacity (an “Agency Account”); (2) all amounts owing on account of such
Bank Loan or Mezzanine Investment by the underlying borrower or other obligated
party are remitted by such borrower or obligated party to either (A) such Agency
Account or (B) directly to an account in the name of the underlying lender to
whom such amounts are owed (for the avoidance of doubt, no funds representing
amounts owing to more than one underlying lender may be remitted to any
commingled account other than the Agency Account); and within one (1) Business
Day after receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made as a result
of the bankruptcy of the underlying borrower, such Obligor shall use
commercially reasonable efforts to obtain permission to make such distribution
and shall make such distribution as soon as legally permitted to do so);

 

(vi)       cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and

 

(vii)       in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then the
Borrower shall have up to 20 Business Days from the date when the Borrower has
knowledge of such loss or destruction (or such longer period as may be agreed to
by the Administrative Agent in its sole discretion) to deliver to the Custodian
a replacement instrument or document.

 

SECTION 5.09.     Use of Proceeds. The Borrower will use the proceeds of the
Loans and the issuances of Letters of Credit solely for (a) in connection with
any transaction permitted under Section 6.03 or (b) for other general corporate
purposes of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries, except to the extent permitted by Section 6.03(f)) in the ordinary
course of business, including purchasing shares of common stock of the Borrower
in connection with the Tender Offer and making othermaking distributions, in
each case to the extent not prohibited by this Agreement, and the acquisition
and funding (either directly or through one or more wholly-owned Subsidiary
Guarantors) of leveraged loans, mezzanine loans, high-yield securities,
convertible securities, preferred stock, common stock, Hedging Agreements,
Credit Default Swaps and other Portfolio Investments, in each case to the extent
otherwise permitted hereunder; provided that neither the Administrative Agent
nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law or, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock, other than in
connection with the Tender Offer. On the first day (if any) an Obligor acquires
any Margin Stock (other than in connection with the Tender Offer) or at any
other time requested by the Administrative Agent or any Lender, the Borrower
shall furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U. Other than in connection with
the Tender Offer, Margin Stock shall be purchased by the Obligors only with the
proceeds of Indebtedness not directly or indirectly secured by Margin Stock
(within the meaning of Regulation U), or with the proceeds of equity capital of
the Borrower.

 



92 

 

 

SECTION 5.10.     Status of RIC and BDC. The Borrower shall at all times
maintain its status as a RIC under the Code and as a “business development
company” under the Investment Company Act.

 

SECTION 5.11.     Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

SECTION 5.12.     Portfolio Valuation and Diversification Etc.  

 

(a)          Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not adequately correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment.

 

(b)          Portfolio Valuation Etc.

 

(i)          Settlement DateSettlement-Date Basis. For purposes of this
Agreement and the other Loan Documents, all determinations of whether a
Portfolio Investment is an Eligible Portfolio Investment shall be determined on
a settlement-date basis (meaning that any Portfolio Investment that has been
purchased will not be treated as an Eligible Portfolio Investment until such
purchase has settled, and any Eligible Portfolio Investment which has been sold
will not be excluded as an Eligible Portfolio Investment until such sale has
settled)Settlement-Date Basis; provided that no such investment shall be
included as an Eligible Portfolio Investment to the extent it has not been paid
for in full.

 

(ii)         Determination of Values. For purposes of the Loan Documents, the
Eligible Portfolio Investments shall be valued as follows:

 

(A)       Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available and are reflective of an actual trade executed within a reasonable
period of such quotation (“Quoted Investments”), the Borrower shall, not less
frequently than once each calendar week, determine the market value of such
Quoted Investments which shall, in each case, be determined in accordance with
one of the following methodologies as selected by the Borrower (each such value,
an “External Quoted Value”):

 



93 

 

 

(w)       in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)       in the case of Bank Loans, the average of the bid prices as determined
by two Approved Dealers selected by the Borrower or an Approved Pricing Service
which makes reference to at least two Approved Dealers with respect to such Bank
Loans,

 

(y)       in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and

 

(z)       in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)         Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”):

 

(x)        Commencing on April 30th, 2014, and for each July 31st, October 31st
, January 31st and April 30th thereafter (or such other dates as are reasonably
agreed by the Borrower and the Administrative Agent (provided that such testing
dates shall occur not less than quarterly), each an “IVP Testing Date”), the
Administrative Agent through an Independent Valuation Provider will, solely for
purposes of determining the Borrowing Base, test the values as of such IVP
Testing Date of those Unquoted Investments that are Portfolio Investments
included in the Borrowing Base selected by the Administrative Agent (such
selected assets, the “IVP Tested Assets” and such value, the “IVP External
Unquoted Borrowing Base Value”); provided that the fair value of such Portfolio
Investments tested by the Independent Valuation Provider as of any IVP Testing
Date shall be approximately 25% of the aggregate value of the Unquoted
Investments in the Borrowing Base (the determination of fair value for such 25%
threshold shall be based off of the last determination of value of the Portfolio
Investments pursuant to this Section 5.12 and, for the avoidance of doubt, in
the case of any Unquoted Investments acquired during the calendar quarter, the
value shall be as determined pursuant to clause (E)(z)(2) below). Each such
valuation report shall also include the information required to comply with
paragraph 20 of Schedule 1.01(d) for an IVP Tested Asset (to the extent such
provisions are applicable.)

 

94 

 

 

(y)          With respect to not less than 75% (the determination of fair value
for such 75% threshold shall be based off of the last determination of value of
the Portfolio Investments pursuant to this Section 5.12 and, for the avoidance
of doubt, in the case of any Unquoted Investments acquired during the calendar
quarter, the value shall be as determined pursuant to clause (E)(z)(2) below) of
the Unquoted Investments (the “Borrower Tested Assets”), the Borrower shall
request an Approved Third-Party Appraiser to assist the Board of Directors of
the Borrower in determining the fair market value of such Unquoted Investments,
as of the last day of each fiscal quarter of the Borrower (such value, the
“Borrower External Unquoted Borrowing Base Value”), and to provide the Board of
Directors with a written valuation report as part of that assistance each
quarter. Each such valuation report shall also include the information required
to comply with paragraph 20 of Schedule 1.01(d).

 

(C)          Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which the Borrower has
knowledge that adversely affects the value of any Eligible Portfolio Investment
(each such value, an “Internal Value”).

 

(D)          Credit Agreement Value of Quoted Investments. Subject to clauses
(G) of this Section 5.12(b)(ii), the “Value” of each Quoted Investment for all
purposes of this Agreement shall be the lowest of (i) the Internal Value of such
Quoted Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (ii) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A), and (iii) the
par or face value of such Quoted Investment.

 

(E)          Credit Agreement Value of Unquoted Investments. Subject to clauses
(G) of this Section 5.12(b)(ii) and, as applicable, Section 5.12(b)(iii),

 

(x)           if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the Applicable External Borrowing Base Value of such Unquoted
Investment as most recently determined pursuant to Section 5.12(b)(ii)(B), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the Internal Value and (ii) the par or face
value of such Unquoted Investment;

 

(y)           (i) if the Internal Value of any Unquoted Investment as most
recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls
above the range of the Borrower External Unquoted Borrowing Base Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B) (and the Applicable External Borrowing Base Value of such
Unquoted Investment is such Borrower External Unquoted Borrowing Base Value),
then the “Value” of such Unquoted Investment for all purposes of this Agreement
shall be deemed to be the lower of (i) the midpoint of the range of the Borrower
External Unquoted Borrowing Base Value as most recently determined pursuant to
Section 5.12(b)(ii)(B)(y) and (ii) the par or face value of such Unquoted
Investment;

 



95 

 

 

(ii)           if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Borrowing Base
Value of such Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B) (and the Applicable External Borrowing Base Value of such
Unquoted Investment is such IVP External Unquoted Borrowing Base Value), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the midpoint of the range of the IVP External
Unquoted Borrowing Base Value as most recently determined pursuant to
Section 5.12(b)(ii)(B)(x) and (ii) the par or face value of such Unquoted
Investment; and

 

(z)            if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of (1) the Borrower External Unquoted Borrowing Base Value of such
Unquoted Investment (and the Applicable External Borrowing Base Value of such
Unquoted Investment is such Borrower External Unquoted Borrowing Base Value), or
(2), as applicable, within or not more than 5% above the midpoint of the range
of the IVP External Unquoted Borrowing Base Value (and the Applicable External
Borrowing Base Value of such Unquoted Investment is such IVP External Unquoted
Borrowing Base Value) of such Unquoted Investment, in each case as most recently
determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such Unquoted
Investment for all purposes of this Agreement shall be deemed to be the lower of
(i) the Internal Value and (ii) the par or face value of such Unquoted
Investment;

 

except that:

 

(1)           with respect to an Unquoted Investment that the most recent
Borrower External Unquoted Borrowing Base Value is the Applicable External
Borrowing Base Value, if such Borrower External Unquoted Borrowing Base Value
has a range where the highest and lowest values in such range exceed an amount
equal to 6% of the midpoint of such range, then the “Value” of such Unquoted
Investment shall instead be deemed to be the lowest of (i) the lowest value in
the range of values set forth in such Borrower External Unquoted Borrowing Base
Value as most recently determined pursuant to Section 5.12(b)(ii)(B)(y),
(ii) the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and
(iii) the par or face value of such Unquoted Investment; and

 



96 

 

 

(2)           if an Unquoted Investment is acquired during a fiscal quarter and
until such time as the Applicable External Borrowing Base Value is obtained with
respect to such Unquoted Investment, the “Value” of such Unquoted Investment
shall be deemed to be equal to the lowest of (x) the Internal Value of such
Unquoted Investment as determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment , and (z) the
par or face value of such Unquoted Investment.

 

(F)           Actions Upon a Borrowing Base Deficiency. If, based upon such
weekly internal review, the Borrower determines that a Borrowing Base Deficiency
exists or that the Borrowing Base has declined by more than 15%, from such value
as of the end of the most recently ended calendar month (other than in
connection with an asset sale or return of capital the proceeds of which are
used to prepay the Loans), then the Borrower shall, promptly and in any event
within two Business Days as provided in Section 5.01(e), deliver a Borrowing
Base Certificate reflecting the new amount of the Borrowing Base and shall take
the actions, and make the payments and prepayments (and/or provide cover for
Letters of Credit), but only to the extent required by Section 2.09(c).

 

(G)          Failure to Determine Values. If the Borrower shall fail to
determine the value of any Eligible Portfolio Investment as at any date pursuant
to the requirements (but subject to the exclusions) of the foregoing sub-clauses
(A), (B), (C), (D) or (E), then the “Value” of such Eligible Portfolio
Investment as at such date, and until a value is obtained, shall be deemed to be
zero for purposes of the Borrowing Base; provided, however, that the Borrower
shall determine which assets shall have a “Value” of zero for such purposes (and
upon request of the Administrative Agent, the Borrower shall promptly inform the
Administrative Agent which assets have a “Value” of zero for this purpose).

 

Provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently then annually. 

 

(iii)          Supplemental Testing of Values; Valuation Dispute Resolutions

 

(A)          Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right, solely for purposes of the Borrowing Base, to request any unquoted
Portfolio Investment included in the Borrowing Base (other than IVP Tested
Assets as of the most recent IVP Testing Date) to be independently tested by an
Independent Valuation Provider for purposes of the Borrowing Base. Subject to
Section 5.12(b)(iv)(C) below, there shall be no limit on the number of such
appraisals requested by the Administrative Agent and the costs of any such
valuation shall be at the expense of the Borrower. If (x) the value of any
Borrower Tested Asset determined pursuant to Section 5.12(b)(ii) is less than
the value determined by the Independent Valuation Provider pursuant to this
clause, then the value determined pursuant to Section 5.12(b)(ii) shall continue
to be used as the “Value” for purposes of this Agreement and (y) if the value of
any Borrower Tested Asset determined pursuant to Section 5.12(b)(ii) is greater
than the value determined by the Independent Valuation Provider and the
difference between such values is (1) less than or equal to 5% of the value
determined pursuant to Section 5.12(b)(ii), then the value determined pursuant
to Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).

 



97 

 

 

(B)          For purposes of this Section 5.12(b)(iii), the Value of any
Portfolio Investment for which the Independent Valuation Provider’s value is
used shall be the midpoint of the range (if any) determined by the Independent
Valuation Provider.

 

(iv)          Generally Applicable Valuation Provisions

 

(A)         The Independent Valuation Provider shall apply a recognized
valuation methodology that is commonly accepted in the Borrower’s industry for
valuing Portfolio Investments of the type being valued and held by the Obligors.
Other procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

 

(B)          All valuations shall be on a settlement date basisSettlement-Date
Basis. For the avoidance of doubt, the value of any Portfolio Investments
determined in accordance with any provision of this Section 5.12 shall be the
Value of such Portfolio Investment for purposes of this Agreement until a new
Value for such Portfolio Investment is subsequently determined in good faith in
accordance with this Section 5.12.

 

(C)          Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Administrative Agent shall under no circumstances be required to incur
or pay expenses under Section 5.12(b)(iii) (together with expenses incurred
under Section 5.06(b)) in excess of the IVP Supplemental Cap.

 

(D)          In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to Section
9.13 hereof.

 



98 

 

 

(E)           The Administrative Agent shall provide a copy of the final results
of any valuation performed by the Independent Valuation Provider or thean
Approved Third-Party Appraiser to any Lender promptly upon such Lender’s
request, except to the extent that such recipient has not executed and delivered
a customary and reasonable non-reliance letter, confidentiality agreement or
similar agreement requested or required by such Independent Valuation Provider
or Approved Third-Party Appraiser, as applicable.

 

(F)           The foregoing valuation procedures shall only be required to be
used for purposes of calculating the Borrowing Base and shall not be required to
be utilized by the Borrower for any other purpose, including, without
limitation, the delivery of financial statements or valuations required under
ASC820 or the Investment Company Act.

 

(G)           The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive to the business of the Borrower. The
Administrative Agent shall notify the Borrower of its receipt of the final
results of any such test promptly upon its receipt thereof and shall provide a
copy of such results and the related report to the Borrower promptly upon the
Borrower’s request.

 

(c)           Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act applicable to business
development companies. The Borrower will at all times, subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.

 

SECTION 5.13.     Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate; provided that:

 

(a)           the Advance Rate applicable to that portion of the Value of the
Eligible Portfolio Investments issued by a single Portfolio Company exceeding 6%
of the aggregate Value of all Eligible Portfolio Investments included in the
Borrowing Base (for the avoidance of doubt, the calculation of Value for
purposes of this sub-clause shall be made without taking into account any
Advance Rate), shall be 50% of the otherwise applicable Advance Rate;

 

(b)           the Advance Rate applicable to that portion of the Value of the
Eligible Portfolio Investments issued by a single Portfolio Company exceeding
12% of the aggregate Value of all Eligible Portfolio Investments included in the
Borrowing Base (for the avoidance of doubt, the calculation of Value for
purposes of this sub-clause shall be made without taking into account any
Advance Rate), shall be 0%;

 



99 

 

 

(c)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Cash, Cash Equivalents, Long-Term U.S. Government
Securities or Performing Cash Pay First Lien Bank Loans shall be no less than
30%, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
does not make up 30% of the Borrowing Base;

 

(d)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Cash, Cash Equivalents, Long-Term U.S. Government
Securities, Performing Cash Pay First Lien Bank Loans, Performing Cash Pay Last
Out Loans and Performing Cash Pay Second Lien Bank Loans shall be no less than
50%, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
does not make up 50% of the Borrowing Base;

 

(e)           the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in any single Industry Classification Group shall not
exceed 25% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 25% of the Borrowing Base;

 

(f)            the portion of the Borrowing Base attributable to Non-Core
Investments shall not exceed 20% of the Borrowing Base and the Borrowing Base
shall be reduced by removing Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such portion would otherwise exceed 20% of
the Borrowing Base; and

 

(g)           the portion of the Borrowing Base attributable to Foreign Eligible
Portfolio Investments shall not exceed 15% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 15% of the Borrowing Base.

 

For all purposes of this Section 5.13, (i) to the extent any condition,
concentration limit or calculation in this Section 5.13 incorporates financial
information associated with a Portfolio Company, such information shall satisfy
the definition of Portfolio Company Data, (ii) all Portfolio Companies of
Eligible Portfolio Investments that are Affiliates of one another shall be
treated as a single Portfolio Company (unless such Portfolio Companies are
Affiliates of one another solely because they are under the common Control of
the same private equity sponsor or similar sponsor) and (iiiii) to the extent
the Borrowing Base is required to be reduced to comply with this Section 5.13,
the Borrower shall be permitted to choose the Eligible Portfolio Investments to
be so removed to effect such reduction. In addition, as used herein, the
following terms have the following meanings:

 



100 

 

 

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

Eligible Portfolio Investment Unquoted Quoted Cash and Cash Equivalents
(including Short-Term U.S. Government Securities) n/a 100% Long-Term U.S.
Government Securities n/a 95% Performing Cash Pay First Lien Bank Loans 70% 80%
Performing Cash Pay Last Out Loans 65% 75% Performing Cash Pay Second Lien Bank
Loans 60% 70% Performing Cash Pay High Yield Securities and Performing Cash Pay
Covenant-Lite Loans 50% 60% Performing Cash Pay Mezzanine Investments 45% 55%
Performing DIP Loans 35% 45% Performing Non-Cash Pay Bank Loans 35% 45%
Performing Non-Cash Pay High Yield Securities and Performing Non-Cash Pay
Covenant-Lite Loans 30% 40% Performing Non-Cash Pay Mezzanine Investments 30%
40% Performing Capital Stock 20% 30%

 

For the avoidance of doubt, the categories above are intended to be indicative
of the traditional investment types. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan solely at a holding company, the only assets of which are the shares of an
operating company, may constitute Mezzanine Investments, but would not
ordinarily constitute a First Lien Bank Loan.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement, note purchase agreement or other similar
creditfinancing arrangement facility, whether or not syndicated.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay” means, with respect to any Portfolio Investment, that at the time of
determination, (x) not less than 2/3rds (or, in the case of First Lien Bank
Loans, Last Out Loans or Second Lien Bank Loans, not less than 3/4ths) of the
interest payable in respect of such Portfolio Investment (including accretions
and “pay-in-kind” interest) for the current monthly, quarterly or semi-annual
period (as applicable) is payable in cash or (y) (i) if such Portfolio
Investment is a floating rate obligation, cash interest in an amount greater
than or equal to 4.5% above 3-month LIBOR is payable at least semi-annually or
(ii) if such Portfolio Investment is a fixed rate obligation, cash interest in
an amount greater than or equal to 8% per annum is payable at least
semi-annually.

 



101 

 

 

“Covenant-Lite Loan” means a Bank Loan that does not require the borrower
thereunder to comply with any financial covenants (including without limitation
any covenant relating to a borrowing base, asset valuation or similar
asset-based requirement) (regardless of whether compliance with one or more
incurrence covenants is otherwise required by such Bank Loan).

 

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

 

“Defaulted Obligation” means any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing for a period
of thirty two (32) consecutive days on another material debt obligation of the
Portfolio Company under such Indebtedness which is senior or pari passu in right
of payment to such Indebtedness; (without regard to any grace period applicable
thereto, or waiver thereof); (iii) as to which the Portfolio Company under such
Indebtedness or others have instituted proceedings to have such Portfolio
Company adjudicated bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such Portfolio Company has
filed for protection under Chapter 11 of the United States Bankruptcy Code
(unless, in the case of clause (ii) or (iii), such debt is a DIP Loan, in which
case it shall not be deemed to be a Defaulted Obligation under such clause);
(iv) as to which a default rate of interest has been and continues to be charged
for more than 120 consecutive days, or foreclosure on collateral for such debt
has been commenced and is being pursued by or on behalf of the holders thereof;
or (v) as to which the Borrower has delivered written notice to the Portfolio
Company declaring such Indebtedness in default or as to which the Borrower
otherwise exercises significant remedies following a default.

 

“DIP Loan” means a Bank Loan, whether revolving or term, that is originated
after the commencement of a case under Chapter 11 of the Bankruptcy Code by a
Portfolio Company, which is a debtor in possession as described in Section 1107
of the Bankruptcy Code or a debtor as defined in Section 101(13) of the
Bankruptcy Code in such case (a “Debtor”) organized under the laws of the United
States or any state therein and domiciled in the United States, which satisfies
the following criteria: (a) the DIP Loan is duly authorized by a final order of
the applicable bankruptcy court or federal district court under the provisions
of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s
bankruptcy case is still pending as a case under the provisions of Chapter 11 of
Title 11 of the Bankruptcy Code and has not been dismissed or converted to a
case under the provisions of Chapter 7 of Title 11 of the Bankruptcy Code; (c)
the Debtor’s obligations under such loan have not been (i) disallowed, in whole
or in part, or (ii) subordinated, in whole or in part, to the claims or
interests of any other Person under the provisions of 11 U.S.C. Section 510; (d)
the DIP Loan is secured and the Liens granted by the applicable bankruptcy court
or federal district court in relation to the Loan have not been subordinated or
junior to, or pari passu with, in whole or in part, to the Liens of any other
lender under the provisions of 11 U.S.C. Section 364(d) or otherwise; (e) the
Debtor is not in default on its obligations under the loan; (f) neither the
Debtor nor any party in interest has filed a Chapter 11 plan with the applicable
federal bankruptcy or district court that, upon confirmation, would (i) disallow
or subordinate the loan, in whole or in part, (ii) subordinate, in whole or in
part, any Lien granted in connection with such loan, (iii) fail to provide for
the repayment, in full and in cash, of the loan upon the effective date of such
plan or (iv) otherwise impair, in any manner, the claim evidenced by the loan;
(g) the DIP Loan is documented in a form that is commercially reasonable; and
(h) the DIP Loan shall not provide for more than 50% (or a higher percentage
with the consent of the Required Lenders) of the proceeds of such loan to be
used to repay prepetition obligations owing to all or some of the same lender(s)
in a “roll-up” or similar transaction. For the purposes of this definition, an
order is a “final order” if the applicable period for filing a motion to
reconsider or notice of appeal in respect of a permanent order authorizing the
Debtor to obtain credit has lapsed and no such motion or notice has been filed
with the applicable bankruptcy court or federal district court or the clerk
thereof.

 



102 

 

 

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower; provided that in each case EBITDA shall be calculated as of the
most recently delivered financial statements of the applicable Person.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien;
and further provided that any portion of such a Bank Loan which has a total debt
to EBITDA ratio above 4.00x will be deemed to be a Second Lien Bank Loan. For
the avoidance of doubt, in no event shall a First Lien Bank Loan include a Last
Out Loan.

 

“High Yield Securities” means debt Securities, in each case (a) issued by public
or private Portfolio Companies, (b) issued pursuant to an effective registration
statement or pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments (described under clause (i) of the definition thereof) or Bank
Loans.

 



103 

 

 

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

 

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25x;

 

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent rights with respect to (1) any increase of the principal balance of the
first out tranche, (2) any increase of the margins (other than as a result of
the imposition of default interest) applicable to the interest rates with
respect to the first out tranche, (3) any reduction of the final maturity of the
first out tranche, and (4) amending or waiving any provision in the underlying
loan documents that is specific to the holders of such last out tranche); and

 

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)), in each
case (a) issued by public or private Portfolio Companies, (b) issued without
registration under the Securities Act, (c) not issued pursuant to Rule 144A
under the Securities Act (or any successor provision thereunder), (d) that are
not Cash Equivalents and (e) contractually subordinated in right of payment to
other debt of the same Portfolio Company and (ii) a debt obligation that is not
a First Lien Bank Loan, Second Lien Bank Loan, Last Out Loan, High Yield
Security or a Covenant-Lite Loan.

 

“Non-Core Investments” means, collectively, Portfolio Investments in Performing
Non-Cash Pay Investments, Performing DIP Loans and Performing Capital Stock.

 

“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Borrower, the Investment Advisor, or any of their
respective Affiliates is an agent with respect to such Bank Loan; and (c) the
applicable Obligor has affirmatively requested a promissory note from the
underlying agent and borrower but has not been given a promissory note from the
underlying borrower (but only for so long as the applicable Portfolio Company
has not received such a promissory note).

 



104 

 

 

“Performing” means with respect to any Eligible Portfolio Investment, (i) such
Eligible Portfolio Investment is not a Defaulted Obligation and (ii) other than
with respect to DIP Loans, does not represent debt or Capital Stock of a
Portfolio Company that has issued a Defaulted Obligation.

 

“Performing Capital Stock” means Capital Stock of an issuer all of whose
outstanding debt is Performing.

 

“Performing Cash Pay Bank Loans” means First Lien Bank Loans, Last Out Loans or
Second Lien Bank Loans, in each case that (a) are Cash Pay and (b) are
Performing.

 

“Performing Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite Loans
that are Cash Pay.

 

“Performing Cash Pay First Lien Bank Loans” means Performing First Lien Bank
Loans that are Cash Pay.

 

“Performing Cash Pay High Yield Securities” means Performing High Yield
Securities that are Cash Pay.

 

“Performing Cash Pay Last Out Loans” means Performing Last Out Loans that are
Cash Pay.

 

“Performing Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are Cash Pay.

 

“Performing Cash Pay Second Lien Bank Loans” means Performing Second Lien Bank
Loans that are Cash Pay.

 

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that are Performing.

 

“Performing DIP Loans” means DIP Loans that (a) are Cash Pay and (b) are not
Defaulted Obligations.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing High Yield Securities” means High Yield Securities that are
Performing.

 

“Performing Last Out Loans” means Last Out Loans that (a) are not DIP Loans or
Covenant-Lite Loans and (b) are Performing.

 

“Performing Mezzanine Investments” means Mezzanine Investments that are
Performing.

 



105 

 

 

“Performing Non-Cash Pay Bank Loans” means Performing First Lien Bank Loans,
Performing Last Out Loans, and Performing Second Lien Bank Loans, in each case
that are not Cash Pay.

 

“Performing Non-Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite
Loans that are not Cash Pay.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities that are not Cash Pay.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are not Cash Pay.

 

“Performing Non-Cash Pay Investments” means Performing Non-Cash Pay Bank Loans,
Performing Non-Cash Pay Covenant-Lite Loans, Performing Non-Cash Pay High Yield
Securities and Performing Non-Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and, to the extent applicable, all related property and proceeds
thereof) of such Portfolio Company and any of its parents and/or subsidiaries
that are guarantors of such working capital facility; provided that (i) such
Bank Loan has a second priority lien on such accounts receivable and inventory
(and, to the extent applicable, all related property and proceeds thereof),
(ii) such working capital facility is not secured by any other assets (other
than a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
principal amount of such working capital facility is not at any time greater
than 15% of the aggregate enterprise value of the Portfolio Company (as
determined pursuant to the enterprise value as determined at closing of the
transaction, and thereafter in accordance with the valuation methodology for
determining thean enterprise value offor the applicable Portfolio Company as
established by determined in a manner consistent with the valuation methodology
applied in the valuation for such Portfolio Company as determined by the
Borrower’s Board of Directors in a commercially reasonable manner, including the
use of an Approved Third-Party Appraiser in the case of Unquoted Investments).

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant. A DIP Loan shall
not be deemed to be a Restructured Investment, so long as it does not meet the
conditions of the definition of Restructured Investment.

 



106 

 

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or 5.12(b)(iii), as applicable.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 6.01.     Indebtedness. The Borrower will not nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created hereunder or under any other Loan Document;

 



107 

 

 

(b)           (i) Unsecured Shorter-Term Indebtedness (including any refinancing
or replacement thereof) and (ii) Secured Longer-Term Indebtedness (including any
refinancing or replacement thereof), provided that, in the case of each of
clauses (i) and (ii) above, (w) no Default exists at the time of the incurrence,
refinancing or replacement thereof, (x) on the date of incurrence, refinancing
or replacement thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 after giving effect to the incurrence,
refinancing or replacement thereof and on the date of such incurrence,
refinancing or replacement the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect, (y) prior to and immediately
after giving effect to the incurrence, refinancing or replacement thereof, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect, and (z) on the date of incurrence, refinancing or replacement thereof,
the Borrower delivers to the Administrative Agent a Borrowing Base Certificate
as at such date demonstrating compliance with (or a certification that the
Borrower is in compliance with) subclause (y) after giving effect to such
incurrence, refinancing or replacement.

 

(c)           Unsecured Longer-Term Indebtedness (including any refinancing or
replacement thereof), so long as (x) no Default exists at the time of the
incurrence, refinancing or replacement thereof and (y) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Section 6.07 after giving
effect to the incurrence, refinancing or replacement thereof and on the date of
such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect;

 

(d)           Indebtedness of Financing Subsidiaries; provided that (i) on the
date that such Indebtedness is incurred (for clarity, with respect to revolving
loan facilities or staged advance loan facilities, “incurrence” shall be deemed
to take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 after giving effect to the incurrence
thereof and on the date of such incurrence Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect, and
(ii) in addition, in the case of revolving loan facilities or staged advance
loan facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with the covenant set forth in Section 6.07(b).

 

(e)            (i) additional unsecured Indebtedness (other than Hedging
Agreements specifically provided for in the following clauses (ii) and (iii)))
not for borrowed money, in an aggregate amount (when taken together with
Indebtedness under Section 6.01(m)) not to exceed $15,000,000 at any time
outstanding; (ii) interest rate and foreign currency Hedging Agreements entered
into by Borrower or any Subsidiary (other than any Financing Subsidiary) in the
ordinary course of the Borrower’s financial planning and not for speculative
purposes, and which shall not hedge Indebtedness of any Financing Subsidiary, or
(iii) interest rate and foreign currency Hedging Agreements entered into by any
Financing Subsidiary;

 

(f)            repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(g)           obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)           Indebtedness of an Obligor to any other Obligor;

 



108 

 

 

(i)            obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

 

(j)            indebtedness of the Borrower on account of the sale by the
Borrower of the first out tranche of any First Lien Bank Loan that arises solely
as an accounting matter under ASC 860; provided that such Indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold; and

 

(k)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal, so long as such
judgments or awards do not constitute an Event of Default under clause (k) of
Article VII.;

 

(l)            beginning on the respective dates that the 2019 Notes and the
2020 Notes no longer constitute Unsecured Longer-Term Indebtedness, the 2019
Notes and the 2020 Notes; and

 

(m)          Indebtedness arising under Credit Default Swaps where an Obligor is
a protection seller so long as (i) prior to and immediately after giving effect
to the incurrence of any such Indebtedness, the Covered Debt Amount does not or
would not exceed the Borrowing Base then in effect and (ii) the aggregate amount
of such Indebtedness, together with the aggregate amount of Indebtedness under
Section 6.01(e)(i), does not exceed $15,000,000.

 

For purposes of preparing the Borrowing Base Certificate described in clause
(b)  above, (A) the fair market value of Quoted Investments shall be the most
recent quotation available for such Eligible Portfolio Investment and (B) the
fair market value of Unquoted Investments shall be the Value set forth in the
Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

 

SECTION 6.02.     Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

(a)           any Lien on any property or asset of the Borrower existing on the
Amendment No. 2 Effective Date and set forth in Schedule 3.11(b); provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Amendment No. 2 Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 



109 

 

 

(b)           Liens created pursuant to the Security Documents;

 

(c)           Liens on assets owned by Financing Subsidiaries;

 

(d)           Liens securing Hedging Agreement Obligations and Secured
Longer-Term Indebtedness incurred pursuant to Section 6.01(b) (including Liens
in favor of the “Designated Indebtedness Holders” pursuant to the Guarantee and
Security Agreement);

 

(e)           Permitted Liens;

 

(f)            [Reserved];

 

(g)           Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA;

 

(h)           Liens created by posting of cash collateral in connection with
Hedging Agreements permitted under Section 6.04(c) or Credit Default Swaps where
an Obligor is a protection seller permitted under Section 6.01(m) in an
aggregate amount not to exceed $5,000,00015,000,000 at any time; provided that,
for the avoidance of doubt, at no time shall such cash collateral constitute an
Eligible Portfolio Investment; and

 

(i)             Liens on Special Equity Interests included in the Portfolio
Investments but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01.

 

SECTION 6.03.     Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including,
without limitation, Cash, Cash Equivalents and Equity Interests), whether now
owned or hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (other than the
Financing Subsidiaries) (including to make expenditures of cash in the normal
course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries)) and (y) subject to the
provisions of clauses (e), (f) and (g) below, Portfolio Investments.

 



110 

 

 

Notwithstanding the foregoing provisions of this Section:

 

(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

 

(b)           any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)           any Subsidiary of the Borrower may be liquidated or dissolved;
provided that (i) in connection with such liquidation or dissolution, any and
all of the assets of such Subsidiary shall be distributed or otherwise
transferred to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower and (ii) the Borrower determines in good faith that such liquidation is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;

 

(d)           the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(e)           the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

 

(f)            the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary (including in
the form of advances) so long as (i) prior to and after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and no
Default exists and the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect,, (ii) either (x) the amount
by which the Borrowing Base exceeds the Covered Debt Amount immediately prior to
such release is not diminished as a result of such release or (y) the Borrowing
Base immediately after giving effect to such release is at least 115% of the
Covered Debt Amount (after giving pro forma effect to any prepayments of the
Covered Debt Amount in connection with such disposition);

 

(g)           an Obligor may transfer assets to a Financing Subsidiary for the
sole purpose of facilitating the transfer of assets from one Financing
Subsidiary (or a Subsidiary that was a Financing Subsidiary immediately prior to
such disposition) to another Financing Subsidiary, directly or indirectly
through such Obligor (such assets, the “Transferred Assets”), provided that (i)
no Default exists or is continuing at such time, (ii) the Covered Debt Amount
shall not exceed the Borrowing Base at such time and (iii) the Transferred
Assets were transferred to such Obligor by the transferor Financing Subsidiary
on the same Business Day that such assets are transferred by such Obligor to the
transferee Financing Subsidiary;

 



111 

 

 

(h)           the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year;

 

(i)            the Borrower and its Subsidiaries may deposit and use cash to
purchase shares of common stock of the Borrower in connection with the Tender
Offer; and

 

(i)            [intentionally omitted]; and

 

(j)            the Borrower may merge or consolidate with any other Person, so
long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred and be continuing.

 

SECTION 6.04.     Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)           operating deposit accounts with banks;

 

(b)           Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

 

(c)           (i) Hedging Agreements entered into by Borrower or any Subsidiary
(other than any Financing Subsidiary) in the ordinary course of the Borrower’s
financial planning and not for speculative purposes, and which shall not hedge
Indebtedness of any Financing Subsidiary, or (ii) Hedging Agreements entered
into by any Financing Subsidiary in the ordinary course of such Financing
Subsidiary’s financial planning and not for speculative purposes;

 

(d)           Portfolio Investments (excluding, for the avoidance of doubt, any
derivatives) by the Borrower and its Subsidiaries to the extent such Portfolio
Investments are permitted under the Investment Company Act (to the extent such
applicable Person is subject to the Investment Company Act) and the Investment
Policies;

 

(e)           (i) Equity Interests in Financing Subsidiaries in existence on the
Amendment No. 2 Effective Date; and (ii) (x) Equity Interests in Financing
Subsidiaries acquired after the Amendment No. 2 Effective Date and (y) capital
contributions or advances after the Amendment No. 2 Effective Date to any
Financing Subsidiary after the Amendment No. 2 Effective Date, in each case of
clauses (x) and (y) to the extent not prohibited by Sections 6.03(f) or (g);

 

(f)            Investments by any Financing Subsidiary;

 

(g)           Investments in Cash and Cash Equivalents;

 

(h)           [Reserved]Investments constituting Credit Default Swaps; and

 



112 

 

 

(i)            additional Investments up to but not exceeding $20,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment; provided that in no event shall the aggregate
amount of any Investment be less than zero, and provided further that the amount
of any Investment shall not be reduced by reason of any write-off of such
Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out).

 

SECTION 6.05.     Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:

 

(a)           the Borrower may declare and pay dividends with respect to the
Equity Interests of the Borrower (including, for the avoidance of doubt,
pursuant to any distribution reinvestment plan of the Borrower) payable solely
in additional shares of the Borrower’s common stock;

 

(b)           (A) the Borrower may declare and pay dividends and distributions
in either case in cash or other property (excluding for this purpose the
Borrower’s common stock) in or with respect to any taxable year of the Borrower
(or any calendar year, as relevant) in amounts not to exceed 110% of the amounts
that are required to be distributed to: (i) allow the Borrower to satisfy the
minimum distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year its liability for
federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), orand
(z) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero its liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto);

 

(B) the Borrower may make other Restricted Payments (including repurchasing its
shares of common stock in connection with the Tender Offer) if at the time of
any such Restricted Payment, (i) no Default shall have occurred and be
continuing, (ii) the Covered Debt Amount does not exceed 85% of the Borrowing
Base calculated on a pro forma basis after giving effect to any such Restricted
Payment and (iii) the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as of such date demonstrating compliance
with the foregoing after giving effect to such Restricted Payment.

 

(c)           the Subsidiaries of the Borrower may declare and pay Restricted
Payments to the Borrower or any Subsidiary Guarantor; and

 

(d)           the Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of Franklin
Square Holdings, L.P., the Investment Advisor, the Borrower or any of its
Subsidiaries or their respective authorized representatives upon the death,
disability or termination of employment of such employees or termination of
their seat on the Board of Directors of Franklin Square Holdings, L.P., the
Investment Advisor, the Borrower or any of its Subsidiaries, in an aggregate
amount not to exceed $1,000,0002,500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $2,000,0005,000,000 in any calendar year.

 



113 

 

 

For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amounts referred to in
paragraph (b) above shall be made separately for the taxable year of the
Borrower (in the case of amounts calculated under clauses (b)(i) and (ii) above)
and the calendar year of the Borrower (in the case of amounts calculated under
clause (b)(iii) above) and the limitation on dividends or distributions imposed
by such clause shall apply separately to the amounts so determined. 

 

SECTION 6.06.     Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property, except for any
prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b) or (c), (ii) any Indebtedness permitted under Section 6.01
secured by a Lien permitted under clause (j) of the definition of “Permitted
Liens”; provided that such prohibitions and restraints are applicable by their
terms only to the assets that are subject to such Lien, (iii) any Indebtedness
permitted under Section 6.01(f) or (g) secured by a Permitted Lien; provided
that such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien and (iv) any agreement, instrument or other
arrangement pertaining to any sale or other disposition of any asset permitted
by this Agreement so long as the applicable restrictions (i) only apply to such
assets and (ii) do not restrict prior to the consummation of such sale or
disposition the creation or existence of the Liens in favor of the Collateral
Agent pursuant to the Security Documents or otherwise required by this
Agreement, or the incurrence or payment of Indebtedness under this Agreement or
the ability of the Borrower and its Subsidiaries to perform any other obligation
under any of the Loan Documents.

 

SECTION 6.07.     Certain Financial Covenants.

 

(a)           Minimum Stockholder’s Equity. The Borrower will not permit
Stockholders’ Equity as of the last day of any fiscal quarter of the Borrower to
be less than the greater of (i) 40% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and (ii)
$1,980,744,000 (less any amounts paid by the Borrower to purchase its shares of
common stock in connection with the Tender Offer)1,700,000,000 plus 50% of the
aggregate net proceeds of all sales of Equity Interests by the Borrower and its
Subsidiaries after the Amendment No. 2 Effective Date (other than (a) the
proceeds of sales of Equity Interests by and among the Borrower and its
Subsidiaries and (b) proceeds of any distribution reinvestment plan used to
redeem or repurchase Equity Interests of the Borrower).

 

(b)           Asset Coverage Ratio. The Borrower will not permit the Asset
Coverage Ratio to be less than 2.00 to 1 at any time.

 



114 

 

 

(c)           Obligors’ Net Worth Test. At any time when the Borrowing Base is
less than 1.50x of the aggregate Covered Debt Amount, the Borrower will not
permit the sum of (a) Obligors’ Net Worth plus (b) 30% of SPV Equity Value at
any time to be less than the sum of (i) Unsecured Longer-Term Indebtedness plus
(ii) accrued but unpaid Advisory Fees at such time.

 

(d)           Liquidity Test. The Borrower will not permit the aggregate Value
of the Eligible Portfolio Investments that can be converted to Cash in fewer
than 20 Business Days without more than a 5% change in price to be less than 10%
of the Covered Debt Amount for more than 30 Business Days during any period when
the Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

 

SECTION 6.08.     Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
dispositions permitted by Sections 6.03(f) and (g), and Investments permitted by
Section 6.04(e), (v) the transactions provided in the Affiliate Agreements as
the same may be amended in accordance with Section 6.11(b), (vi) existing
transactions with Affiliates as set forth in Schedule 6.08, (vii) transactions
with one or more Affiliates permitted by anthe exemptive relief order issued on
June 4, 2013(Release No. 30548) granted by the SEC to the Borrower and certain
of its Affiliates substantially consistent with the terms described in Order
Under Sections 17(D), 57(A)(4) and 57(I) of(the “Original Order”), as may be
amended from time to time, and any future exemptive relief order granting relief
to the Borrower from the same provisions of, and rules promulgated under, the
Investment Company Act of 1940 and Rule 17D-1 Under the Act (theas the Original
Order on substantially similar terms (each an “Exemptive Order”) or (viiviii)
the payment of compensation and reimbursement of expenses of directors in a
manner consistent with current practice of the Borrower and general market
practice, and indemnification to directors in the ordinary course of business.

 

SECTION 6.09.     Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.

 



115 

 

 

SECTION 6.10.     No Further Negative Pledge. The Borrower will not, and will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents and documents with respect to
Indebtedness permitted under Section 6.01(b) and (e); (b) covenants in documents
creating Liens permitted by Section 6.02 (including covenants with respect to
Designated Indebtedness Obligations or Designated Indebtedness Holders under
(and, in each case, as defined in) the Guarantee and Security Agreement)
prohibiting further Liens on the assets encumbered thereby; (c) customary
restrictions contained in leases not subject to a waiver; and (d) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.

 

SECTION 6.11.     Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries (other than
Financing Subsidiaries) to, consent to any modification, supplement or waiver
of:

 

(a)           any of the provisions of any agreement, instrument or other
document evidencing or relating to any Secured Longer-Term Indebtedness,
Unsecured Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that
would result in such Indebtedness not meeting the requirements of the definition
of “Secured Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” or
“Unsecured Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless, in the case of Unsecured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement); or

 

(b)           any of the Affiliate Agreements, unless such modification,
supplement or waiver is not materially less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms; provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

 



116 

 

 

SECTION 6.12.     Payments of Longer-TermCertain Indebtedness. The Borrower will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, the 2019 Notes, the 2020 Notes, any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than (i) the
refinancing of the 2019 Notes, the 2020 Notes, Secured Longer-Term Indebtedness
or Unsecured Longer-Term Indebtedness with Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness permitted under Section 6.01, or (ii) with
the proceeds of any issuance of Equity Interests, in each case to the extent not
required to be used to repay Loans), except for (a) regularly scheduled payments
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness and the payment when due of the types of fees and expenses
that are customarily paid in connection with such Indebtedness (it being
understood that: (w) the conversion features into Permitted Equity Interests
under convertible notes; (x) the triggering of such conversion and/or settlement
thereof solely with Permitted Equity Interests; and (y) any cash payment on
account of interest or expenses on such convertible notes made by the Borrower
in respect of such triggering and/or settlement thereof, shall be permitted
under this clause (a)) or, (b) payments and prepayments of Secured Longer-Term
Indebtedness required to comply with requirements of Section 2.09(c). and (c)
prepayments of the 2019 Notes and the 2020 Notes so long as, on the date of such
prepayment, prior to and immediately following such prepayment, (1) no Default
shall have occurred and be continuing, (2) the Covered Debt Amount does not
exceed 85% of the Borrowing Base calculated on a pro forma basis, (3) the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as of such date demonstrating compliance with the foregoing and (4)
the Borrower has a minimum credit rating of at least “BBB-” by S&P or an
equivalent rating by Fitch.

 

SECTION 6.13.     Modification of Investment Policies. Other than with respect
to Permitted Policy Amendments, the Borrower will not amend, supplement, waive
or otherwise modify in any material respect the Investment Policies as in effect
on the Amendment No. 2 Effective Date.

 

SECTION 6.14.     SBIC Guarantee. The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

 

SECTION 6.15      Sanctions. DirectlyThe Borrower will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, use the proceeds of any Loan
or the issuance of any Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated JurisdictionSanctioned Country, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Administrative
Agent, Issuing Bank or otherwise) of Sanctions.

 

ARTICLE VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)           (i) the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.09(b), (c)
or (d)) or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise or (ii) fail to deposit any
amount into the Letter of Credit Collateral Account as and when required by
Section 2.08(a);

 



117 

 

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.01(e), Section 5.02(a),
Section 5.03 (with respect to the Borrower’s and its Subsidiaries’ existence
only, and not with respect to the Borrower’s and its Subsidiaries’ rights,
licenses, permits, privileges or franchises), Sections 5.08(a) or (b),
Section 5.10, Section 5.12(c) or in Article VI or any Obligor shall default in
the performance of any of its obligations contained in Section 7 of the
Guarantee and Security Agreement or (ii) Section 5.01(f) or Sections 5.02(b),
(c) or (d) and, in the case of this clause (ii), such failure shall continue
unremedied for a period of five or more days after the Borrower has knowledge of
such failure;

 

(e)           the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

 

(f)            the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace period;

 

(g)           any event or condition occurs that (i) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that enables
or permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to, as a
result of an event of default under such Material Indebtedness, cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, unless, in
the case of this clause (ii), such event or condition is no longer continuing or
has been waived in accordance with the terms of such Material Indebtedness such
that the holder or holders thereof or any trustee or agent on its or their
behalf are no longer enabled or permitted to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (1) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or (2) convertible debt that becomes due as a result of a conversion or
redemption event provided such conversion, repurchase or redemption is settled
only with Permitted Equity Interests (other than interest and expenses, which
may be paid in cash);

 



118 

 

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)            the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,00025,000,000 shall be rendered against the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) or any
combination thereof and (i) the same shall remain undischarged for a period of
30 consecutive days following the entry of such judgment during which 30 day
period such judgment shall not have been vacated, stayed, discharged or bonded
pending appeal, or liability for such judgment amount shall not have been
admitted by an insurer of reputable standing, or (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) to
enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 



119 

 

 

(n)           (i) GSO/Blackstone Debt Funds Management LLC (so long as it is a
Subsidiary of GSO Capital Partners LP) or any other Subsidiary of GSO Capital
Partners LP that is organized under the laws of a jurisdiction located in the
United States of America and in the business of managing or advising clients
shall cease to be the investment sub-advisor for the Borrower; or (ii) FB Income
Advisor LLC (so long as it is an Affiliate of Franklin Square Holdings, L.P.)
shall cease to be the investment advisor for the Borrower and in each case, no
successor reasonably acceptable to the Required Lenders shall have been
appointed within thirty (30) days after the resignation or removal of such
Person;

 

(o)           any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

(p)           the Liens created by the Security Documents shall, at any time
with respect to Portfolio Investments held by Obligors having an aggregate Value
in excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents) except as a result of a disposition of Portfolio Investments in a
transaction or series of transactions permitted under this Agreement and except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Collateral Agreement; provided that if such
default is as a result of any action of the Administrative Agent or Collateral
Agent or a failure of the Administrative Agent or Collateral Agent to take any
action within its control, then there shall be no Default or Event of Default
hereunder unless such default shall continue unremedied for a period of ten (10)
consecutive Business Days after the Borrower receives written notice of such
default thereof from the Administrative Agent unless the continuance thereof is
a result of a failure of the Collateral Agent or Administrative Agent to take an
action within their control;

 

(q)           except for expiration or termination in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect in any material respect, or the enforceability
thereof shall be contested by any Obligor, or there shall be any actual
invalidity of any guaranty thereunder or any Obligor or any Affiliate of an
Obligor shall so assert in writing; or

 

(r)            the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 



120 

 

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the 102% of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clause
(h) or (i) of this Article.

 

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Commitments shall
automatically and without further act be terminated, (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan or Letter of Credit in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Loans or
Letters of Credit, whether or not such Lender shall previously have participated
therein, and (b) simultaneously with the deemed exchange of interests pursuant
to clause (a) above, the interests in the Designated Obligations to be received
in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollar Equivalent of such amount (as of the
Business Day immediately prior to the CAM Exchange Date) and on and after such
date all amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 9.04 and the Borrower hereby consents and
agrees to the CAM Exchange. It is understood and agreed that the CAM Exchange,
in itself, will not affect the aggregate amount of Designated Obligations owing
by the Obligors. The Borrower and the Lenders agree from time to time to execute
and deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of the Borrower to execute
or deliver or of any Lender to accept such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

 



121 

 

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.     Appointment of the Administrative Agent. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

SECTION 8.02.     Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any of its Subsidiaries or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

SECTION 8.03.     Limitation of Duties; Exculpation. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible for or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Competitors. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Participant or
prospective Participant is a Competitor or (y) have any liability with respect
to or arising out of any participation of Loans, or disclosure of confidential
information to, any Competitor.

 



122 

 

 

SECTION 8.04.     Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 8.05.     Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

SECTION 8.06.     Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (provided that no such consent shall be required if an Event of Default
has occurred and is continuing), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 



123 

 

 

SECTION 8.07.     Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 8.08.     Modifications to Loan Documents. Except as otherwise provided
in Section 9.02(b) or 9.02(c), the Administrative Agent may, with the prior
consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents; provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release all or
substantially all of the Collateral or otherwise terminate all or substantially
all of the Liens under any Security Document providing for collateral security,
agree to additional obligations being secured by all or substantially all of
such collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
(1) release any Lien covering property that is the subject of either a
disposition of property permitted hereunder (which such release shall be
automatic and require no further action from any party) or a disposition to
which the Required Lenders have consented and (2) release from the Guarantee and
Security Agreement any “Subsidiary Guarantor” (and any property of such
Subsidiary Guarantor) that is designated as a Structured Subsidiary in
accordance with this Agreement or which is no longer required to be a
“Subsidiary Guarantor”, so long as in the case of this clause (2): (A)
immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Default has occurred and is continuing.

 



124 

 

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01.     Notices; Electronic Communications.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or (to the extent permitted by
Section 9.01(b)) e-mail, as follows:

 

(i)            if to the Borrower, to it at:

 

FS Investment Corporation
2929 Arch Street, Suite 675
201 Rouse Boulevard

Philadelphia, PA 1910419112

Attention: Gerald F. Stahlecker

Telecopy Number: (215) 222-4649

Direct Telephone: (215) 495-1169
Main Telephone: (215) 495-1150

E-mail:
jerry.stahlecker@franklinsquarecredit.notices@fsinvestments.com

 

with a copy to (which shall not
constitute notice):

  

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

Telephone Number: 212-698-3800

E-mail: jay.alicandri@dechert.com



 

(ii)           if to the Administrative Agent or the Issuing Bank, to it at:

 

ING Capital LLC

13251133 Avenue of the Americas

New York, New York 1001910036
Attention: Mark LaGreca
Telecopy Number: 646-424-8234

Telephone Number: 646-424-3862

E-mail: mark.lagreca@americas. ing.com

E-mail: DLNYCLoan AgencyTeam@ing.com

 



125 

 

 

with a copy to (which shall not
constitute notice):

  

ING Capital LLC

13251133 Avenue of the Americas

New York, New York 1001910036
Attention: Patrick FrischDominik Breuer
Telecopy Number: (646) 424-6919

Telephone Number: (646) 424-69126269

E-mail: Patrick.Frisch@americas.Dominik.Breuer@ing.com

 

with a copy to (which shall not
constitute notice):
 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990
Telephone Number: (212) 373-3005
E-mail: tschimek@paulweiss.com

  

(iii)          if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2.05 if such Lender or the Issuing Bank has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 



126 

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Documents to be Delivered under Sections 5.01 and 5.12(a)to
Lenders. For so long as a Debtdomain™ or equivalent website is available to each
of the Lenders hereunder, the Borrower may satisfy its obligation to deliver
documents to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy or a notice identifying the website
where such information is located for posting by the Administrative Agent on
Debtdomain™ or such equivalent website; provided that the Administrative Agent
shall have no responsibility to maintain access to Debtdomain™ or an equivalent
website.

 

SECTION 9.02.     Waivers; Amendments.

 

(a)           No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)           Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.17(b), no such agreement
shall

 

(i)            increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,

 

(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees or other
amounts payable to a Lender hereunder, or reduce the amount or waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby,

 



127 

 

 

(iv)         change Sections 2.07(b) or (d), 2.16(b), (c) or (d) (or other
sections referred to therein to the extent relating to pro rata payments) in a
manner that would alter the pro rata reduction of commitments, sharing of
payments, or making of disbursements, required thereby without the written
consent of each Lender directly affected thereby,

 

(v)          change any of the provisions of this Section, the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender,

 

(vi)         change any of the provisions of the definition of the term “Agreed
Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or

 

(vii)         permit the assignment or transfer by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments will be required for (A) any change adverse to the Lenders affecting
the provisions of this Agreement relating to the Borrowing Base (including the
definitions used therein), or the provisions of Section 5.12(b)(ii), and (B) any
release of any material portion of the Collateral or any Subsidiary Guarantor
other than for fair value or as otherwise permitted hereunder or under the other
Loan Documents (subject to Section 9.02(c)(ii)).

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

 



128 

 

 

(c)           Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the GuarantyGuarantee and Security
Agreement, and the Liens granted under the GuarantyGuarantee and Security
Agreement may not be spread to secure any additional obligations (including any
increase in Loans hereunder, but excluding (x) any increase pursuant to any
Commitment Increase under Section 2.07(f) to an amount such that immediately
after giving effect to such Commitment Increase, the total Commitments of all of
the Lenders hereunder is not greater than the amount set forth in Section
2.07(f)(i)(B) as in effect from time to time) except to the extent otherwise
expressly contemplated by the GuarantyGuarantee and Security Agreement or except
pursuant to an agreement or agreements in writing entered into by the Borrower,
and by the Collateral Agent with the consent of the Required Lenders; provided
that, subject to Section 2.17(b), (i) without the written consent of the holders
of not less than two-thirds of the total Revolving Credit Exposures and unused
Commitments, no waiver, amendment or modification to the GuarantyGuarantee and
Security Agreement shall (A) release any Obligor representing more than 10% of
the Stockholder’s Equity of the Borrower from its obligations under the Security
Documents, (B) release any guarantor representing more than 10% of the
Stockholder’s Equity of the Borrower under the Guarantee and Security Agreement
from its guarantee obligations thereunder, or (C) amend the definition of
“Collateral” under the Security Documents (except to add additional collateral)
and (ii) without the written consent of each Lender, no such agreement shall (W)
release all or substantially all of the Obligors from their respective
obligations under the Security Documents, (X) release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, (Y) release all or substantially all of
the guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, or (Z) alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to the collateral security provided
thereby; except that no such consent described in clause (i) or (ii) above shall
be required, (and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement,) to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders or the
required number or percentage of Lenders have consented (and such Lien shall be
released automatically to the extent provided in Section 10.03(e) of the
Guarantee and Security Agreement), or otherwise in accordance with Section 9.15.

 

(d)           Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.18(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 



129 

 

 

SECTION 9.03.     Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable,
documented and out-of-pocket fees, charges and disbursements of up to one
counsel for the Administrative Agent and the Collateral Agent collectively
(other than the allocated costs of internal counsel) and, if necessary, the
reasonable, documented and out-of-pocket fees, costs and expenses of one local
counsel per jurisdiction, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration (other than
internal overhead charges) of this Agreement and the other Loan Documents and
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) including, subject to the last sentence of this clause (a), all
costs and expenses of the Independent Valuation Provider, (ii) all reasonable
documented and out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all reasonable documented and
out-of-pocket costs and expenses incurred by the Administrative Agent,
Collateral Agent, Issuing Bank or any Lender, including the reasonable and,
documented and out-of-pocket fees, charges and disbursements of any one firm of
outside counsel for the Administrative Agent, and the Collateral Agent or any
Lender, collectively as well as one firm of outside counsel for the Lenders
collectively, and additional counsel in each local jurisdiction and should any
conflict of interest arise, in each case in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all reasonable documented and
out-of-pocket costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein. Unless an Event of Default has occurred and is continuing,
the Borrower shall not be responsible for the reimbursement of any fees, costs
and expenses of the Independent Valuation Provider incurred pursuant to Sections
5.06(b) and 5.12(b)(iii) in excess of the greater of (x) $200,000 and (y) .05%
of the total Commitments, in each case in the aggregate incurred for all such
fees, costs and expenses in any 12-month period (the “IVP Supplemental Cap”).

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and, documented and out-of-pocket fees, charges and disbursements of
any counsel for any Indemnitee (other than the allocated costs of internal
counsel), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including,
without limitation, any arrangement entered into with an Independent Valuation
Provider), (ii) any Loan or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee,
(2) result from a claim brought against such Indemnitee for breach of such
Indemnitee’s material obligations under this Agreement or the other Loan
Documents, if there has been a final and nonappealable judgment against such
Indemnitee on such claim as determined by a court of competent jurisdiction or
(3) result from a claim arising as a result of a dispute between Indemnitees
(other than (x) any dispute involving claims against the Administrative Agent or
an Issuing Bank, in each case in their respective capacities as such, and (y)
claims arising out of any act or omission by the Borrower or its Affiliates).
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 



130 

 

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section (and without limiting
its obligation to do so) or to the extent that the fees, costs and expenses of
the Independent Valuation Provider incurred pursuant to
Section 5.12(b)(iii) exceed the IVP Supplemental Cap for any 12-month period
(provided that prior to incurring expenses in excess of the IVP Supplemental
Cap, the Administrative Agent shall have afforded the Lenders an opportunity to
consult with the Administrative Agent regarding such expenses), each Lender
severally agrees to pay to the Administrative Agent or the Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Bank in its capacity
as such.

 

(d)           Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 

(e)           Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 



131 

 

 

(f)            No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
or any of its Subsidiaries, their stockholders and/or their affiliates. The
Borrower, on behalf of itself and each of its Subsidiaries, agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower or any of its Subsidiaries, its
stockholders or its affiliates, on the other. The Borrower and each of its
Subsidiaries each acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any of
its Subsidiaries, their stockholders or their affiliates on other matters) or
any other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower and each of its Subsidiaries each acknowledge and agree
that it has consulted its legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
and each of its Subsidiaries each agree that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or any of its Subsidiaries, in connection with such
transaction or the process leading thereto.

 

SECTION 9.04.     Successors and Assigns.

 

(a)           Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.

 

(i)            Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

 

(A)          the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and
(ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice thereof; and

 



132 

 

 

(B)          the Administrative Agent and (in the case of Multicurrency
Commitments or Multicurrency Loans) the Issuing Bank.

 

(ii)           Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)          each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments and Loans and LC Exposure;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to
Section 2.18(b)); and

 

(D)          the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)          Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 



133 

 

 

(c)           Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as ana non-fiduciary agent
of the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and “stated interest” for tax purposes of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Registers shall be available
for inspection by the Borrower, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)           Special Purposes Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”) owned or administered by such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make; provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall, subject to the terms of this Agreement, make such Loan pursuant to the
terms hereof, (iii) the rights of any such SPC shall be derivative of the rights
of the Granting Lender, and such SPC shall be subject to all of the restrictions
upon the Granting Lender herein contained, and (iv) no SPC shall be entitled to
the benefits of Sections 2.13 (or any other increased costs protection
provision), 2.14 or 2.15. Each SPC shall be conclusively presumed to have made
arrangements with its Granting Lender for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, the Administrative
Agent, the Lenders and the Borrower, and each of the Administrative Agent, the
Lenders and the Obligors shall be entitled to rely upon and deal solely with the
Granting Lender with respect to Loans made by or through its SPC. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by the Granting Lender.

 



134 

 

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(f)            Participations. Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and, (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. and (iv) except
when an Event of Default has occurred and is continuing, no Lender may sell a
participation to any Competitor. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(d) as though it were
a Lender hereunder. Each Lender that sells a participation shall, acting solely
for this purpose as ana non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Commitments
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 



135 

 

 

(g)           Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(f) as though it were a
Lender.

 

(h)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)            No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment or Loan
or LC Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, or (ii) assign any
interest in any Commitment or Loan or LC Exposure held by it hereunder to a
natural person or to any Person known by such Lender at the time of such
assignment to be a Defaulting Lender, a Subsidiary of a Defaulting Lender or a
Person who, upon consummation of such assignment would be a Defaulting Lender.

 

(j)            Multicurrency Lenders. Any assignment by a Multicurrency Lender,
so long as no Event of Default has occurred and is continuing, must be to a
Person that is able to fund and receive payments on account of each outstanding
Agreed Foreign Currency at such time without the need to obtain any
authorization referred to in clause (c) of the definition of “Agreed Foreign
Currency”.

 

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15, 9.03, this 9.05,
9.08, 9.11 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 



136 

 

 

SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application

 



137 

 

 

SECTION 9.09.     Governing Law; Jurisdiction; Etc.

 

(a)            Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



138 

 

 

SECTION 9.11.     Judgment Currency. This is an international loan transaction
in which the specification of Dollars or any Foreign Currency, as the case may
be (the “Specified Currency”) and payment in New York City or the country of the
Specified Currency (the “Specified Place”) is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency. Subject to Section 2.16(a), the payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

SECTION 9.12.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.13.     Treatment of Certain Information; Confidentiality.

 

(a)           Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 



139 

 

 

(b)           Confidentiality. Each of the Administrative Agent (including in
its capacity as the Collateral Agent), the Lenders and the Issuing Bank agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement; provided, further that, ifso
long as no Event of Default under clause (a), (b), (h), (i) or (j) of Article
VIIhas occurred or is continuing, such Person is not a direct competitor of the
Borrower, as specified by the Borrower on a list delivered to the Administrative
Agent on or prior to the Effective Date, as such list may be updated from time
to time with the consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed (so long as at the time of such update no Event
of Default shall have occurred and be continuing), which list (or any update
thereto) shall be promptly disclosed to the LendersCompetitor or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower, or (i) in connection with the
Lenders’ right to grant security interest pursuant to Section 9.04(h) to the
Federal Reserve Bank or any other central bank, or subject to an agreement
containing provisions substantially the same as those of this Section, to any
other pledgee or assignee pursuant to Section 9.04(h).

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or, any of its
Subsidiaries or, any of their respective businesses or any Portfolio Investment
(including its Value), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Effective Date, such information shall be deemed confidential at the
time of delivery unless clearly indentifiedidentified therein as
nonconfidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.14.     USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

 



140 

 

 

SECTION 9.15.     Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents reasonably
necessary or appropriate to evidence the termination of this Agreement, the Loan
Documents, and each of the documents securing the obligations hereunder as the
Borrower may reasonably request, all at the sole cost and expense of the
Borrower.

 

141 

 

  

Exhibit B

 

[On File]

 



 

 

 

Exhibit C

 





 

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

April 3, 2014

 

and

 

as amended by Amendment No. 1 to Guarantee, Pledge and Security Agreement
dated as of March 16, 2017

 

among

 

FS INVESTMENT CORPORATION, 

as Borrower

 

The SUBSIDIARY GUARANTORS Party Hereto

 

ING CAPITAL LLC,
as Revolving Administrative Agent

 

Each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER Party Hereto

 

and

 

ING CAPITAL LLC,
as Collateral Agent

 



 



 

 

 

TABLE OF CONTENTS

 



      Page         Section 1.   Definitions, Etc. 2 1.01   Certain Uniform
Commercial Code Terms 2 1.02   Additional Definitions 2 1.03   Terms Generally
21         Section 2.   Representations and Warranties 21 2.01   Organization 21
2.02   Authorization; Enforceability 2122 2.03   Governmental Approvals; No
Conflicts 22 2.04   Title 22 2.05   Names, Etc. 23 2.06   Changes in
Circumstances 2223 2.07   Pledged Equity Interests 23 2.08   Promissory Notes 24
2.09   Deposit Accounts and Securities Accounts 24 2.10   Commercial Tort Claims
2324 2.11   Intellectual Property and Licenses 24         Section 3.   Guarantee
2526 3.01   The Guarantee 2526 3.02   Obligations Unconditional 2526 3.03  
Reinstatement 2627 3.04   Subrogation 27 3.05   Remedies 28 3.06   Continuing
Guarantee 2728 3.07   Instrument for the Payment of Money 2728 3.08   Rights of
Contribution 2728 3.09   General Limitation on Guarantee Obligations 2829 3.10  
Indemnity by Borrower 29 3.11   Keepwell 29         Section 4.   Collateral 30  
      Section 5.   Certain Agreements Among Secured Parties 3031 5.01  
Priorities; Additional Collateral 3031 5.02   Turnover of Collateral 32 5.03  
Cooperation of Secured Parties 3132 5.04   Limitation upon Certain Independent
Actions by Secured Parties 3132 5.05   No Challenges 33 5.06   Rights of Secured
Parties as to Secured Obligations 32

 



i

 

 

Section 6.   Designation of Designated Indebtedness; Recordkeeping, Etc. 3233
6.01   Designation of Other Indebtedness 3233 6.02   Recordkeeping 34 6.03  
Further Assurances 3334         Section 7.   Covenants of the Obligors 3334 7.01
  Delivery and Other Perfection 35 7.02   Name; Jurisdiction of Organization,
Etc. 3536 7.03   Other Liens, Financing Statements or Control 36 7.04   Transfer
of Collateral 37 7.05   Additional Subsidiary Guarantors 37 7.06   Control
Agreements 3637 7.07   Revolving Credit Facility 37 7.08   Pledged Equity
Interests 38 7.09   Voting Rights, Dividends, Etc. in Respect of Pledged
Interests 39 7.10   Commercial Tort Claims 40 7.11   Intellectual Property 41  
      Section 8.   Acceleration Notice; Remedies; Distribution of Collateral 42
8.01   Notice of Acceleration 42 8.02   Preservation of Rights 42 8.03   Events
of Default, Etc. 42 8.04   Deficiency 4344 8.05   Private Sale 4344 8.06  
Application of Proceeds 45 8.07   Attorney-in-Fact 46 8.08   Grant of
Intellectual Property License 46 8.09   Authority 4546 8.10   Exercise of
Control 46         Section 9.   The Collateral Agent 47 9.01   Appointment;
Powers and Immunities 47 9.02   Information Regarding Secured Parties 47 9.03  
Reliance by Collateral Agent 48 9.04   Rights as a Secured Party 4748 9.05  
Indemnification 49 9.06   Non-Reliance on Collateral Agent and Other Secured
Parties 49 9.07   Failure to Act 49 9.08   Resignation of Collateral Agent 50
9.09   Agents and Attorneys-in-Fact 4950         Section 10.   Miscellaneous
4950 10.01   Notices 4950 10.02   No Waiver 51 10.03   Amendments to Security
Documents, Etc. 51 10.04   Expenses; Indemnity; Damage Waiver 53 10.05  
Successors and Assigns 54

 



ii

 

 

10.06   Counterparts; Integration; Effectiveness; Electronic Execution 54 10.07
  Severability 5354 10.08   Governing Law; Submission to Jurisdiction 55 10.09  
Waiver of Jury Trial 5455 10.10   Headings 56 10.11   Termination 56 10.12  
Confidentiality 5556        

ANNEX 2.05 - Obligor Information ANNEX 2.07 - Pledged Equity Interests ANNEX
2.08 - Pledged Debt ANNEX 2.09 - Accounts ANNEX 2.10 - Commercial Tort Claims
ANNEX 2.11 - Copyrights, Patents and Trademarks       EXHIBIT A – Form of Notice
of Designation for Designated Indebtedness EXHIBIT B – Form of Guarantee
Assumption Agreement EXHIBIT C – Form of Intellectual Property Security
Agreement EXHIBIT D – Form of Pledge Supplement EXHIBIT E – Form of Joinder
Agreement for Designated Indebtedness



 

iii

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of April 3, 2014 (as amended,
supplemented, or otherwise modified from time to time, this “Agreement”), among
FS Investment Corporation, a corporation duly organized and validly existing
under the laws of the State of Maryland (the “Borrower”), IC American Energy
Investments, Inc., a corporation duly organized and validly existing under the
laws of the state of Delaware, FSIC Investments, Inc., a corporation duly
organized and validly existing under the laws of the state of Delaware, IC Altus
Investments, LLC, a limited liability company duly organized and validly
existing under the laws of the state of Delaware, IC Arches Investments, LLC, a
limited liability company duly organized and validly existing under the laws of
the state of Delaware, Race Street Funding LLC, a Delaware limited liability
company, IC Northern Investments LLC, a Delaware limited liability company, and
each other entity that becomes a “SUBSIDIARY GUARANTOR” after the date
hereofAmendment No. 2 Effective Date pursuant to Section 7.05 hereof
(collectively, the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), ING CAPITAL LLC, as administrative agent for the parties defined as
“Lenders” under the Revolving Credit Facility referred to below (in such
capacity, together with its successors in such capacity, the “Revolving
Administrative Agent”), each “Financing Agent” or “Designated Indebtedness
Holder” that becomes a party hereto after the date hereofAmendment No. 2
Effective Date pursuant to Section 6.01 hereof and ING CAPITAL LLC, as
collateral agent for the Secured Parties hereinafter referred to (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain lenders and the Revolving Administrative Agent are entering
into the Revolving Credit Facility, pursuant to which such lenders have agreed
to extend credit (by means of revolving loans and letters of credit) to the
Borrower from time to time;

 

WHEREAS, the Borrower may from time to time after the date hereofAmendment No. 2
Effective Date wish to incur additional indebtedness permitted by the Revolving
Credit Facility that the Borrower designates as “Designated Indebtedness” under
this Agreement, which indebtedness is to be entitled to the benefits of this
Agreement;

 

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility and the holders of any “Designated Indebtedness” to
extend other credit to the Borrower, the Borrower wishes to provide (a) for
certain of its Subsidiaries from time to time to become parties hereto and to
guarantee the payment of the Guaranteed Obligations (as hereinafter defined),
and (b) for the Borrower and the Subsidiary Guarantors to provide collateral
security for the Secured Obligations (as hereinafter defined);

 

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to Section
6.01 are or will be entering into this Agreement for the purpose of setting
forth their respective rights to the Collateral (as hereinafter defined); and

 



 

 

 

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1.          Definitions, Etc.

 

1.01          Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Equipment”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Clearing Corporation”,
“Entitlement Holder”, “Financial Asset”, “Indorsement”, “Securities Account”,
“Securities Intermediary”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

 

1.02          Additional Definitions. In addition, as used herein:

 

“Acceleration” means the Credit Agreement Obligations or any other Secured
Obligations of any Secured Party having been declared (or become) due and
payable in full in accordance with the applicable Debt Documents following the
occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and the receipt of any notice
and/or expiration of any applicable grace period with respect thereto.

 

“Acceleration Notice” has the meaning specified in Section 8.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 



2 

 

 

“Bank Loan” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

“Belgium” means the Kingdom of Belgium

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Borrowing Base” has the meaning given to such term in the Revolving Credit
Facility.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on Effective Date shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on the Effective Date shall continue to be
treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code.

 

“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group; and (b) the Designated Indebtedness Holders holding a Series of
Designated Indebtedness as a group.

 

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

 



3 

 

 

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in Section 4.

 

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.

 

“Commitment” means, with respect to each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans and/or to participate in letters
of credit, as such commitment may be (a) reduced or increased from time to time
pursuant to the Revolving Credit Facility and (b) reduced or increased from time
to time pursuant to assignments by or to such Revolving Lender pursuant to the
Revolving Credit Facility.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.

 

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 



4 

 

 

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Facility and the other
Loan Documents, including in each case in respect of the principal of and
interest on the loans made or letters of credit issued thereunder, and all
reimbursement obligations, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Revolving Administrative Agent or the Revolving
Lenders or any of them under or in respect of the Revolving Credit Facility and
the other Loan Documents, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Credit
Agreement Obligations shall not include any Excluded Swap Obligation.

 

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

 

“Debt Documents” means, collectively, the Revolving Credit Facility, the
Designated Indebtedness Documents, any Hedging Agreement evidencing or relating
to any Hedging Agreement Obligations and the Security Documents.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

 

(a)          subject to clause (l) below, in the case of each Certificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Certificated Security is either (i) in the possession of the Collateral
Agent and registered in the name of the Collateral Agent (or its nominee) or
Indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and registered in the name of the Custodian (or its nominee) or
Indorsed in blank and, in the case of this clause (ii), the Custodian has either
(A) agreed in documentation reasonably acceptable to the Collateral Agent (it
being understood that the Custodian Agreement dated as of the Effective Date is
reasonably acceptable to the Collateral Agent) to hold such Certificated
Security as bailee on behalf of the Collateral Agent or (B) credited the same to
a Securities Account for which the Custodian is a Securities Intermediary and
has agreed that such Certificated Security constitutes a Financial Asset and
that the Collateral Agent has NYUCC Control over such Securities Account;

 



5 

 

 

(b)          subject to clause (l) below, in the case of each Instrument, that
such Instrument is either (i) in the possession of the Collateral Agent and
indorsed to the Collateral Agent or in blank or (ii) in the possession of the
Custodian and the Custodian has either (x) agreed in documentation reasonably
acceptable to the Collateral Agent (it being understood that the Custodian
Agreement dated as of the Effective Date is reasonably acceptable to the
Collateral Agent) to hold such Instrument as agent or bailee of the Collateral
Agent or (y) credited the same to a Securities Account for which the Custodian
is a Securities Intermediary and has agreed that such Instrument constitutes a
Financial Asset and that the Collateral Agent has NYUCC Control over such
Securities Account;

 

(c)          subject to clause (l) below, in the case of each Uncertificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

 

(d)          subject to clause (l) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is either (i)
credited to a Securities Account of the Collateral Agent at such Clearing
Corporation (and, if such Clearing Corporation Security is a Certificated
Security, that the same is in the possession of such Clearing Corporation, or of
an agent or custodian on its behalf), or (ii) credited to a Securities Account
of the Custodian at such Clearing Corporation (and, if a Certificated Security,
so held in the possession of such Clearing Corporation, or of an agent or
custodian on its behalf) and the Security Entitlement of the Custodian in such
Clearing Corporation Securities Account has been credited by the Custodian to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such Clearing Corporation
Security constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 



6 

 

 

(e)          in the case of each Euroclear Security and Clearstream Security,
that the actions described in clause (d) above have been taken with respect to
such Security as if such Security were a Clearing Corporation Security and
Euroclear and Clearstream were Clearing Corporations; provided, that such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to NYUCC Control
over such Security under the NYUCC;

 

(f)          in the case of each U.S. Government Security, that such U.S.
Government Security is either (i) credited to a securities account of the
Collateral Agent at a Federal Reserve Bank, or (ii) credited to a Securities
Account of the Custodian at a Federal Reserve Bank and the Security Entitlement
of the Custodian in such Federal Reserve Bank Securities Account has been
credited by the Custodian to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has NYUCC Control over such Securities Account;

 

(g)          in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is either (i) in the possession of the Collateral
Agent in the United States or (ii) in the possession of the Custodian in the
United States under an arrangement where the Custodian has agreed to hold such
Tangible Chattel Paper as agent or bailee on behalf of the Collateral Agent, and
in each case any agreements that constitute or evidence such Tangible Chattel
Paper is free of any marks or notations indicating that it is then pledged,
assigned or otherwise conveyed to any Person other than the Collateral Agent;

 

(h)          subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such debt obligation is evidenced by an Instrument, any of the following:
(i) the criteria in clause (b) above have been satisfied with respect to such
Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as agent or
bailee on behalf of the Collateral Agent) or (iii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and the relevant Obligor has taken or caused such participating
institution (and, if applicable, the obligor that issued such Instrument) has
takento take such actions as shall be necessary under the law of the
jurisdiction where such Instrument is physically located to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Instrument under the NYUCC;

 



7 

 

 

(i)          subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

 

(j)          in the case of any Deposit Account or Securities Account, that the
bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
NYUCC Control over such Deposit Account or Securities Account, or that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed that the rights of the Custodian in such Underlying
Accounts constitute a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

 

(k)          in the case of any money (regardless of currency), that such money
has been credited to a Deposit Account or Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;

 

(l)          in the case of any Certificated Security, Uncertificated Security
or Instrument or Special Equity Interest either physically located outside of
the United States or issued by a Person organized outside of the United States,
that such additional actions shall have been taken as shall be necessary under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or control
of such Certificated Security, Uncertificated Security, Instrument or Special
Equity Interest;

 

(m)          in the case of each Portfolio Investment of any Obligor consisting
of a Bank Loan, in addition to all other actions required to be taken hereunder,
that all actions shall have been taken as required by Section 5.08(c)(iv), (v)
and (vi), as applicable, of the Revolving Credit Facility;

 



8 

 

 

(n)          subject to clause (l) above, in the case of a Special Equity
Interest constituting a Certificated Security, that the holder of the first Lien
on such Certificated Security has possession of such Certificated Security in
the United States (which has been registered in the name of such holder (or its
nominee) or Indorsed to such holder or in blank) and has agreed to deliver the
certificates evidencing such Certificated Security directly to the Collateral
Agent upon the discharge of such Lien and has acknowledged that it holds such
certificates for the Collateral Agent subject to such Lien (it being understood
that, upon receipt of any such Certificated Security, if so requested by the
Borrower the Collateral Agent shall deliver the same to the Custodian to be held
in accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

 

(o)          in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (n), that
such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.

 

Notwithstanding the foregoing, any Instrument or Promissory Note in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery” if it otherwise satisfies all
the requirements hereof notwithstanding the fact that it is not in the physical
possession of the Collateral Agent or the Custodian (x) if such Portfolio
Investment is owned by such Obligor on the date of this Agreement, if such
Instrument or Promissory Note is in the possession of the Collateral Agent or
the Custodian as required above within 30 Business Days from the date hereof,
and (y) (1) if such Portfolio Investment is acquired by the Obligor after the
date hereof, if such Instrument or Promissory Note is in the possession of the
Collateral Agent or the Custodian as required above within 10 Business Days of
the acquisition of the Portfolio Investment relating to such Instrument or
Promissory Note, or 10 Business Days of the issuance of such Instrument or
Promissory Note, and (2) as a result of the syndication, sale, transfer,
assignment or exchange of a portion of a Portfolio Investment relating to such
Instrument or Promissory Note, if the Borrower, within 20 Business Days,
receives new or additional Instruments or Promissory Notes in connection with
such syndication, sale, transfer, assignment or exchange and such new or
additional Instruments or Promissory Notes are in the possession of the
Collateral Agent or the Custodian as required above.

 

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

 

“Designated Indebtedness” means any Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

 



9 

 

 

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

 

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

 

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any the notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under or in respect of such Designated Indebtedness Documents, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to the
Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding; provided that Designated Indebtedness Obligations shall not
include any Excluded Swap Obligation.

 

“Effective Date” means April 3, 2014.

 

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

 

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Security Documents
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the NYUCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
parties for the purposes of valuing, marketing, promoting, and selling
Collateral, (c) to receive a transfer of Collateral in satisfaction of the
Secured Obligations, (d) to otherwise enforce a security interest or exercise
another right or remedy, as a secured creditor or otherwise, pertaining to the
Collateral at law, in equity, or pursuant to the Debt Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); provided that “Enforcement Action” will not be deemed to
include (x) actions in preparation for any of the foregoing and (y) actions to
preserve rights of the Grantors, Collateral Agent and/or the Secured Parties in
and to the Collateral.

 



10 

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts, 401(k) accounts, and
other deposit accounts specifically and exclusively used for payroll, payroll
taxes and other employee wage, health and benefit payments, (iii) any fiduciary
accounts or any account for which any Obligor is the servicer for another
Person, including any accounts in the name of any Obligor in its capacity as
servicer for a Financing Subsidiary or any “Agency Account” pursuant to the
Revolving Credit Facility, (iv) anyfor the avoidance of doubt, any “escrow” or
analogous account in which an Obligor has an interest, (v) to the extent
constituting a Permitted Lien, any account which exclusively holds cash
collateral posted as margin to secure any Hedging Agreement, (vi) any
intent-to-use application for United States trademark registration, (v) any
Margin Stock acquired in connection with the Tender Offer and (vivii) any Equity
Interest in a Portfolio Investment that is issued as an “equity kicker” to
holders of subordinated debt and such Equity Interest is pledged to secure
senior debt of such Portfolio Investment to the extent prohibited thereby.

 

“Excluded Equity Interest” means any (i) Equity Interest of a CFC or a
Transparent Subsidiary, other than (x) non-voting Equity Interests in a CFC or
Transparent Subsidiary, as applicable, that are directly held by an Obligor, and
(y) 65% of the voting Equity Interests in a CFC or Transparent Subsidiary, as
applicable, that are directly held by an Obligor, and (ii) Equity Interest
issued by any Financing Subsidiary; provided, that if any such CFC, Transparent
Subsidiary or Financing Subsidiary shall at any time cease to be a CFC,
Transparent Subsidiary or Financing Subsidiary, as applicable, pursuant to the
Revolving Credit Facility or otherwise, the Equity Interests issued by such
Person shall no longer constitute Excluded Equity Interests and shall become
part of the Collateral hereunder.

 



11 

 

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such specific
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

 

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Facility, and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Hedging Agreement
Obligations or any trustee or agent on its or their behalf to cause any
Designated Indebtedness Obligations or Hedging Agreement Obligations to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 



12 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent).

 

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender under any Hedging Agreement that is an interest
rate or foreign currency exchange protection agreement or other interest rate or
foreign currency exchange hedging agreement and has been designated by the
Borrower by notice to the Collateral Agent as being secured by this Agreement,
including in each case all margin payments, termination payments, fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
such Revolving Lender (or any Affiliate thereof) under such Hedging Agreement,
and including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided, that Hedging Agreement Obligations shall not include any
Excluded Swap Obligation.

 



13 

 

 

For purposes hereof, it is understood that any such obligations of any Obligor
to a Person arising under a Hedging Agreement entered into at the time such
Person (or an Affiliate thereof) is a “Revolving Lender” party to the Revolving
Credit Facility shall nevertheless continue to constitute Hedging Agreement
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Facility and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Facility, provided that neither
such Person nor any such Affiliate shall be entitled to the benefits of this
Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder.

 

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Guarantor under this
Agreement or (ii) any rights to consent to any amendment, waiver or other matter
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, as applicable, no
provider or holder of any Hedging Agreement Obligations (other than in its
capacity as Revolving Administrative Agent, Collateral Agent or Revolving Lender
to the extent applicable) has any individual right to enforce this Agreement or
bring any remedies with respect to any Lien on Collateral granted pursuant to
the Loan Documents. By accepting the benefits of this Agreement, such party
shall be deemed to have appointed the Collateral Agent as its agent and agreed
to be bound by this Agreement as a Secured Party, subject to the limitations set
forth in the preceding sentence.

 



14 

 

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such debt being the lower of the outstanding amount of such debt
and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances or, solely for the purposes specified in the
definition of “Indebtedness” in the Revolving Credit Facility or the Designated
Indebtedness Document (whichever contains the most restrictive provision then in
effect), and (j) the net amount such person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at that time. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor (or
such Person is not otherwise liable for such Indebtedness). Notwithstanding the
foregoing, “Indebtedness” shall not include (x) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price
of an asset or Investment to satisfy unperformed obligations of the seller of
such asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment.

 

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

 

“ING” means ING Capital LLC.

 

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale); (b)
deposits, advances, loans or other extensions of credit made to any other Person
(including purchases of property from another Person subject to an understanding
or agreement, contingent or otherwise, to resell such property to such Person);
or (c) Hedging Agreements.

 

15 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value, so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer).

 

“Loan Document” has the meaning given to such term in the Revolving Credit
Facility.

 

“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Facility.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Notice of Designation” has the meaning specified in Section 6.01.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

 

“Obligors” has the meaning given to such term in the preamble of this Agreement.

 

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.

 

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 



16

 

 

“Permitted Liens” means any Liens (other than the Liens created or provided
under this Agreement or the other Security Documents) not prohibited by the
provisions of the Credit Agreement and any Designated Indebtedness Document,
including with respect to a Special Equity Interest any Lien in favor of a
creditor of the issuer of such Special Equity Interest as contemplated by the
definition of such term in the Revolving Credit Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

 

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including, without limitation, the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

 

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.

 

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



17

 

 

“Regulation T, U and X” means, respectively, Regulation T, U and X of the Board
of Governors of the Federal Reserve System (or any successor), as the same may
be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than unasserted contingent obligations)) by the Borrower
(each such issuance, a “Series”), the meaning given to the term “Required
Holders” or “Required Lenders” in the Debt Documents with respect to such
Designated Indebtedness.

 

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Facility (so long as the obligations under the
Revolving Credit Facility are outstanding (other than unasserted contingent
obligations)).

 

“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the sum of the Credit Agreement Obligations and the
Designated Indebtedness Obligations. For purposes of determining the amount of
the Credit Agreement Obligations and the Designated Indebtedness Obligations,
the amount of such obligations shall be the outstanding principal amount of such
obligations plus, if no event of default has occurred under any of the Debt
Documents (or if an event of default has occurred under any of the Debt
Documents but such event of default has been waived by the permitted parties
under the applicable Debt Documents), the amount of the unfunded commitments on
account of such obligations.

 

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of April 3, 2014, among the Borrower, the lenders party
thereto and ING Capital LLC, as administrative agent (the “Existing Revolving
Credit Agreement”) and (ii) any amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement of the Existing Revolving
Credit Agreement (or to any such amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement).

 

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Facility) that is from time to time party to the Revolving Credit Facility.

 

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Facility.

 



18

 

 

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).

 

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and the Designated Indebtedness Documents
(if any) and (c) in the case of all Obligors, all present and future obligations
of the Obligors to the Secured Parties, or any of them, hereunder or under any
other Security Document; provided that Secured Obligations shall not include any
Excluded Swap Obligation.

 

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations” and the Collateral Agent.

 

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement and all other assignments, pledge agreements, security agreements,
control agreements, custodial agreements and other instruments executed and
delivered at any time by any of the Obligors pursuant hereto or otherwise
providing or relating to any collateral security for any of the Secured
Obligations.

 

“Series” has the meaning set forth in the definition of Required Designated
Indebtedness Holders.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtednessindebtedness owing by such issuer to such
creditors, (b) such Indebtednessindebtedness was (i) in existence at the time
the Obligors acquired such Equity Interest, (ii) incurred or assumed by such
issuer substantially contemporaneously with such acquisition or (iii) already
subject to a Lien granted to such creditors and (c) unless such Equity Interest
is not intended to be included in the Collateral, the documentation creating or
governing such Lien does not prohibit the inclusion of such Equity Interest in
the Collateral.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
designated by the Borrower as ana “Structured Subsidiary” under the applicable
Debt Documents and pursuant to the procedures specified in such Debt Documents
(with notice to the Collateral Agent).

 



19

 

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.

 

“Tender Offer” means the all-cash tender offer by the Borrower for its shares of
common stock that is proposed to be commenced in connection with the initial
listing of the Borrower’s shares of common stock on the New York Stock Exchange
LLC (or other national securities exchange registered under Section 6 of the
Exchange Act of 1934, as amended), which shall be for an amount not to exceed
$250,000,000.

 

“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Facility are satisfied and (b) with respect to any Designated
Indebtedness Holders, the date on which the principal and accrued interest on
each Designated Indebtedness and all fees and other amounts payable thereunder
shall have been paid in full (excluding, for the avoidance of doubt, any amount
in connection with any contingent unasserted obligation).

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 



20

 

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.

 

“United States” means the United States of America.

 

“U.S. Government Security” means securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

1.03       Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on such amendments,
supplements, or modificationsassignment set forth herein or in the applicable
Debt Document), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Annexes shall be construed to refer to Sections of, and
Exhibits and Annexes to, this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 



21

 

 

Section 2.       Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

 

2.01       Organization. Such Obligor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 

2.02       Authorization; Enforceability. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder action. This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

2.03       Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant hereto or the
other Security Documents, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Obligor or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon any Obligor or any of its assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant hereto or the other Security Documents, will not
result in the creation or imposition of any Lien on any asset of any Obligor.

 

2.04       Title. Such Obligor is the sole beneficial owner of the Collateral in
which a security interest is granted by such Obligor hereunder and no Lien
exists upon such Collateral other than (a) the security interest created or
provided for herein or the other Security Documents, which security interest
constitutes a valid first and prior perfected Lien (subject to Eligible Liens)
on the Collateral included in the Borrowing Base and (subject to Permitted
Liens) on all other Collateral (except that any such security interest in a
Special Equity Interest may be subject to a Lien in favor of a creditor of the
issuer of such Special Equity Interest as contemplated by the definition of such
term in Section 1.02) and (b) other Liens not prohibited by the provisions of
any Debt Document.

 

22

 

 

2.05       Names, Etc.    As of the date hereofSecond Amendment Effective Date,
the full and correct legal name, type of organization, jurisdiction of
organization, organizational ID number (if applicable) and place of business
(or, if more than one, chief executive office) of each Obligor as of the date
hereof are correctly set forth in Annex 2.05 (and of each additional Obligor as
of the date of the Guarantee Assumption Agreement referred to below are set
forth in the supplement to Annex 2.05 in Appendix A to the Guarantee Assumption
Agreement executed and delivered by such Obligor pursuant to Section 7.05).

 

2.06       Changes in Circumstances.    No Obligor has (a) within the period of
four months prior to the date hereof (or, in the case of any Subsidiary
Guarantor, within the period of four months prior to the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), changed its location (as
defined in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its name or (c) as of the
date hereof (or, with respect to any Subsidiary Guarantor, as of the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the date hereof (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

 

2.07       Pledged Equity Interests.    (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor on the date
hereof as of the Second Amendment Effective Date (or owned by a Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement) and on the date hereof or thereofSecond Amendment
Effective Date or the date of such joinder such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on Annex 2.07;
(ii) on the date hereof or thereofSecond Amendment Effective Date or the date of
such joinder the Obligors listed on Annex 2.07 are the record and beneficial
owners of the Pledged Equity Interests free of all Liens, rights or claims of
other Persons and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests; and (iii) no consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary in connection with the creation, perfection or first priority (subject
to Eligible Liens on the Collateral included in the Borrowing Base and subject
to Permitted Liens on all other Collateral) status of the security interest of
the Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof.

 



23

 

 

2.08       Promissory Notes.    Annex 2.08 sets forth a complete and correct
list of all Promissory Notes (other than any previously Delivered to the
Custodian or held in a Securities Account referred to in Annex 2.09) held by any
Obligor on the date hereofSecond Amendment Effective Date (or held by a
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement) that are either included in the Borrowing Base
or have an aggregate unpaid principal amount in excess of $75,000.

 

2.09       Deposit Accounts and Securities Accounts.    Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the date hereofSecond Amendment Effective
Date (and of any Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), except for any Deposit Account
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments.

 

2.10       Commercial Tort Claims.    Annex 2.10 sets forth a complete and
correct list of all Commercial Tort Claims of the Obligors on the date
hereofSecond Amendment Effective Date (and of any Subsidiary Guarantor on the
date it becomes a party hereto pursuant to a Guarantee Assumption Agreement).

 

2.11       Intellectual Property and Licenses.

 

(a)       Annex 2.11 sets forth a true and complete list on the date
hereofSecond Amendment Effective Date (or on the date a Subsidiary Guarantor
becomes a party hereto pursuant to a Guarantee Assumption Agreement) of (i) all
United States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Obligor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Obligor;

 

(b)       on the date hereof or thereofSecond Amendment Effective Date or the
date of such joinder each Obligor is the sole and exclusive owner of the entire
right, title, and interest in and to all Intellectual Property listed on Annex
2.11, and to each Obligor’s knowledge, owns or has as of the date hereof or
thereofSecond Amendment Effective Date or the date of such joinder the valid
right to use all other Intellectual Property used in or necessary to conduct its
business, free and clear of all Liens, claims, encumbrances and licenses, except
for Permitted Liens and the licenses set forth on Annex 2.11;

 

(c)       to each Obligor’s knowledge, on the date hereof or thereofSecond
Amendment Effective Date or the date of such joinder all Intellectual Property
owned by the Obligors is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, and as of the date hereof or thereofSecond
Amendment Effective Date or the date of such joinder each Obligor has performed
all acts and has paid all renewal, maintenance, and other fees and taxes
required to maintain each and every registration and application of Copyrights,
Patents and Trademarks in full force and effect;

 



24

 

 

(d)       to each Obligor’s knowledge, on the date hereof or thereofSecond
Amendment Effective Date or the date of such joinder all Intellectual Property
set forth in Annex 2.11 is valid and enforceable; no holding, decision, or
judgment has been rendered against any Obligor in any action or proceeding
before any court or administrative authority challenging the validity of, any
Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;

 

(e)       on the date hereof or thereofSecond Amendment Effective Date or the
date of such joinder all registrations and applications for Copyrights, Patents
and Trademarks owned by the Obligors are standing in the name of an Obligor, and
none of the Trademarks, Patents, Copyrights or Trade Secrets owned by the
Obligors has been licensed by any Obligor to any Affiliate or third party,
except as disclosed in Annex 2.11;

 

(f)        as of the date hereof or thereofSecond Amendment Effective Date or
the date of such joinder each Obligor has been using appropriate statutory
notice of registration in connection with its use of registered Trademarks,
proper marking practices in connection with the use of Patents, and appropriate
notice of copyright in connection with the publication of Copyrights, in each
case if material to the business of such Obligor;

 

(g)       as of the date hereof or thereofSecond Amendment Effective Date or the
date of such joinder each Obligor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademarks owned by or
licensed to such Obligor and has taken all action reasonably necessary to ensure
that all licensees of such Trademarks use such adequate standards of quality;

 

(h)       to each Obligor’s knowledge, as of the date hereof or thereofSecond
Amendment Effective Date or the date of such joinder the conduct of each
Obligor’s business does not infringe upon or otherwise violate any trademark,
patent, copyright, trade secret or other intellectual property right owned or
controlled by a third party, and no claim has been made, in writing, that the
use of any Intellectual Property owned or used by any Obligor (or any of its
respective licensees) violates the asserted rights of any third party;

 

(i)        to each Obligor’s knowledge, as of the date hereof or thereofSecond
Amendment Effective Date or the date of such joinder no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Obligor, or any of its respective licensees;

 

(j)        as of the date hereof or thereofSecond Amendment Effective Date or
the date of such joinder, no settlement or consents, covenants not to sue,
nonassertion assurances, or releases have been entered into by any Obligor or to
which any Obligor is bound that adversely affect any Obligor’s rights to own or
use any Intellectual Property; and

 



25

 

 

(k)       as of the date hereof or thereofSecond Amendment Effective Date or the
date of such joinder, no Obligor has made a previous assignment, sale, transfer
or agreement constituting a present or future assignment, sale, transfer or
agreement of any Intellectual Property that has not been terminated or released,
and there is no effective financing statement or other document or instrument
now executed, or on file or recorded in any public office, granting a security
interest in or otherwise encumbering any part of the Intellectual Property,
other than in favor of the Collateral Agent.

 

Section 3.     Guarantee.

 

3.01       The Guarantee.    The Subsidiary Guarantors hereby jointly and
severally guarantee to the Collateral Agent for the benefit of each of the
Secured Parties and their respective successors and assigns the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Guaranteed Obligations. The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated or extended maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will jointly and severally pay
the same without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

3.02       Obligations Unconditional.    The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

 

(a)       at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 



26

 

 

(b)       any of the acts mentioned in any of the provisions of this Agreement,
the other Debt Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;

 

(c)       the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

 

(d)       any lien or security interest granted to, or in favor of, any Secured
Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

3.03       Reinstatement.    The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations and such holder of a Guaranteed Obligation
has returned to the Borrower or its designee any such rescinded payment, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Subsidiary Guarantors jointly and severally agree that they will indemnify
the Secured Parties on demand for all reasonable and documented out-of-pocket
costs and expenses (including reasonable and documented fees and other charges
of one firm of outside counsel (but excluding the allocated costs of internal
counsel)) incurred by the Secured Parties in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

3.04       Subrogation.    The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full in cash of all
Guaranteed Obligations (other than unasserted, contingent obligations), and the
expiration and termination of all letters of credit or commitments to extend
credit under all Debt Documents, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 



27

 

 

3.05       Remedies.    The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Facility, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Facility, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01.

 

3.06       Continuing Guarantee.    The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.

 

3.07       Instrument for the Payment of Money.    Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall (to the extent
permitted under applicable law) have the right to bring motion action under New
York CPLR Section 3213.

 

3.08       Rights of Contribution.    The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 



28

 

 

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

3.09       General Limitation on Guarantee Obligations.    In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

3.10       Indemnity by Borrower.    In addition to all such rights of indemnity
and subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the fair market value of the assets so sold.

 

3.11       Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under the guarantee contained in this Section 3 in respect of
Swap Obligations (provided, however that each Qualified ECP Guarantor shall only
be liable under this Section 3.11 for the maximum amount of such liability that
can be incurred without rendering its obligations under this Section 3.11, or
otherwise under the guarantee contained in this Section 3, as it relates to such
other Obligor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until payment in full of all the Secured Obligations (other than in respect of
indemnities and contingent Obligations not then due and payable). Each Qualified
ECP Guarantor intends that this Section 3.11 constitute, and this Section 3.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 



29

 

 

Section 4.     Collateral.    As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under all
of the following property and assets, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 4, other than the property excluded pursuant
to the proviso to this Section 4, being collectively referred to herein as
“Collateral”):

 

(a)       all Accounts, all Chattel Paper, all Deposit Accounts, all Documents,
all General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all
Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

 

(b)       to the extent related to any Collateral, all Supporting Obligations;

 

(c)       to the extent related to any Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor); and

 

(d)       all Proceeds of any of the foregoing Collateral.

 



30

 

 

PROVIDED, HOWEVER, that (1) in no event shall the security interest granted
under this Section 4 attach to (and there shall be excluded from the definition
of “Collateral”) (A) any contract, property rights, obligation, instrument or
agreement to which an Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein or, (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction), or (iii)
any assets with respect to which applicable law prohibits the creation or
perfection of such security interest therein (other than to the extent that any
such prohibition is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code as in effect in the relevant jurisdiction), or
(B) any Excluded Assets, and notwithstanding anything to the contrary provided
in this Agreement, the term “Collateral” shall not include, and the Obligors
shall not be deemed to have granted a security interest in, any Excluded Assets
and (2) the Obligors, may by notice to the Collateral Agent, exclude from the
grant of a security interest provided above in this Section 4 (and exclude from
the definition of “Collateral”), any Special Equity Interests designated by the
Borrower in reasonable detail to the Collateral Agent in such notice (it being
understood that the Borrower may at any later time rescind any such designation
by similar notice to the Collateral Agent).

 

Section 5.     Certain Agreements Among Secured Parties.

 

5.01       Priorities; Additional Collateral.

 

(a)       Pari Passu Status of Obligations. Each Secured Party by acceptance of
the benefits of this Agreement and the other Security Documents agrees that
their respective interests in the Security Documents and the Collateral shall
rank pari passu and that the Secured Obligations shall be equally and ratably
secured by the Security Documents subject to the terms hereof and the priority
of payment established in Section 8.06.

 

(b)       Sharing of Guaranties and Liens. Each Secured Party by acceptance of
the benefits of this Agreement and the other Security Documents agrees that (i)
such Secured Party will not accept from any Subsidiary of the Borrower any
guarantee of any of the Guaranteed Obligations unless such guarantor
simultaneously guarantees the payment of all of the Guaranteed Obligations owed
to all Secured Parties and (ii) such Secured Party will not hold, take, accept
or obtain any Lien upon any assets of any Obligor or any Subsidiary of the
Borrower to secure the payment and performance of the Secured Obligations except
and to the extent that such Lien is in favor of the Collateral Agent pursuant to
this Agreement or another Security Document to which the Collateral Agent is a
party for the benefit of all of the Secured Parties as provided herein.

 

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 



31

 

 

5.02       Turnover of Collateral.    If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement or on account of any payment that is not
expressly prohibited hereby, such Secured Party shall promptly (but in any event
within five Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

 

5.03       Cooperation of Secured Parties.    Each Secured Party will cooperate
with the Collateral Agent and with each other Secured Party in the enforcement
of the Liens upon the Collateral and otherwise in order to accomplish the
purposes of this Agreement and the Security Documents.

 

5.04       Limitation upon Certain Independent Actions by Secured Parties.    No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within 30 days thereafter. In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties).
The Obligors acknowledge and agree that should the Appointed Party act in
accordance with this provision, such Appointed Party will have all the rights,
remedies, benefits and powers as are granted to the Collateral Agent pursuant
hereto or pursuant to any Security Documents.

 

5.05       No Challenges.    In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

 



32

 

 

5.06       Rights of Secured Parties as to Secured Obligations.   
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party given in accordance with the Debt Documents to
which such Secured Party is a party or its Secured Obligations are bound;
provided that, notwithstanding the foregoing, each Secured Party agrees that it
will not attempt to exercise remedies with respect to any Collateral except as
provided in this Agreement.

 

Section 6.     Designation of Designated Indebtedness; Recordkeeping, Etc.

 

6.01       Designation of Other Indebtedness.    The Borrower may at any time
designate as “Designated Indebtedness” hereunder any Indebtedness intended by
the Borrower to be secured that satisfies at the time of incurrence the terms
and conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Facility and the other provisions of the Revolving Credit
Facility (as long as the Credit Agreement Obligations are outstanding (other
than unasserted contingent obligations)), such designation to be effected by
delivery to the Collateral Agent of a notice substantially in the form of
Exhibit A or in such other form approved by the Collateral Agent (a “Notice of
Designation”), which notice shall identify such Indebtedness, provide that such
Indebtedness be designated as “Designated Indebtedness” hereunder and be
accompanied by a certificate of a Financial Officer delivered to the Revolving
Administrative Agent, each Financing Agent, each Designated Indebtedness Holder
party hereto and the Collateral Agent:

 

(a)       certifying that such Indebtedness satisfies the conditions of this
Section, and that after giving effect to such designation and the incurrence of
such Designated Indebtedness, no Default or Event of Default shall have occurred
and be continuing;

 

(b)       attaching (and certifying as true and complete) copies of the material
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto); and

 

(c)       identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).

 

33

 

 

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent (x) a joinder substantially in the form attached hereto as Exhibit E or
(y) an agreement in form and substance reasonably satisfactory to the Collateral
Agent, appropriately completed and duly executed and delivered by each party
thereto, pursuant to which such Financing Agent (or, if there is no Financing
Agent, such holder) shall have become a party hereto and assumed the obligations
of a Financing Agent (or holder) hereunder, as applicable.

 

6.02       Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice.

 

6.03       Further Assurances. The Collateral Agent, each Financing Agent and
each holder of Designated Indebtedness party hereto agrees (at the expense of
the Borrower) promptly (i) to take such actions and cause or permit the
Custodian to take such actions, (ii) to execute and deliver such agreements,
instruments and documents and (iii) to negotiate in good faith any amendments or
waivers of Debt Documents, in each case as shall be necessary or reasonably
requested by the Borrower to permit the Borrower to effectuate the incurrence
and designation hereunder of Secured Longer-Term Indebtedness as “Designated
Indebtedness”.

 

Section 7.         Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

 



34 

 

 

7.01       Delivery and Other Perfection.

 

(a)       With respect to any Portfolio Investment or other Collateral as to
which physical possession by the Collateral Agent or the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof within ten (10) days after the acquisition thereof by an Obligor with
respect to any such Portfolio Investment or Collateral acquired after the
Effective Date. Notwithstanding anything to the contrary contained herein, if
any instrument, promissory note, agreement, document or certificate held by the
Custodian is destroyed or lost not as a result of any action of the Borrower,
then: (a) in the case of any Investment in Indebtedness which requires delivery
of a promissory note as described in Schedule 1.01(d)(21) of the Credit
Agreement, if such destroyed or lost document is an original promissory note
registered in name of an Obligor, such original promissory note shall constitute
an “Undelivered Note” and the Borrower shall have up to 20 Business Days (or
such longer period as may be agreed to by the Administrative Agent in its sole
discretion) from the date when the Borrower has knowledge of such loss or
destruction to deliver to the Custodian a replacement promissory note; and (b)
in the case of any other Indebtedness, if such destroyed instrument or document
is an original or copy of a transfer document or instrument, the Borrower shall
have up to 20 Business Days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) from the date when the Borrower has
knowledge of such loss or destruction to deliver to the Custodian a replacement
instrument or document. As to all other Collateral, such Obligor shall cause the
same to be Delivered within three5 Business Days of the acquisition thereof,
provided that Delivery shall not be required with respect to (1) accounts of the
type described in clauses (A) – (EF) of Section 7.06 to the extent set forth
therein, and (2) immaterial assets so long as (x) such assets are not included
in the Borrowing Base, (y) the Collateral Agent has a perfected first priority
lien (subject to Eligible Liens) on such assets and no other Person exercises
NYUCC Control over such assets and such assets have not been otherwise
“Delivered” to any other Person, and (z) the aggregate value of such assets
described in this Section 7.01(a)(2) does not at any time exceed $75,000; and
provided further that the proviso to clause (h) of the definition of “Delivery”
does not apply to any participation in a loan held by an Obligor pursuant only
to a customary participation agreement (it being understood that under no
circumstances will participations in a loan be included as an Eligible Portfolio
Investment, as defined in the Revolving Credit Facility, whether or not such
clause (h) has been complied with). In addition, and without limiting the
generality of the foregoing (but subject to the limitations therein), each
Obligor shall promptly from time to time give, execute, deliver, file, record,
authorize or obtain all such financing statements, continuation statements,
notices, instruments, documents, account control agreements or any other
agreements or consents or other papers as may be necessary in the reasonable
judgment of the Collateral Agent to create, preserve, perfect, maintain the
perfection of or validate the security interest granted pursuant hereto or to
enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such security interest, and without limiting the foregoing, shall:

 

(i)          keep full and accurate books and records relating to the Collateral
in all material respects; and

 

(ii)         permit representatives of the Collateral Agent, upon reasonable
prior notice, all at such reasonable times during normal business hours, to
inspect and make abstracts from its books and records pertaining to the
Collateral, and permit representatives of the Collateral Agent to be present at
such Obligor’s place of business to receive copies of communications and
remittances relating to the Collateral, and forward copies of any notices or
communications received by such Obligor with respect to the Collateral, all in
such manner as the Collateral Agent may reasonably require; provided that each
such Obligor shall be entitled to have its representatives and advisors present
during any inspection of its books and records at such Obligor’s place of
business and the Collateral Agent shall not conduct more than two (2)one such
inspectionsinspection and visitsvisit in any calendar year unless an Event of
Default has occurred and is continuing at the time of any subsequent inspections
during such calendar year; provided that, between the inspections under Section
5.06(a) of the Revolving Credit Facility and the inspections under this Section
7.01(a)(ii), there shall be not more than two inspectionsone inspection and
visitsvisit to the offices of FB Income Advisor, LLC in any calendar year, and
two inspectionsone inspection and visitsvisit to the office of the Custodian in
any calendar year, in each case unless an Event of Default has occurred and is
continuing at the time of any subsequent inspections during such calendar year.

 



35 

 

 

(b)       Unless released from the Collateral pursuant to Section 10.03(e) or
(f), once any Portfolio Investment has been Delivered, the Obligors shall not
take or permit any action that would result in such Portfolio Investment no
longer being Delivered hereunder and shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary in the reasonable judgment of the Collateral Agent to continue the
Delivered status of any Collateral. Without limiting the generality of the
foregoing, the Obligors shall not terminate any arrangement with the Custodian
unless and until a successor Custodian reasonably satisfactory to the Collateral
Agent has been appointed and has executed all documentation necessary to
continue the Delivered status of the Collateral, which documentation shall be in
form and substance reasonably satisfactory to the Collateral Agent.

 

7.02       Name; Jurisdiction of Organization, Etc. Each Obligor agrees that (a)
without providing at least thirty (30) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Facility (as
long as any of the Credit Agreement Obligations are outstanding (other than
unasserted contingent obligations)) and such Obligor provides the Collateral
Agent with at least thirty (30) days prior written notice of such permitted
change (or such shorter period approved by the Collateral Agent).

 

7.03       Other Liens, Financing Statements or Control. Except as otherwise
permitted under the Revolving Credit Facility (as long as any of the Credit
Agreement Obligations are outstanding (other than unasserted contingent
obligations)), and the applicable provisions of each other Debt Document, the
Obligors shall not (a) create or suffer to exist any Lien upon or with respect
to any Collateral, (b) file or suffer to be on file, or authorize or permit to
be filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Parties, or (c) cause or permit any Person other than the Collateral Agent to
have NYUCC Control of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Right constituting part of the Collateral.

 



36 

 

 

7.04       Transfer of Collateral. Except as otherwise permitted under the
Revolving Credit Facility and the other Debt Documents, the Obligors shall not
sell, transfer, assign or otherwise dispose of any Collateral.

 

7.05       Additional Subsidiary Guarantors. As contemplated by the Revolving
Credit Facility, new Subsidiaries of the Borrower formed or acquired by the
Borrower after the date hereof (other than a Financing Subsidiary, a CFC or a
Transparent Subsidiary), existing Subsidiaries of the Borrower that after the
date hereof cease to constitute Financing Subsidiaries, CFCs or Transparent
Subsidiaries under the Revolving Credit Facility, and any other Person that
otherwise becomes a Subsidiary (other than a Financing Subsidiary, a CFC or a
Transparent Subsidiary) within the meaning of the definition thereof, are
required to become a “Subsidiary Guarantor” under this Agreement, by executing
and delivering to the Collateral Agent a Guarantee Assumption Agreement in the
form of Exhibit B hereto. Accordingly, upon the execution and delivery of any
such Guarantee Assumption Agreement by any such Subsidiary, such Subsidiary
shall automatically and immediately, and without any further action on the part
of any Person, become a “Subsidiary Guarantor” and an “Obligor” for all purposes
of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto
shall be deemed to be supplemented in the manner specified in such Guarantee
Assumption Agreement. In addition, upon execution and delivery of any such
Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary.

 

7.06       Control Agreements. No Obligor shall open or maintain any account
with any bank, securities intermediary or commodities intermediary (other than
(A) any such accounts that are maintained by the Borrower in its capacity as
“servicer” for a Financing Subsidiary or any Agency Account, (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) any payroll account so long as such payroll account is coded as such, (D)
withholding tax and fiduciary accounts or any trust account maintained solely on
behalf of a Portfolio Investment, and (E) any account in which the aggregate
value of deposits therein, together with all other such accounts under this
clause (E), does not at any time exceed $75,000, provided that in the case of
each of the foregoing clauses (A) through (E), no other Person (other than the
depository institution at which such account is maintained) shall have “control”
over such account (within the meaning of the Uniform Commercial Code) and such
account shall not have been otherwise “Delivered” to any other Person) unless
such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has NYUCC Control over such account pursuant to a control
agreement in form and substance reasonably satisfactory to the Collateral Agent.

 

7.07       Revolving Credit Facility. Each Subsidiary Guarantor agrees to
perform, comply with and be bound by the covenants of each of the Revolving
Credit Facility (as long as any of the Credit Agreement Obligations are
outstanding (other than unasserted contingent obligations)) (which provisions
are incorporated herein by reference), applicable to such Subsidiary Guarantor
as if each Subsidiary Guarantor were a signatory to the Revolving Credit
Facility.

 



37 

 

 

7.08       Pledged Equity Interests.

 

(a)       In the event any Obligor acquires rights in any Pledged Equity
Interest after the date hereofAmendment No. 2 Effective Date or any Excluded
Equity Interest held by any Obligor becomes a Pledged Equity Interest after the
date hereofAmendment No. 2 Effective Date because it ceases to constitute an
Excluded Equity Interest, such Obligor shall deliver to the Collateral Agent a
completed Pledge Supplement, together with all supplements to Annexes thereto,
reflecting such new Pledged Equity Interests. Notwithstanding the foregoing, it
is understood and agreed that the security interest of the Collateral Agent
shall attach to all Pledged Equity Interests immediately upon any Obligor’s
acquisition of rights therein and shall not be affected by the failure of any
Obligor to deliver a supplement to Annex 2.07 as required hereby; and

 

(b)       Without the prior written consent of the Collateral Agent, no Obligor
shall vote to enable or take any other action to: (a) amend or (other than in
connection with a liquidation permitted under Section 6.03 of the Revolving
Credit Facility and under each other Debt Document) terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially and
adversely changes the rights of such Obligor with respect to any Pledged Equity
Interest in a manner inconsistent with the terms of this Agreement or any Debt
Document or that adversely affects the validity, perfection or priority of the
Collateral Agent’s security interest or the ability of the Collateral Agent to
exercise its rights and remedies under this Agreement with respect to such
Pledged Equity Interest, (b) other than as permitted under the Revolving Credit
Facility and each other Debt Document, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of their assets, or (c) cause
any issuer of any Pledged Equity Interests which are interests in a partnership
or limited liability company and which are not securities (for purposes of the
NYUCC) on the date hereof to elect or otherwise take any action to cause such
Pledged Equity Interests to be treated as securities for purposes of the NYUCC;
except if such Obligor shall promptly notify the Collateral Agent in writing of
any such election or action and, in such event, shall take all steps necessary
or advisable in the Collateral Agent’s reasonable discretion to establish the
Collateral Agent’s NYUCC Control thereof; and

 

(c)       Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.

 



38 

 

 

7.09       Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

 

(a)         So long as no Event of Default shall have occurred and be
continuing:

 

(i)          each Obligor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement or any Debt Document; provided, however, that none
of the Obligors will exercise or refrain from exercising any such right, as the
case may be, if such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral in a manner inconsistent with the terms of this Agreement or
any Debt Document or the creation, perfection and priority of the Collateral
Agent’s Lien or the ability of the Collateral Agent to exercise its rights and
remedies under this Agreement with respect to such Pledged Interest;

 

(ii)         each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent not prohibited by the Debt Documents; provided, however, that (except
with respect to any Pledged Debt that is also a Portfolio Investment) any and
all (A) dividends and interest paid or payable other than in cash in respect of,
and Instruments and other property received, receivable or otherwise distributed
in respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall be, and shall forthwith be delivered to the Collateral Agent to
hold as, Pledged Interests and shall, if received by any of the Obligors, be
received in trust for the benefit constitute Collateral and remain subject to
the Lien of the Collateral Agent, shall be segregated from the other property or
funds of the Obligors, and shall be forthwith delivered to the Collateral Agent
in the exact form received with any necessary indorsement and/or appropriate
stock powers duly executed in blank, to be held by the Collateral Agent as
Pledged Interests and as further collateral security for the Secured
Obligations, provided that the Obligors shall be permitted to take any action
with respect to the cash described in (B) and (C) not prohibited by the other
Debt Documents; and

 

(iii)        the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to any Obligor all such proxies and other instruments as
such Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.

 



39 

 

 

(b)         Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          all rights of each Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

 

(ii)         the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt or other Portfolio Investments to make payment
directly to the Collateral Agent (or its designee) and may collect any and all
moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 

(iii)        without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including, without limitation, the right to exchange, in its
discretion, any and all of the Pledged Interests or any Portfolio Investments
upon the merger, consolidation, reorganization, recapitalization or other
adjustment of any issuer thereof, or upon the exercise by any such issuer of any
right, privilege or option pertaining to any Pledged Interests or any Portfolio
Investments, and, in connection therewith, to deposit and deliver any and all of
the Pledged Interests or any Portfolio Investments with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine; and

 

(iv)        all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Obligors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

7.10       Commercial Tort Claims. Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000 individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

 



40 

 

 

7.11       Intellectual Property. Each Obligor hereby covenants and agrees as
follows:

 

(a)         it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

 

(b)         it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademark at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;

 

(c)         it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of the Intellectual Property that in its reasonable
business judgment is material to the business of any Obligor may become (a)
abandoned or dedicated to the public or placed in the public domain, (b) invalid
or unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property;

 

(d)         it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

 

(e)         in the event that it has knowledge that any Intellectual Property
owned by or exclusively licensed to any Obligor is infringed, misappropriated,
or diluted by a third party, such Obligor shall, except as it determines
otherwise in its reasonable business judgment, promptly take all reasonable
actions to stop such infringement, misappropriation, or dilution and protect its
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;

 



41 

 

 

(f)          it shall promptly (but in no event more than thirty (30) days after
any Obligor obtains knowledge thereof) report to the Collateral Agent (i) the
filing by or on behalf of such Obligor of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing and (ii) the registration of any Intellectual Property owned by
such Obligor by any such office, in each case by executing and delivering to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto;

 

(g)         it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including, without
limitation, intellectual property security agreements in the form of Exhibit C
hereto;

 

(h)         it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

 

(i)          it shall take all steps reasonably necessary to protect the secrecy
of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents; and

 

(j)          it shall continue to collect, at its own expense, all amounts due
or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof. In connection with such collections, each
Obligor may take (and, while an Event of Default exists at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, while an Event of
Default exists the Collateral Agent shall have the right at any time, to notify,
or require any Obligor to notify, any obligors with respect to any such amounts
of the existence of the security interest created hereby.

 

Section 8.         Acceleration Notice; Remedies; Distribution of Collateral.

 

8.01       Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto of the receipt and contents thereof (any such notice is
referred to herein as a “Acceleration Notice”).

 



42 

 

 

8.02       Preservation of Rights. The Collateral Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

8.03       Events of Default, Etc. During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)         each Obligor shall, at the request of the Collateral Agent, assemble
the Collateral owned by it at such place or places, reasonably convenient to
both the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

 

(b)         the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

(c)         the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);

 

(d)         the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and

 

(e)         the Collateral Agent may, upon reasonable prior notice (provided
that at least ten Business Days’ prior written notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take
place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law.

 



43 

 

 

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this Section
shall be applied in accordance with Section 8.06.

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

 

8.04       Deficiency. If the proceeds of sale, collection or other realization
of or upon the Collateral pursuant to Section 8.03 are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.

 

8.05       Private Sale. The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner. Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.

 



44 

 

 

8.06       Application of Proceeds. Except as otherwise herein expressly
provided in this Section 8.06, after the occurrence and during the continuance
of an Event of Default pursuant to exercise of any remedies under Section 8 of
this Agreement, the proceeds of any collection, sale or other realization by the
Collateral Agent of all or any part of the Collateral of any Obligor (including
any other cash of any Obligor at the time held by the Collateral Agent under
this Agreement in respect of Collateral or in respect of the guaranty
obligations of the Subsidiary Guarantors under this Agreement) shall be applied
by the Collateral Agent as follows:

 

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;

 

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

 

Third, to the payment of the Secured Obligations (including the provision of
cash collateral for any outstanding letters of credit) of such Obligor then due
and payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Facility shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

 

Fourth, after application as provided in clauses “First, “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

For the avoidance of doubt, payments made pursuant to Sections 2.09(b), (c), (d)
and (e) of the Revolving Credit Facility (or any analogous provisions in any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02 unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments. In making the allocations required by this Section, the
Collateral Agent may rely upon its records and information supplied to it
pursuant to Section 9.02, and the Collateral Agent shall have no liability to
any of the other Secured Parties for actions taken in reliance on such
information, except to the extent of its gross negligence or willful misconduct.
The Collateral Agent may, in its sole discretion, at the time of any application
under this Section, withhold all or any portion of the proceeds otherwise to be
applied to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive NYUCC
Control of the Collateral Agent, to the extent that it in good faith believes
that the information provided to it pursuant to Section 9.02 is either
incomplete or inaccurate and that application of the full amount of such
proceeds to the Secured Obligations would be disadvantageous to any Secured
Party. All distributions made by the Collateral Agent pursuant to this Section
shall be final (subject to any decree of any court of competent jurisdiction),
and the Collateral Agent shall have no duty to inquire as to the application by
the other Secured Parties of any amounts distributed to them.

 



45 

 

 

8.07       Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Collateral Agent while no Event of Default has occurred
and is continuing, upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent is hereby appointed the attorney-in-fact of
each Obligor for the purpose of carrying out the provisions of this Section 8
and taking any action and executing any instruments which the Collateral Agent
may reasonably deem necessary or advisable to accomplish the purposes hereof,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 8 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of any
Obligor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

 

8.08       Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, upon the occurrence and during the continuance of an Event
of Default, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

 

8.09       Authority. Notwithstanding anything to the contrary contained herein,
in no event shall the Collateral Agent take, or be permitted to take, any
Enforcement Action with respect to the Collateral without at least three
Business Days prior notice to the Secured Parties, and will refrain from taking
such Enforcement Action if so directed by the Required Secured Parties during
such three Business Day period, provided that the Collateral Agent may take such
Enforcement Action during such three Business Day period if so directed by the
Required Secured Parties.

 

8.10       Exercise of Control. With respect to any Deposit Account or
Securities Account over which the Collateral Agent has Control, the Collateral
Agent shall not deliver any direction for the disposition of funds or other
property, entitlement order or notice of exclusive control (any such action, a
“Control Action”) unless an Event of Default has occurred (it being understood
that, once the Collateral Agent has commenced taking any Control Action, such
action or actions shall continue until the Collateral Agent is directed
otherwise by the requisite number of lenders).

 

46 

 

 

Section 9.          The Collateral Agent.

 

9.01      Appointment; Powers and Immunities. Each Revolving Lender, the
Revolving Administrative Agent, each Financing Agent and, by acceptance of the
benefits of this Agreement and the other Security Documents, each Designated
Indebtedness Holder hereby irrevocably appoints and authorizes ING to act as its
agent hereunder with such powers as are specifically delegated to the Collateral
Agent by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents):

 

(a)          shall have no duties or responsibilities except those expressly set
forth in this Agreement and shall not by reason of this Agreement be a trustee
for, or a fiduciary with respect to, any Revolving Lender or Designated
Indebtedness Holder;

 

(b)          shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for any recitals, statements, representations or warranties contained in
this Agreement or in any notice delivered hereunder, or in any other certificate
or other document referred to or provided for in, or received by it under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or therein or for any failure by the Obligors or any
other Person to perform any of its obligations hereunder;

 

(c)          shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

 

(d)          shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct.

 

9.02      Information Regarding Secured Parties. The Borrower will at such times
and from time to time as shall be reasonably requested by the Collateral Agent,
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Credit Agreement Obligations) as at a date specified
in such request. The Collateral Agent shall provide any such list to any Secured
Party upon request. The Collateral Agent shall be entitled to rely upon such
information, and such information shall be conclusive and binding for all
purposes of this Agreement, except to the extent the Collateral Agent shall have
been notified by a Secured Party that such information as set forth on any such
list is inaccurate or in dispute between such Secured Party and the Borrower.

 



47 

 

 

9.03      Reliance by Collateral Agent. The Collateral Agent shall be entitled
to rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram, cable or electronic mail)
believed by it in good faith to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent. As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and such instructions of (i) the
Required Secured Parties or (ii) where expressly permitted for in Section 10.03,
the Required Revolving Lenders and the Required Designated Indebtedness Holders,
as applicable, and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties. If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance.

 

9.04      Rights as a Secured Party. With respect to its obligation to extend
credit under the Revolving Credit Facility, ING (and any successor acting as
Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Facility, shall have the same rights and powers hereunder as any other
Secured Party and may exercise the same as though it were not acting as
Collateral Agent, and the term “Secured Party” or “Secured Parties” shall,
unless the context otherwise indicates, include the Collateral Agent in its
individual capacity. ING (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account therefor to any other Secured Party)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with any of the Obligors (and any
of their Subsidiaries or Affiliates) as if it were not acting as Collateral
Agent, and ING and its Affiliates may accept fees and other consideration from
any of the Obligors for services in connection with this Agreement or otherwise
without having to account for the same to the other Secured Parties.

 



48 

 

 

9.05     Indemnification. Each Revolving Lender and each Designated Indebtedness
Holder by acceptance of the benefits of this Agreement and the other Security
Documents agrees to indemnify the Collateral Agent and each Related Party of the
Collateral Agent (each such Person being called an “Indemnitee”) (to the extent
not reimbursed under Section 10.04, but without limiting the obligations of the
Obligors under Section 10.04) ratably in accordance with the aggregate Secured
Obligations held by the Revolving Lenders and the Designated Indebtedness
Holders, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Debt Documents, or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, that no
Revolving Lender or Designated Indebtedness Holder shall be liable for any of
the foregoing to the extent they are determined by a court of competent
jurisdiction in a final, nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the party to be indemnified.

 

9.06      Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent and each Financing Agent (and each Revolving
Lender and each Designated Indebtedness Holder by acceptance of the benefits of
this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Debt Document to which it is a party. Except as otherwise expressly provided
herein, the Collateral Agent shall not be required to keep itself informed as to
the performance or observance by any Obligor of this Agreement, any other Debt
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. The Collateral Agent shall
not have any duty or responsibility to provide any other Secured Party with any
credit or other information concerning the affairs, financial condition or
business of any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

 

9.07      Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Collateral Agent shall not be required to take any action that in the
judgment of the Collateral Agent would violate any applicable law.

 



49 

 

 

9.08      Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors. Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld provided that no such consent shall be required if an
Event of Default has occurred and is continuing to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
30 days after the retiring Collateral Agent’s giving of written notice of
resignation of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the other Secured Parties, appoint a successor Collateral
Agent, that shall be a financial institution that has an office in New York, New
York and has a combined capital and surplus and undivided profits of at least
$1,000,000,000. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Collateral Agent. The fees payable by the Borrower to a successor Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor, and such payment to be made as
and when invoiced by the successor Collateral Agent.

 

9.09       Agents and Attorneys-in-Fact. The Collateral Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

Section 10.          Miscellaneous.

 

10.01    Notices. All notices, requests, consents and other demands hereunder
and other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied, (to the extent provided in the Revolving
Credit Facility) e-mailed or delivered to the intended recipient at the “Address
for Notices” specified below its name on the signature pages to this Agreement
or, in the case of any Financing Agent or Designated Indebtedness Holder that
shall become a party hereto after the date hereofAmendment No. 2 Effective Date,
at such “Address for Notices” as shall be specified pursuant to or in connection
with the joinder agreement executed and delivered by such Financing Agent or
Designated Indebtedness Holder pursuant to Section 6.01 (provided that notices
to any Subsidiary Guarantor shall be given to such Subsidiary Guarantor care of
the Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All notices to any Revolving Lender or Designated
Indebtedness Holder that is not a party hereto shall be given to the Revolving
Administrative Agent or Financing Agent for such Designated Indebtedness Holder.

 



50 

 

 

10.02    No Waiver. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

10.03    Amendments to Security Documents, Etc. Except as otherwise provided in
any Security Document, the terms of this Agreement and the other Security
Documents may be waived, altered or amended only by an instrument in writing
duly executed by each Obligor and the Collateral Agent, with the consent of the
Required Revolving Lenders and the Required Designated Indebtedness Holders;
provided, that, subject to the provisions related to “Defaulting Lenders” (or
equivalent term) in the Revolving Credit Facility:

 

(a)          no such amendment shall adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party;

 

(b)          without the prior written consent of (x) each of the Revolving
Lenders and (y) the Required Designated Indebtedness Holders, the Collateral
Agent shall not release all or substantially all of the collateral under the
Security Documents or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under Section 3 hereof (and if any
amounts have become due and payable in respect of any Hedging Agreement
Obligations, and such amounts shall have remained unpaid for 30 or more days,
then the prior written consent (voting as a single group) of the holders of a
majority in interest of the Hedging Agreement Obligations will also be required
to release all or substantially all of such collateral or guarantee
obligations);

 

(c)          without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number of
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;

 

(d)          without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9;

 



51 

 

 

(e)          the Collateral Agent is authorized to release (and shall, promptly
following request by the Borrower, release) any Collateral that is either the
subject of a disposition not prohibited under either the Revolving Credit
Facility or the Designated Indebtedness Documents (including a disposition to a
Financing Subsidiary), or to which the Required Revolving Lenders and the
Required Designated Indebtedness Holders shall have consented and will, at the
Obligors’ expense, execute and deliver to any Obligor such documents (including,
without limitation, any UCC termination statements, lien releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form))
as such Obligor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby;
notwithstanding the foregoing or anything to the contrary in any other Debt
Document, Portfolio Investments constituting Collateral shall be automatically
released from the lien of this Agreement and the other Security Documents,
without any action of the Collateral Agent or any other Secured Party, in
connection with any disposition, sale or contribution of Portfolio Investments
that (i) occurs in the ordinary course of the Borrower’s business and (ii) is
not prohibited under any of the Debt Documents; and

 

(f)           the Collateral Agent is authorized to release (and shall, promptly
following request by the Borrower, release) any Subsidiary Guarantor from any of
its guarantee obligations under Section 3 hereof to the extent such Subsidiary
is (x) the subject of a disposition not prohibited under the Debt Documents, (y)
ceases to be a Subsidiary as a result of a transaction not prohibited under the
Debt Documents, or (z) to which each of the Required Revolving Lenders and the
Required Designated Indebtedness Holders shall have consented, and, upon such
release, the Collateral Agent is authorized to release (and shall, promptly
following request by the Borrower, release) any collateral security granted by
such Subsidiary Guarantor hereunder and under the other Security Documents and
will, at the Obligors’ expense, execute and deliver to any Obligor such
documents (including, without limitation, any UCC termination statements, lien
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form)) as such Obligor shall reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted hereby.

 

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent will promptly (i) execute and deliver assignments, bills of sale,
termination statements and other releases and instruments (in recordable form if
appropriate) provided for signature by the Borrower or the applicable Obligor,
(ii) deliver any portion of the Collateral in its possession, and (iii)
otherwise take such actions, and cause or permit the Custodian to take such
actions, in each case as the Borrower may reasonably request in order to effect
the release and transfer of such Collateral. Notwithstanding the foregoing to
the contrary, if the Termination Date shall have occurred with respect to any
Class, then the consent rights of such Class (and the related Required Revolving
Lenders or Required Designated Indebtedness Holders) under this Section 10.03
shall terminate.

 



52 

 

 

10.04    Expenses; Indemnity; Damage Waiver.

 

(a)        Costs and Expenses. The Obligors hereby jointly and severally agree
to reimburse the Collateral Agent and each of the other Secured Parties and
their respective Affiliates for all reasonable and documented and out-of-pocket
costs and expenses incurred by them (including the reasonable and, documented
and out-of-pocket fees, charges and disbursements of up to one legal counsel for
the Collateral Agent as well as one legal counsel for the Secured Parties
collectively, and additional counsel in each local jurisdiction and should any
conflict of interest arise (and excluding the allocated costs of internal
counsel)) in connection with (i) any Event of Default and any enforcement or
collection proceeding resulting therefrom, including all manner of participation
in or other involvement with (w) performance by the Collateral Agent of any
obligations of the Obligors in respect of the Collateral that the Obligors have
failed or refused to perform in the time period required under this Agreement,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings of any Obligor, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings arising from or related to this Agreement and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section, and all such costs and expenses shall be Secured
Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4.

 

(b)        Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including reasonable and
documented and out-of-pocket fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or (ii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses that (1) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee, (2)
result from a claim brought against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Borrower or its Affiliates).

 

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.

 



53 

 

 

10.05    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the Obligors and the
Secured Parties (provided that none of the Obligors shall assign or transfer its
rights or obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent or the agent, trustee or
representative for the Designated Indebtedness Holder, if any (or if there is no
such agent, trustee or representative, the Required Designated Indebtedness
Holders)).

 

10.06    Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail (including .pdf format) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.07    Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 



54 

 

 

10.08    Governing Law; Submission to Jurisdiction.

 

(a)        Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)        Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

 

(c)        Waiver of Venue. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)        Service of Process. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 10.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

10.09    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



55 

 

 

10.10    Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

10.11    Termination. When all Secured Obligations of any Class have been paid
in full (other than unasserted contingent obligations), and all Commitments of
the holders thereof to extend credit that would be Secured Obligations have
expired or been terminated and any letters of credit outstanding under the
Revolving Credit Facility or any other Designated Indebtedness have (i) expired,
(ii) terminated, (iii) been cash collateralized or (iv) otherwise backstopped in
a manner reasonably acceptable to the Revolving Administrative Agent or any
applicable Financing Agent, as applicable, or any issuing bank, as applicable,
in each case in accordance with the terms of the applicable Debt Documents, and
all outstanding letter of credit disbursements under any such Debt Documents
then outstanding have been reimbursed, the Collateral Agent shall, on behalf of
the holders of such Secured Obligations, deliver to the Obligors such
termination statements and releases and other documents necessary and
appropriate to evidence the termination of all agreements, obligations and liens
related to such Secured Obligations, as the Obligors may reasonably request all
at the sole cost and expense of the Obligors; provided, however, that the
Collateral Agent shall not have any obligation to do so under the circumstances
set forth in the parenthetical provision in Section 10.03(b) except to the
extent provided therein.

 

10.12    Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Facility will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

 

[Signature page follows]

 

56 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

        FS INVESTMENT CORPORATION       By:         Name:  Gerald F. Stahlecker
  Title:  President       Address for Notices         FS Investment Corporation
  2929 Arch Street, Suite 675   201 Rouse Boulevard   Philadelphia, PA
1910419112   Attention: Gerald F. Stahlecker   Telecopy Number: (215) 222-4649  
Direct Telephone: (215) 495-1169   Main Telephone: (215) 495-1150   E-mail:  
jerry.stahlecker@franklinsquarecredit.notices@fsinvestments.com         with a
copy to:         Dechert LLP   1095 Avenue of the Americas   New York, NY
10036-6797   Attention:  Jay R. Alicandri, Esq.   Telecopier: (212) 698-3599  
Telephone: (212) 698-3800   E-mail: jay.alicandri@dechert.com

 

[Signature Page to the Guarantee, Pledge and Security Agreement]

 

 

 

 

        IC AMERICAN ENERGY
INVESTMENTS, INC.         By:            Name: Gerald F. Stahlecker   Title:
President      

Address for Notices

 

c/o FS Investment Corporation



2929 Arch Street, Suite 675



201 Rouse Boulevard



Philadelphia, PA 1910419112



Attention: Gerald F. Stahlecker



Telecopy Number: (215) 222-4649



Direct Telephone: (215) 495-1169



Main Telephone: (215) 495-1150



E-mail: jerry.stahlecker@franklinsquarecredit.notices@fsinvestments.com

 

with a copy to:

 

Dechert LLP
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Jay R. Alicandri, Esq.
Telecopier: (212) 698-3599



Telephone: (212) 698-3800



E-mail: jay.alicandri@dechert.com



 



[Signature Page to the Guarantee, Pledge and Security Agreement]

 



 

 

  FSIC INVESTMENTS, INC.       By:         Name: Gerald F. Stahlecker   Title:
President       Address for Notices       c/o FS Investment Corporation   2929
Arch Street, Suite 675   201 Rouse Boulevard   Philadelphia, PA 1910419112  
Attention: Gerald F. Stahlecker   Telecopy Number: (215) 222-4649   Direct
Telephone: (215) 495-1169   Main Telephone: (215) 495-1150   E-mail:  
jerry.stahlecker@franklinsquarecredit.notices@fsinvestments.com       with a
copy to:       Dechert LLP   1095 Avenue of the Americas   New York, NY
10036-6797   Attention: Jay R. Alicandri, Esq.   Telecopier: (212) 698-3599  
Telephone: (212) 698-3800   E-mail: jay.alicandri@dechert.com

 

[Signature Page to the Guarantee, Pledge and Security Agreement]

 

 

 

 

        ING CAPITAL LLC,
as Revolving Administrative Agent and Collateral Agent         By          
Name:   Title:       By           Name:   Title:         Address for Notices    
  ING Capital LLC   13251133 Avenue of the Americas   New York, New York
1001910036
Attention: Mark LaGreca
Telecopy Number: 646-424-8234   Telephone Number: 646-424-3862   E-mail:
mark.lagreca@americas.ing.com   E-mail: DLNYCLoanAgencyTeam@ing.com       with a
copy to (which shall not
constitute notice):       ING Capital LLC   13251133 Avenue of the Americas  
New York, New York 1001910036
Attention: Patrick FrischDominik Breuer   Telecopy Number: (646) 424-6919  
Telephone Number: (646) 424-69126269   E-mail:
Patrick.Frisch@americas.Dominik.Breuer@ing.com       with a copy to (which shall
not
constitute notice):       Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990
Telephone Number: (212) 373-3005   E-mail: tschimek@paulweiss.com      

  



 